Exhibit 10.126

 

SECOND AMENDED AND RESTATED

 

LIMITED PARTNERSHIP AGREEMENT

 

OF

 

ROSELAND RESIDENTIAL, L.P.

 

Dated as of March 10, 2017

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

DEFINITIONS

2

2.

TERMS AND CONDITIONS

21

3.

TERM

26

4.

SCOPE AND PURPOSES; AUTHORITY

27

5.

CAPITAL ACCOUNTS, CONTRIBUTIONS AND DEFAULT

27

6.

NON-RECOURSE NATURE OF PREFERRED INTEREST

31

7.

ALLOCATION OF PROFITS AND LOSSES

31

8.

RESTRICTIONS ON SALE OF CERTAIN PROPERTIES

35

9.

DISTRIBUTIONS

37

10.

MANAGEMENT

42

11.

FINANCIAL AND TAX MATTERS

46

12.

RESTRICTIONS ON THE DISPOSITION OF PARTNERSHIP INTERESTS; APPROVED SALES

53

13.

GENERAL PARTNER’S PURCHASE RIGHTS; PARTNERSHIP’S REDEMPTION/PURCHASE RIGHTS

57

14.

APPRAISAL; VALUATION; FAIR MARKET VALUE

62

15.

TERMINATION AND DISSOLUTION; BANKRUPTCY CONSENTS REQUIRED

64

16.

INDEMNIFICATION

65

17.

PARTNERS’ AUTHORITY AND OTHER ACTIVITIES

66

18.

NOTICES

66

19.

AMENDMENT

67

20.

WAIVER OF PARTITION; NATURE OF INTEREST

68

21.

BENEFITS OF AGREEMENT; NO THIRD-PARTY RIGHTS

68

22.

CONFIDENTIALITY COVENANTS

68

23.

GENERAL PROVISIONS

69

 

i

--------------------------------------------------------------------------------


 

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES:

 

 

 

Schedule 1 -

Commitments; Capital Contributions; Partnership Units; Percentage Interests

 

 

Schedule 2 -

Major Decisions

 

 

Schedule 3 -

Subsidiaries

 

 

Schedule 4 -

Principles of Conversion to Common Interests

 

 

EXHIBITS:

 

 

 

Exhibit A -

Form of Shared Services Agreement

 

 

Exhibit B -

Form of Credit Enhancement Services Agreement

 

 

Exhibit C -

Form of Indemnity Agreement

 

 

Exhibit D -

Example (Special Allocation of Modified Net Income)

 

ii

--------------------------------------------------------------------------------


 

THE PARTNERSHIP INTERESTS DESCRIBED IN THIS SECOND AMENDED AND RESTATED LIMITED
PARTNERSHIP AGREEMENT OF ROSELAND RESIDENTIAL, L.P. HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY
JURISDICTION.  THE PARTNERSHIP INTERESTS MAY NOT BE SOLD OR OTHERWISE DISPOSED
OF, OR OFFERED FOR SALE OR OTHER DISPOSITION, UNLESS A REGISTRATION STATEMENT
UNDER THOSE LAWS IS THEN IN EFFECT, OR AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THOSE LAWS IS THEN APPLICABLE, AND UNLESS THE PROVISIONS OF
SECTION 12 ARE SATISFIED.

 

SECOND AMENDED AND RESTATED

 

LIMITED PARTNERSHIP AGREEMENT

 

OF

 

ROSELAND RESIDENTIAL, L.P.

 

THIS SECOND AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT (as it may be
amended or supplemented from time to time, this “Agreement”) of ROSELAND
RESIDENTIAL, L.P., a Delaware limited partnership (the “Partnership”), is
entered into as of March 10, 2017 (the “Effective Date”), by and among ROSELAND
RESIDENTIAL TRUST, a Maryland real estate investment trust, as the general
partner of the Partnership (together with its permitted successors, assigns and
transferees, “RRT,” and the “General Partner”), RPIIA-RLA, L.L.C., a Delaware
limited liability company (together with its permitted successors, assigns and
transferees, “Rockpoint Class A Preferred Holder”), and RPIIA-RLB, L.L.C., a
Delaware limited liability company (together with its permitted successors,
assigns and transferees, “Rockpoint Class B Preferred Holder”, and together with
Rockpoint Class A Preferred Holder, the “Rockpoint Preferred Holders”, each a
Limited Partner), such other Persons who are admitted to the Partnership as
Partners and, solely with respect to Sections 8(b) and 10(g)(iii), MACK-CALI
REALTY CORPORATION, a Maryland corporation and an indirect owner of the
Partnership (“MCRC”), and MACK-CALI REALTY, L.P., a Delaware limited partnership
and an indirect owner of Partnership Interests (“MCRLP”).  Capitalized terms in
this Agreement shall have the meanings set forth in Section 1 or as defined
elsewhere in this Agreement or in the annexed Schedules and Exhibits.

 

WHEREAS, the Partnership is a Delaware limited partnership formed on
September 24, 2015; and

 

WHEREAS, the Amended and Restated Agreement of Limited Partnership (the
“Original Agreement”) of the Partnership was entered into as of December 22,
2015, by RRT and Roseland Residential Holding, LLC, a Delaware limited liability
company (“RRH”, as a Limited Partner, and, together with the General Partner,
the “Initial Partners”); and

 

--------------------------------------------------------------------------------


 

WHEREAS, MCRC, has elected to be treated, and has operated and will continue to
operate, as a real estate investment trust (a “REIT”) pursuant to Sections 856
through 860 of the Code; and

 

WHEREAS, MCRC is the sole general partner of MCRLP; and

 

WHEREAS, RRT is owned by the following Affiliates of MCRC in the percentages set
forth opposite such Affiliate’s name: (i) MCRLP: 89.31%; (ii) Mack Cali Property
Trust, a Maryland real estate investment trust (“MCPT”): 10.41%; and
(iii) Mack-Cali Texas Property, L.P., a Texas limited partnership (“MCTP”):
0.28%.

 

WHEREAS, under the Original Agreement, RRT was the sole General Partner and RRH
was the sole Limited Partner; and

 

WHEREAS, it is intended that the Partnership (directly or through its
Subsidiaries) shall: (i) own and operate real property and do anything else that
is permitted under this Agreement and under the Act; and (ii) engage in any and
all activities necessary or incidental to the foregoing, in each case subject to
the terms, conditions and restrictions set forth herein (the “Business”); and

 

WHEREAS, the Partnership now desires to obtain investment capital from the
Rockpoint Preferred Holders and to admit each Rockpoint Preferred Holder as a
Limited Partner; and

 

WHEREAS, RRH is withdrawing from the Partnership simultaneously with the
execution and delivery of this Agreement and shall cease to be a Limited Partner
as of the Effective Date; and

 

WHEREAS, the Partners desire to enter into and amend and restate the Original
Agreement in its entirety, and provide for the operation and management of the
Partnership, the Business, the allocation and distribution of the profits and
losses thereof, and such other matters as are set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants,
undertakings and agreements contained herein, the parties hereby amend and
restate the Original Agreement in its entirety and agree as follows:

 

1.                                      DEFINITIONS.  THE FOLLOWING TERMS SHALL
HAVE THE MEANINGS INDICATED OR REFERRED TO BELOW.

 

(a)                                           “Acceptance Notice” shall have the
meaning set forth in Section 12(d).

 

(b)                                           “Act” means the Delaware Revised
Uniform Limited Partnership Act (6 Del. C. Section 17-101 et seq.), as amended
from time to time.

 

(c)                                            “Adjusted Capital Account
Deficit” means the deficit balance, if any, in a Partner’s Capital Account as of
the end of the Fiscal Year, increased by any amount which such Partner is
obligated to restore or deemed to be obligated to restore pursuant to the

 

2

--------------------------------------------------------------------------------


 

penultimate sentences of Regulations Sections 1.704-2(g)(1) and 1.704-(2)(i)(5),
and decreased by the items described in Regulations Sections
1.704-1(b)(2)(ii)(d)(4), (5), and (6).

 

(d)                                           “Affiliate” means, when used with
reference to a specified Person, any other Person that directly or indirectly
through one or more intermediaries Controls or is Controlled by or is under
common Control with the specified Person. For the avoidance of doubt, none of
the Rockpoint Investors or their respective Affiliates shall be considered an
Affiliate of the Partnership, RRT, RRH, MCRC, MCRLP, MCPT or any other MCRC
Party or Partnership Party, each as defined in the Preferred Equity Investment
Agreement, for any purpose hereunder.

 

(e)                                            “Agreement” shall have the
meaning set forth in the Preamble.

 

(f)                                             “Alternative IPO Entity” shall
have the meaning set forth in Section 13(f)(iii).

 

(g)                                            “Anti-Terrorism Laws” means any
law relating to terrorism or money-laundering, including Executive Order
No. 13224 and the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001 (USA Patriot Act
Public Law 107-56), as amended.

 

(h)                                           “Applicable Entity” means any
Person (other than an individual) in which the Partnership owns  a direct or
indirect interest, other than a Subsidiary.

 

(i)                                               “Appraiser” shall have the
meaning set forth in Section 14(a).

 

(j)                                              “Approved Sale” shall have the
meaning set forth in Section 12(e).

 

(k)                                           “Available Cash” means, for any
period, all cash receipts of the Partnership, other than any amounts taken into
account in determining Net Proceeds from Capital Events, including cash receipts
from the operation of the Partnership, including (without duplication) from any
Subsidiaries or Applicable Entities (including any reduction in reserves
available to the Partnership), less (without duplication) the portion thereof
used during that period:

 

(i) to pay debt service and any other amounts due on other indebtedness of the
Partnership or of any Subsidiary or Applicable Entity incurred in accordance
with the terms of this Agreement or the governing document of such Subsidiary or
Applicable Entity, as applicable;

 

(ii) to pay, in the discretion of the General Partner, any operating expenses of
the Partnership or any Subsidiary or Applicable Entity;

 

(iii) to pay, in the discretion of the General Partner, any leasing commissions,
tenant inducements or similar items; provided that such leasing commissions and
tenant inducements are within the parameters set forth on schedules of market
rates for such items, determined on a market by market basis;

 

3

--------------------------------------------------------------------------------


 

(iv) to make capital expenditures of the Partnership or any Subsidiary or
Applicable Entity to the extent permitted under this Agreement;

 

(v) in the reasonable discretion of the General Partner, to establish or
increase reasonable reserves; and

 

(vi) to pay, in the reasonable discretion of the General Partner, priority
payments to joint venture partners, together with interest accrued thereon
pursuant to the applicable joint venture agreement.

 

(l)                                               “Bankruptcy” means any debt
relief action undertaken under Title 11 of the United States Code, as amended
from time to time (or any corresponding provisions of succeeding law), and all
rules and regulations promulgated thereunder or under any other existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, conservatorship or similar law, rule or regulation
for the relief of debtors.

 

(m)                                       “Base Return” means the Rockpoint
Class A Base Return, the MC Class A Base Return and/or the RRT Base Return, as
the context requires.

 

(n)                                           “Business” shall have the meaning
set forth in the Recitals.

 

(o)                                           “Business Day” means any day
except Saturday, Sunday or any other day on which commercial banks located in
New York, New York are authorized or required by law to be closed for business.

 

(p)                                           “Call Notice” shall have the
meaning set forth in Section 13(g)(i).

 

(q)                                           “Call Right” shall have the
meaning set forth in Section 13(g)(i).

 

(r)                                              “Capital Account” shall have
the meaning set forth in Section 5(a)(i).

 

(s)                                             “Capital Commitment” shall have
the meaning set forth in Section 5(b)(i).

 

(t)                                              “Capital Contributions” means,
with respect to a Partner, (i) all cash, cash equivalents or the Fair Market
Value of the property contributed to or deemed contributed to the Partnership as
of the Effective Date (net of liabilities assumed or otherwise secured by such
property), as listed on Schedule 1 (which, in the case of RRT, shall equal one
billion two hundred thirty million dollars ($1,230,000,000), and (ii) any other
cash, cash equivalents or the Fair Market Value of other property contributed
(net of liabilities assumed or otherwise secured by such property) in the future
by a Partner to the capital of the Partnership and approved by the General
Partner and otherwise subject to the terms and conditions of this Agreement.

 

(u)                                           “Capital Events” means an Approved
Sale or sale, exchange, condemnation (or similar eminent domain taking or
disposition outside the ordinary course of business in lieu thereof),
destruction by casualty, or other disposition, or financing or refinancing of
all or any portion of any of the Properties or any interests in any Subsidiary. 
Without limiting the generality of the foregoing, Capital Event shall include
any transaction with respect to a

 

4

--------------------------------------------------------------------------------


 

Permitted Sale Property in which gain or loss is recognized for federal income
tax purposes as determined by Tax Decision.

 

(v)                                           “Change of Control” shall mean,
with respect to any Person, the occurrence of any of the following in one or a
series of related transactions: (i) an acquisition by any other Person or
“group” (as described in Rule 13d-5(b)(1) under the Securities Exchange Act of
1934), of more than fifty percent (50%) of the voting rights or equity interests
in such Person; (ii) a merger or consolidation of such Person that constitutes
or could result in a transfer of more than fifty percent (50%) of the voting
rights in such Person; or (iii) a recapitalization, reorganization or other
transaction involving such Person that constitutes or could result in a transfer
of more than fifty percent (50%) of the voting rights in such Person.

 

(w)                                         “Claims” shall have the meaning set
forth in Section 16(c).

 

(x)                                           “Class A Capital Contributions”
means the total Capital Contributions made by any Class A Preferred Holder in
respect of its Class A Preferred Partnership Units, as set forth opposite such
holder’s name on Schedule 1, as the same may be revised from time to time by the
General Partner in accordance with this Agreement.

 

(y)                                           “Class A Capital Event Cash Flow”
means Net Proceeds from Capital Events excluding any amounts taken into account
in determining Class B Capital Event Cash Flow.

 

(z)                                            “Class A Preferred Holders”
means, at any time, holders of Class A Preferred Partnership Units.

 

(aa)                                    “Class A Preferred Partnership Units”
shall mean preferred Partnership Units that shall have such rights and
preferences as specified in this Agreement that are applicable to Class A
Preferred Partnership Units.

 

(bb)                                    “Class A Waterfall Value” shall have the
meaning set forth in Section 14(b).

 

(cc)                                      “Class B Capital Contributions” means
the total Capital Contributions made by any Class B Preferred Holder in respect
of its Class B Preferred Partnership Units, as set forth opposite such holder’s
name on Schedule 1.

 

(dd)                                    “Class B Capital Event Cash Flow” means
Net Proceeds from Capital Events relating to any of the Permitted Sale
Properties, but only to the extent of any Permitted Sale Property Gain
attributable to such Permitted Sale Property.  The amount of any Class B Capital
Event Cash Flow shall be determined by Tax Decision, and in any event shall not
be less than the Permitted Sale Property Gain arising from the event that gave
rise to such Class B Capital Event Cash Flow.

 

(ee)                                      “Class B Preferred Holders” means
holders of Class B Preferred Partnership Units.

 

5

--------------------------------------------------------------------------------


 

(ff)                                        “Class B Preferred Issuance
Limitation” shall have the meaning set forth in Section 2(b)(viii).

 

(gg)                                      “Class B Preferred Partnership Units”
shall mean preferred Partnership Units that shall have such rights and
preferences as specified in this Agreement that are applicable to Class B
Preferred Partnership Units.

 

(hh)                                    “Code” means the Internal Revenue Code
of 1986, as amended from time to time, and any successor Federal revenue code of
the United States.

 

(ii)                                            “Common Holder” shall mean each
Person who is the holder of a Common Interest.

 

(jj)                                          “Common Interest” means, with
respect to any holder of Common Partnership Units, such holder’s Partnership
Interest in connection with such Common Partnership Units at any particular
time.

 

(kk)                                    “Common Partnership Units” means
Partnership Units other than any Partnership Units representing Preferred
Interests.

 

(ll)                                            “Confidential Information” shall
have the meaning set forth in Section 22.3(a).

 

(mm)                            “Contributing Partner” shall have the meaning
set forth in Section 5(b)(iii).

 

(nn)                                    “Contribution Shortfall” shall have the
meaning set forth in Section 5(b)(iii).

 

(oo)                                    “Control” means, with respect to any
Person, the power to direct the management and policies of such Person, directly
or indirectly through one or more intermediaries, whether through the direct or
indirect ownership of a majority of the voting securities of such Person, by
agreement, through the ability to elect a majority of those persons exercising
governing authority over such Person or otherwise, and the terms “Controlled”
and “Controlling” have the meaning correlative to the foregoing.

 

(pp)                                    “Conversion Election” shall have the
meaning set forth in Section 13(f)(i).

 

(qq)                                    “Credit Enhancement Services Agreement”
shall have the meaning set forth in Section 10(g)(ii).

 

(rr)                                          “Default Date” shall have the
meaning set forth in Section 5(b)(iii).

 

(ss)                                        “Default Loan” shall have the
meaning set forth in Section 5(b)(iii).

 

(tt)                                          “Defaulting Partner” shall have
the meaning set forth in Section 5(b)(iii).

 

6

--------------------------------------------------------------------------------


 

(uu)                                    “Deficiency” shall mean the aggregate of
the MC Deficiency and the Rockpoint Deficiency.

 

(vv)                                    “Deficiency Return” means a return
(calculated like interest), (i) in the case of the Rockpoint Class A Preferred
Holder, of (A) fifteen percent (15%) per annum in any case in which clause
(B) does not apply, and (B) eighteen percent (18%) per annum starting in any
calendar quarter in which (I) (y) the cumulative Levered Net Operating Income in
respect of such calendar quarter (determined as provided in Section 11(c)(v)),
equals or exceeds (z) the maximum amount of cumulative Distributions to such
Rockpoint Class A Preferred Holder in respect of such quarter pursuant to
Section 9(a)(i)(B) or 9(a)(ii)(B), and (II) the actual amount of cumulative
Distributions to such Rockpoint Class A Preferred Holder in respect of such
quarter pursuant to such Sections, taking into account the True Up Adjustment in
respect of such quarter, is less than the amount in clause (I)(z) (such event
described in the foregoing clause (B), a “Rockpoint Class A Base Return
Default”), and ending when the Rockpoint Class A Base Return Default has been
cured, and (ii) in the case of MC Class A Preferred Holder, six and sixty-one
thousandths of a percent (6.061%) per annum, in each case compounded monthly and
based on a thirty (30)-day month and three hundred sixty (360)-day year,
calculated with respect to the amount of its respective Unreturned Deficiency
Balance.

 

(ww)                                “Depreciation” means, for each Fiscal Year
or other period, an amount equal to the depreciation, amortization or other cost
recovery deduction allowable with respect to an asset for such Fiscal Year or
other period, except that (i) with respect to any property the Gross Asset Value
of which differs from its adjusted tax basis for federal income tax purposes and
which basis is being eliminated by use of the remedial allocation method
pursuant to Regulations Section 1.704-3(d), Depreciation shall be the amount of
book basis recovered for such year under the rules of Regulations
Section 1.704-3(d)(2), and (ii) with respect to any other property the Gross
Asset Value of which differs from its adjusted basis for federal income tax
purposes at the beginning of such Fiscal Year or other period, Depreciation
shall be an amount which bears the same ratio to such beginning Gross Asset
Value as the federal income tax depreciation, amortization or other cost
recovery deduction for such Fiscal Year or other period bears to such beginning
adjusted tax basis; provided, however, that if the federal income tax
depreciation, amortization or other cost recovery deduction for such Fiscal Year
or other period is zero, Depreciation shall be determined with reference to such
beginning Gross Asset Value using any reasonable method selected by the General
Partner.

 

(xx)                                    “Distribution Make-Whole” means, with
respect to any amount paid or distributed with respect or reference to the
Rockpoint Class A Preferred Holder’s Unreturned Class A Capital Contributions or
the Rockpoint Class B Preferred Holder’s Class B Capital Contributions, in
either case during the Lockout Period, an amount equal to the sum of (a) fifty
percent (50%) of the amount so paid or distributed, reduced (but not below zero)
by (b) (i) Distributions theretofore made to the Rockpoint Class A Preferred
Holder pursuant to Sections 9(a)(i), 9(a)(ii)(A) and/or 9(a)(ii)(B), and (ii) in
the case of the Rockpoint Class B Preferred Holder, Distributions theretofore
made to the Rockpoint Class B Preferred Holder pursuant to Section 9(a)(iii). 
The Base Return applicable to an amount paid or distributed shall be determined
based on a weighted average amount of Unreturned Capital Contributions
outstanding from the Effective Date to the date of payment or distribution.

 

7

--------------------------------------------------------------------------------


 

(yy)                                    “Distributions” shall mean all
distributions of Available Cash or Net Proceeds From Capital Events made to a
Partner pursuant to Section 9.

 

(zz)                                      “Early Purchase” shall have the
meaning set forth in Section 13(b).

 

(aaa)                             “Effective Date” shall have the meaning set
forth in the Preamble.

 

(bbb)                             “Embargoed Person” means any Person or
government subject to trade restrictions under U.S. law (including the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders
or regulations promulgated thereunder).

 

(ccc)                                “Event of Default” shall have the meaning
set forth in Section 26(a).

 

(ddd)                             “Excluded Securities” shall have the meaning
set forth in Section 2(b)(vii).

 

(eee)                                “Excluded Securities Offering” shall mean
any Securities issued or to be issued, or offered or to be offered, by the
Partnership or any Subsidiary which are (i) subject to the MC Subscription
Right, (ii) Excluded Securities, or (iii) subject to the Class B Preferred
Issuance Limitation.

 

(fff)                                   “Executive Order No. 13224” means the
Executive Order No. 13224, effective September 24, 2001, relating to “Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism”.

 

(ggg)                                “Exercise Period” shall have the meaning
set forth in Section 2(b)(iii)(C).

 

(hhh)                             “Exercising Holder” shall have the meaning set
forth in Section 2(b)(iii)(C).

 

(iii)                                         “Fair Market Value” shall have the
meaning set forth in Section 14(b).

 

(jjj)                                      “FIRPTA Event” means a violation of
the covenant in Section 8(a) or Section 9(d)(i).

 

(kkk)                             “First Hurdle Percentage” means, at any time,
(a) with respect to any Rockpoint Class A Preferred Holder, (i) the Class A
Capital Contributions made by Rockpoint Class A Preferred Holder at such time,
divided by (ii) the sum of (A) the amount in clause (i) plus (B) any Class A
Capital Contributions made by MC Class A Preferred Holder (if any) at such time,
plus (C) the RRT Initial Capital Contribution at such time (the amount in clause
(ii), the “Denominator”), (b) with respect to RRT, the amount in clause
(C) above divided by the Denominator at such time, and (c) with respect to the
MC Class A Preferred Holder, the amount in clause (B) above divided by the
Denominator at such time.  For the sake of clarity, the sum of all First Hurdle
Percentages shall at all times equal 100%.

 

(lll)                                         “Fiscal Year” means January 1
through December 31.

 

8

--------------------------------------------------------------------------------


 

(mmm)                 “Foreign Corrupt Practices Act” means the Foreign Corrupt
Practices Act of the United States, 15 U.S.C. Sections 78a, 78m, 78dd-1, 78dd-2,
78dd-3, and 78f-1, as amended, if applicable, or any similar law of any
jurisdiction outside the United States where the Partnership or any of its
Subsidiaries transacts business.

 

(nnn)                             “General Partner” shall have the meaning set
forth in the Preamble.

 

(ooo)                             “GP Law Firm” shall have the meaning set forth
in Section 23(o).

 

(ppp)                             “Gross Asset Value” means, with respect to any
asset, the asset’s adjusted basis for federal income tax purposes, except as
follows:

 

(i)                           The initial Gross Asset Value of any asset
contributed or deemed contributed by a Partner to the Partnership shall be the
gross Fair Market Value of such asset at the time of contribution or deemed
contribution, which as of the Effective Date shall be the amount set forth in
the applicable schedule to the Supplemental Letter with respect to such asset;

 

(ii)                        The Gross Asset Values of all Partnership assets
shall be adjusted to equal their respective gross Fair Market Values as of the
following times: (a) the acquisition of an additional Partnership Interest in
the Partnership by any new or existing Partner in exchange for more than a de
minimis Capital Contribution; (b) the distribution by the Partnership to a
Partner of more than a de minimis amount of Partnership property (other than
cash) as consideration for a Partnership Interest in the Partnership; (c) the
liquidation of the Partnership within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g); and (d) in such other circumstances as may be
determined by the General Partner and permissible under Regulations
Section 1.704-1(b)(2)(iv)(f); provided, however, that the adjustments pursuant
to clauses (a) and (b) above shall be made only if such adjustments are
necessary or appropriate to reflect the relative economic interests of the
Partners in the Partnership, but shall be made in connection with the
application of Section 14 if necessary to cause Rockpoint Class A Preferred
Holder to receive an amount greater than it would otherwise receive without such
adjustments;

 

(iii)                     The Gross Asset Value of any Partnership asset
distributed to any Partner shall be adjusted to equal the gross Fair Market
Value (taking Code Section 7701(g) into account) of such asset on the date of
distribution; and

 

(iv)                    The Gross Asset Values of Partnership assets shall be
increased (or decreased) to reflect any adjustments to the adjusted basis of
such assets pursuant to Code Section 734(b) or Code Section 743(b), but only to
the extent that such adjustments are taken into account in determining Capital
Accounts pursuant to Regulations Section 1.704-1(b)(2)(iv)(m) and subparagraph
(vii) of the definition of “Profit” and “Loss”, provided, however, that Gross
Asset Values shall not be adjusted pursuant to this subparagraph (iv) to the
extent an adjustment pursuant to subparagraph (ii) is necessary or appropriate
in connection with a transaction that would otherwise result in an adjustment
pursuant to this subparagraph (iv).

 

If the Gross Asset Value of an asset has been determined or adjusted pursuant to
subparagraphs (i), (ii) or (iv) above, such Gross Asset Value shall thereafter
be adjusted by subtracting the Depreciation taken into account with respect to
such asset for purposes of computing Profit and Loss.  To the extent that the
General Partner is permitted to determine the Gross Asset Value of

 

9

--------------------------------------------------------------------------------


 

any asset hereunder, such determination shall be made reasonably and in good
faith and the General Partner shall give each Partner written notice of its
determination of such Gross Asset Value and a thirty (30) calendar day period to
object to such determination.  If a Partner objects to a determination of Gross
Asset Value, the General Partner will engage an independent appraiser to
determine Gross Asset Value of such asset or property. The Gross Asset Value of
the Partnership’s assets has been adjusted as of the Effective Date under
subparagraph (ii)(a) of this definition. This definition of Gross Asset Value
shall be interpreted consistently with the provisions of Section 7(c)(ii).

 

(qqq)                             “Hurdle Return” shall have the meaning set
forth in Section 9(a)(ii)(F).

 

(rrr)                                      “Indemnified Party” and “Indemnified
Parties” shall have the meaning set forth in Section 16(c).

 

(sss)                                   “Indemnity Agreement” means an indemnity
agreement substantially in the form annexed hereto as Exhibit C.

 

(ttt)                                      “Initial Notice” shall have the
meaning set forth in Section 10(b).

 

(uuu)                             “Initial Partners” shall have the meaning set
forth in the Recitals.

 

(vvv)                             “Institutional Investors” means any domestic
or foreign banks, entity of any governmental authority (including any
quasi-governmental entity), investment banks, insurance companies, pension
funds, trusts, venture capital funds, private equity funds, or other similar
institutions or other Persons, parties or investors’ (including, but not limited
to, grantor trusts, owner trusts, special purpose corporations, REMICs, REITs,
or other similar or comparable investment vehicles; provided, however, that,
(i) an individual may not qualify as an “Institutional Investor”, and (b) in
order to qualify as an “Institutional Investor”, any Person together with its
Affiliates described hereinabove must have assets, or assets under management,
in excess of $1,000,000,000; provided further that any Person described
hereinabove shall not be subject to ERISA.

 

(www)                       “IRR” means the annual percentage rate, equal to the
return calculated by Microsoft Excel utilizing the XIRR function assuming the
specified contributions and distributions are made on the actual day such
contribution or distribution occurred and compounded monthly and based on a
thirty (30)-day month and three hundred sixty (360)-day year.  Any Distribution
Make-Whole paid shall be deemed to have been paid on March 1, 2022 for purposes
of calculating the Hurdle Return pursuant to Section 9.

 

(xxx)                             “IRS” shall have the meaning set forth in
Section 11(e)(i).

 

(yyy)                             “Levered Net Operating Income” means gross
operating revenue reduced by operating expenses and interest expense, determined
in accordance with United States Generally Accepted Accounting Principles,
consistently applied.  In the case of any Subsidiary or Applicable Entity, the
Partnership shall include its share of such amounts of such Subsidiary or
Applicable Entity based on the Partnership’s interest in such Subsidiary or
Applicable Entity (including any rights to preferred distributions to the
Partnership or to third parties).

 

10

--------------------------------------------------------------------------------


 

(zzz)                                “Limited Partner” means any Person who has
been admitted to the Partnership as a limited partner pursuant to the terms of
this Agreement and has not ceased to be a limited partner, including, without
limitation, each Preferred Holder (in its capacity as holder of Preferred
Interests).  “Limited Partners” mean all such Persons.

 

(aaaa)                      “Lockout Period” shall have the meaning set forth in
Section 13(b).

 

(bbbb)                      “Major Decisions” shall have the meaning set forth
in Section 10(b).

 

(cccc)                          “MC Class A Base Return” means a return
(calculated like interest) of six and sixty-one thousandths of a percent
(6.061%) per annum, compounded monthly and based on a thirty (30)-day month and
three hundred sixty (360)-day year, calculated with respect to the Unreturned
Class A Capital Contributions of the MC Class A Preferred Holder per month (it
being understood that (a) MC Class A Base Return shall not include any MC
Deficiency, and (b) no MC Class A Base Return shall accrue on the amount of any
MC Deficiency).

 

(dddd)                      “MC Class A Preferred Holder” shall have the meaning
set forth in Section 2(b)(vi).

 

(eeee)                          “MC Deficiency” means the excess, if any, of
(I) the maximum amount of cumulative Distributions to the MC Class A Preferred
Holder in respect of a calendar month pursuant to Section 9(a)(i)(B) or
9(a)(ii)(B), over (II) the actual amount of cumulative Distributions to the MC
Class A Preferred Holder in respect of such month pursuant to such Sections
(determined as if any distribution following the tenth (10th) calendar day
following such month were not with respect to such month).

 

(ffff)                              “MC Subscription Right” shall have the
meaning set forth in Section 2(b)(vi).

 

(gggg)                        “MCPT” shall have the meaning set forth in the
Recitals.

 

(hhhh)                      “MCRC” shall have the meaning set forth in the
Preamble.

 

(iiii)                                    “MCRLP” shall have the meaning set
forth in the Preamble.

 

(jjjj)                                  “MCTP” shall have the meaning set forth
in the Recitals.

 

(kkkk)                      “Modified Net Income” shall have the meaning set
forth in Section 7(b)(viii).

 

(llll)                                    “Net Proceeds From Capital Events”
means the gross cash received by the Partnership including, without duplication,
from any Subsidiaries or Applicable Entities, as a result of a Capital Event
(including the release of any reserves established under clause (v) below)
(without duplication), and provided no reductions in the following clauses
(i) through (v) shall reduce the Net Proceeds from a Capital Event with respect
to a Permitted Sale Property to an amount less than the Permitted Sale Property
Gain resulting from such Capital Event), less:

 

11

--------------------------------------------------------------------------------


 

(i) the portion thereof used to pay the costs and expenses of such transaction;

 

(ii) the portion thereof used to pay debt service and any other amounts due on
indebtedness of the Partnership or of any Subsidiary or Applicable Entity
incurred in accordance with the terms of this Agreement or the governing
document of such Subsidiary or Applicable Entity, as applicable;

 

(iii) the portion thereof used for the acquisition, development, capital
improvement or construction of a Property (or any portion thereof) or any assets
of the Partnership permitted by this Agreement, or used for the payment of
leasing commissions, tenant inducements or similar items, or used for the
repayment of all or any portion of construction or other financing provided for
the Property (or any portion thereof) or any assets of the Partnership, provided
any such action was in each case approved in accordance with this Agreement;

 

(iv) if the Capital Event is the condemnation (or similar eminent domain taking
or disposition in lieu thereof), destruction by casualty, or similar occurrence
with respect to the Property (or any portion thereof) or all or substantially
all of the assets of the Partnership, the amount, if any, of any insurance or
condemnation award or similar payment received by the Partnership which is used
for restoration or replacement of a Property (or any portion thereof) or the
affected assets of the Partnership, in each case as approved pursuant to this
Agreement;

 

(v) the portion thereof established, in the discretion of the General Partner,
as a reasonable reserve; and/or

 

(vi) the portion thereof used in the reasonable discretion of the General
Partner, to pay priority payments to joint venture partners, together with
interest accrued thereon, pursuant to the applicable joint venture agreement.

 

(mmmm)      “Non-Exercising Holder” shall have the meaning set forth in
Section 2(b)(iii)(C).

 

(nnnn)                      “Nonrecourse Deductions” shall have the meaning set
forth in Regulations Section 1.704-2(b)(1).

                                                                                                                                                         

(oooo)                      “Offer Period” shall have the meaning set forth in
Section 12(d).

 

(pppp)                      “Option Properties Representations” shall have the
meaning set forth in Section 5(c)(ii).

 

(qqqq)                      “Original Agreement” shall have the meaning set
forth in the Recitals.

 

(rrrr)                                  “Over-allotment Notice” shall have the
meaning set forth in Section 2(b)(iii)(C).

 

12

--------------------------------------------------------------------------------


 

(ssss)                              “Partner” shall mean the General Partner,
any Limited Partner and any Person which owns, and pursuant to this Agreement is
permitted to own, a Partnership Interest and that executes this Agreement (or a
counterpart signature page hereof, a joinder hereto or any other agreement or
agreements by which such Person agrees to be bound by the terms of this
Agreement), and is admitted as a Partner pursuant to the terms of this
Agreement, but such term shall not include any Person who has ceased to own any
Partnership Interests.

 

(tttt)                                  “Partner Nonrecourse Debt” shall have
the meaning set forth in Section 1.704-2(b)(4) of the Regulations.

 

(uuuu)                      “Partner Nonrecourse Debt Minimum Gain” shall have
the meaning set forth in Section 1.704-2(i)(2) of the Regulations and shall be
determined in accordance with Section 1.704-2(i)(3) of the Regulations.

 

(vvvv)                      “Partner Nonrecourse Deductions” has the meaning
assigned to such term in Regulations Section 1.704-2(i).

 

(wwww)              “Partnership” shall have the meaning set forth in the
Preamble.

 

(xxxx)                      “Partnership Interest” means, with respect to any
Partner, such Partner’s entire interest in the Partnership at any particular
time, including, without limitation, such Partner’s right to share in Profits
and Losses and to receive Distributions pursuant to this Agreement and any and
all benefits to which such Partner may be entitled as provided in this Agreement
and, subject to this Agreement, the Act, together with the obligation of such
Partner to comply with all the terms and provisions of this Agreement.

 

(yyyy)                      “Partnership Interest Certificate” shall have the
meaning set forth in Section 24(b).

 

(zzzz)                          “Partnership Interest Liquidation Value” shall
have the meaning set forth in Section 14(b).

 

(aaaaa)               “Partnership Minimum Gain” shall have the meaning set
forth in Sections 1.704-2(b)(2) and 1.704-2(d) of the Regulations.

 

(bbbbb)               “Partnership Representative” shall have the meaning set
forth in Section 11(e)(iv).

 

(ccccc)                    “Partnership Securities” shall have the meaning set
forth in Section 2(b)(ii).

 

(ddddd)               “Partnership Units” means the Partnership Interest of a
Partner expressed in the form of units.

 

(eeeee)                    “Percentage Interest” means, as to each Partner, the
percentage set forth opposite such Partner’s name on Schedule 1 attached hereto
calculated by the aggregate Capital Contributions made by such Partner divided
by the aggregate Capital Contributions made by all

 

13

--------------------------------------------------------------------------------


 

Partners, as such percentage and schedule as may be adjusted and revised by the
General Partner from time to time in accordance with this Agreement.

 

(fffff)                         “Permitted Partnership Interest Acquisition”
shall have the meaning set forth in Section 13(i).

 

(ggggg)                  “Permitted Sale Properties” means the Properties set
forth in the applicable schedule to the Supplemental Letter.  For the avoidance
of doubt, in no event may the Partnership directly or indirectly through any
Subsidiary or otherwise acquire any Property where the Partnership cannot
unilaterally (without any qualification) block a sale of such Property.

 

(hhhhh)               “Permitted Sale Property Gain” means the amount of the
Partnership’s Profit, or gain allocable under Section 7(b), attributable to any
Capital Event or other event that results in either a sale or revaluation of any
such Permitted Sale Property for purposes of maintaining Capital Accounts.  For
the sake of clarity, (a) the Permitted Sale Property Gain shall be the amount of
such Profit or gain arising from any such Capital Event or other event (other
than items that would not give rise to recognized (under principles contained in
Regulations Section 1.704-1(b)(2)(iv)) gain for Federal income tax purposes) or
revaluation, (b) with respect to any Permitted Sale Property owned in an entity
treated as a partnership for federal income tax purposes in which the
Partnership owns an interest, Permitted Sale Property Gain with respect to such
Permitted Sale Property shall be determined as if the Partnership owned directly
its share of such Permitted Sale Property.  The Partners intend that
(i) Permitted Sale Property Gain result in the Rockpoint Class B Preferred
Holder receiving cumulative allocations of taxable gain, and Distributions,
equal to ten percent (10%) of all taxable gain with respect to Permitted Sale
Properties (other than taxable gain arising under Section 704(c) by reason of
the ownership of such Permitted Sale Properties by RRT prior to the Effective
Date), (ii) no allocations of taxable gain to the Rockpoint Class A Preferred
Holder with respect to such Permitted Sale Properties, and (iii) Permitted Sale
Property Gain be determined by applying Section 704(c) principles to each
Permitted Sale Property separately (as opposed to the interest in the entity
that owns (directly or indirectly) the Permitted Sale Property), and this
Agreement shall be interpreted consistently with such intent.

 

(iiiii)                                 “Permitted Transfer” shall have the
meaning set forth in Section 12(b).

 

(jjjjj)                              “Person” means any individual, sole
proprietorship, partnership, limited partnership, joint venture, trust,
unincorporated organization, association, corporation, limited liability
company, limited liability partnership, institution, or other entity.

 

(kkkkk)               “Preemptive Holder” shall have the meaning set forth in
Section 2(b)(iii)(A).

 

(lllll)                                   “Preemptive Rights Notice” shall have
the meaning set forth in Section 2(b)(iii)(C).

 

(mmmmm)                                 “Preferred Capital Call” shall have the
meaning set forth in Section 5(b)(ii).

 

14

--------------------------------------------------------------------------------


 

(nnnnn)     “Preferred Capital Call Due Date” shall have the meaning set forth
in Section 5(b)(ii).

 

(ooooo)     “Preferred Equity Investment Agreement” shall mean the Preferred
Equity Investment Agreement by and among MCRC, MCRLP, MCPT, MCTP, RRT, RRH, the
Partnership and the Rockpoint Preferred Holders, dated as of February 27, 2017,
as such agreement may be amended from time to time.

 

(ppppp)     “Preferred Interest” means, with respect to any holder of either
Class A Preferred Partnership Units or Class B Preferred Partnership Units, the
holder’s Partnership Interest in connection with such Class A Preferred
Partnership Units or Class B Preferred Partnership Units at any particular time.

 

(qqqqq)     “Preferred Holder” shall mean each Rockpoint Preferred Holder and
each other Person who is the holder of a Preferred Interest.

 

(rrrrr)          “Profit” and “Loss” shall mean, for each Fiscal Year or other
period, an amount equal to the Partnership’s net taxable income or loss for such
year or period as determined for federal tax purposes (including separately
stated items) in accordance with the accounting method and rules used by the
Partnership and in accordance with Section 703(a) of the Code with the following
adjustments:

 

(i)         Any items of income, gain, loss and deduction which are specially
allocated to a Partner under Section 7(b) shall not be taken into account in
computing Profit or Loss under this Agreement;

 

(ii)        Any income of the Partnership that is exempt from federal income tax
and not otherwise taken into account in computing Profit and Loss (pursuant to
this definition) shall be included in determining Profit or Loss hereunder by
adding such amount of income to taxable income or taxable loss;

 

(iii)       Any expenditure of the Partnership described in
Section 705(a)(2)(B) of the Code or treated as a Code
Section 705(a)(2)(B) expenditure pursuant to the Regulations and not otherwise
taken into account in computing Profit and Loss (pursuant to this definition)
shall be included in determining Profit or Loss hereunder by deducting such
expenditure from such taxable income or taxable loss;

 

(iv)       In the event the Gross Asset Value of any Partnership asset is
adjusted pursuant to subparagraphs (ii) or (iii) of the definition of “Gross
Asset Value”, the amount of such adjustment shall be taken into account as gain
or loss from the disposition of such asset for purposes of computing Profit and
Loss;

 

(v)        Gain or loss resulting from the disposition of Partnership property
shall be computed by reference to the Gross Asset Value of such property,
notwithstanding that the adjusted tax basis of such property differs from its
Gross Asset Value;

 

(vi)       In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into

 

15

--------------------------------------------------------------------------------


 

account Depreciation for such Fiscal Year, computed in accordance with the
definition of Depreciation; and

 

(vii)      To the extent an adjustment to the adjusted tax basis of any
Partnership asset pursuant to Section 734(b) of the Code or Section 743(b) of
the Code is required pursuant to Section 1.704-l(b)(2)(iv)(m)(4) of the
Regulations to be taken into account in determining Capital Accounts as a result
of a distribution other than in liquidation of a Partnership Interest, the
amount of such adjustment shall be treated as an item of gain (if the adjustment
increases the basis of the asset) or loss (if the adjustment decreases the basis
of the asset) from the disposition of the asset and shall be taken into account
for purposes of computing Profit or Loss.

 

(sssss)        “Properties” means the Permitted Sale Properties and any other
real property assets (including leasehold interests) in which the Partnership
owns an interest, directly or indirectly through one or more Subsidiaries,
Applicable Entities or Affiliates, or may acquire an interest, directly or
indirectly, through one or more Subsidiaries, Applicable Entities or Affiliates.
Each of the separate Properties is referred to herein as a “Property.”

 

(ttttt)          “Proposed Investor” shall have the meaning set forth in
Section 2(b)(iii)(A).

 

(uuuuu)     “Proposed Price” shall have the meaning set forth in Section 12(d).

 

(vvvvv)     “Proposed Purchaser” shall have the meaning set forth in
Section 12(e).

 

(wwwww)  “Proposed Sale Notice” shall have the meaning set forth in
Section 12(d).

 

(xxxxx)     “Proposed Terms” shall have the meaning set forth in Section 12(d).

 

(yyyyy)     “Proposed Third Party Investor” shall have the meaning set forth in
Section 2(b)(iv)(A).

 

(zzzzz)       “Public Liquidity Event” shall have the meaning set forth in
Section 12(b)(ii).

 

(aaaaaa)   “Purchase Payments” shall have the meaning set forth in
Section 13(d).

 

(bbbbbb)   “Put/Call Interests” shall have the meaning set forth in
Section 13(a).

 

(cccccc)     “Put Notice” shall have the meaning set forth in Section 13(g)(ii).

 

(dddddd)   “Put Right” shall have the meaning set forth in Section 13(g)(ii).

 

16

--------------------------------------------------------------------------------


 

(eeeeee)     “Recourse Agreement” shall mean the Recourse Agreement by and among
RRT, MCRLP, MCRC, and the Rockpoint Preferred Holders, dated as of the Effective
Date, as such agreement may be amended from time to time.

 

(ffffff)       “Registration Rights Agreement” shall mean the Registration
Rights Agreement by and among MCRC, MCRLP, MCPT, RRT, and the Rockpoint
Preferred Holders, dated as of the Effective Date, as such agreement may be
amended from time to time.

 

(gggggg)     “Regulations” means the final or temporary regulations promulgated
under the Code, as such regulations may be amended from time to time (including
corresponding provisions of succeeding regulations).

 

(hhhhhh)  “REIT” shall have the meaning set forth in the Recitals.

 

(iiiiii)         “REIT Opinion” shall have the meaning set forth in
Section 13(i).

 

(jjjjjj)         “REIT Owners” shall have the meaning set forth in
Section 13(b).

 

(kkkkkk)   “REIT Requirements” shall have the meaning set forth in
Section 11(g)(i).

 

(llllll)         “Representatives” means a Person’s directors, managers,
officers, shareholders, members, partners, employees, agents and individuals
under principles of agency law.

 

(mmmmmm)       “Revised Partnership Audit Procedures” means the provisions of
Subchapter C of Subtitle A, Chapter 63 of the Code, as amended by P.L. 114-74,
the Bipartisan Budget Act of 2015 (together with any subsequent amendments
thereto, Regulations promulgated thereunder, and published administrative
interpretations thereof) or any similar procedures established by a state,
local, or non-U.S. taxing authority.

 

(nnnnnn)   “Rockpoint Capital Commitment” shall have the meaning set forth in
Section 5(b)(ii).

 

(oooooo)   “Rockpoint Class A Base Return” means a return (calculated like
interest) of six and sixty-one thousandths of a percent (6.061%) per annum,
compounded monthly and based on a thirty (30)-day month and three hundred sixty
(360)-day year, calculated with respect to the Unreturned Class A Capital
Contributions of the Rockpoint Class A Preferred Holder per month (it being
understood that (a) Rockpoint Class A Base Return shall not include any
Rockpoint Deficiency, and (b) Rockpoint Class A Base Return shall accrue on the
amount of any Unreturned Class A Capital Contributions funded with a Default
Loan only from and after the time (and to the extent) principal payments are
made or deemed made on such Default Loan).  Rockpoint Class A Base Return shall
be subject to adjustment as provided in Section 26(b)(i)(A).

 

(pppppp)   “Rockpoint Class A Base Return Default” shall have the meaning set
forth in the definition of “Deficiency Return.”

 

17

--------------------------------------------------------------------------------


 

(qqqqqq)   “Rockpoint Class A Preferred Holder” shall have the meaning set forth
in the Preamble.

 

(rrrrrr)        “Rockpoint Class B Preferred Holder” shall have the meaning set
forth in the Preamble.

 

(ssssss)       “Rockpoint Control Party” means Rockpoint Group, L.L.C.

 

(tttttt)         “Rockpoint Deficiency” for any calendar month means the excess,
if any, of (I) the Rockpoint Class A Base Return for such month, over (II) the
actual amount of cumulative Distributions to the Rockpoint Class A Preferred
Holder in respect of such month pursuant to Sections 9(a)(i)(B) and
9(a)(ii)(B) (determined as if any distribution following the tenth (10th)
calendar day following such month were not with respect to such month).

 

(uuuuuu)   “Rockpoint Minimum Equity and Control Requirements” shall mean that
an Affiliate of the Rockpoint Control Party shall directly or indirectly, at all
times: (i) own at least twenty-five percent (25%) of the Partnership Units held
by the Rockpoint Class A Preferred Holder; (ii) own at least twenty-five percent
(25%) of the Partnership Units held by the Rockpoint Class B Preferred Holder;
and (iii) Control the Rockpoint Preferred Holders.

 

(vvvvvv)   “Rockpoint Preferred Holders” shall have the meaning set forth in the
Preamble.

 

(wwwwww)   “Rockpoint REIT II” shall have the meaning set forth in
Section 11(g)(i).

 

(xxxxxx)   “Rockpoint REIT Interests” shall have the meaning set forth in
Section 13(a).

 

(yyyyyy)   “Rockpoint REITs” shall have the meaning set forth in
Section 11(g)(i).

 

(zzzzzz)     “Rockpoint Special Notice Parties”  shall mean Paisley Boney, Ron
Hoyl, Steven Chen, Joseph Goldman and Jesse Sharf at Gibson Dunn & Crutcher or
such other Persons who shall be designated by the Rockpoint Preferred Holders in
a notice delivered to the Partnership and the General Partner.

 

(aaaaaaa) “ROFO Exercise Period” shall have the meaning set forth in
Section 2(b)(iv)(C).

 

(bbbbbbb) “ROFO Holders” shall have the meaning set forth in
Section 2(b)(iv)(A).

 

(ccccccc)   “ROFO Rights Notice” shall have the meaning set forth in
Section 2(b)(iv)(C).

 

(ddddddd) “Roseland Option Properties” shall have the meaning set forth in
Section 5(c)(i).

 

18

--------------------------------------------------------------------------------


 

(eeeeeee)   “RP Approved Sale” shall have the meaning set forth in
Section 12(e).

 

(fffffff)     “RP Law Firm” shall have the meaning set forth in Section 23(o).

 

(ggggggg)   “RP Trustee” shall have the meaning set forth in Section 10(a)(iii).

 

(hhhhhhh) “RP Uncured Funding Default” shall have the meaning set forth in
Section 5(b)(iii).

 

(iiiiiii)        “RRH” shall have the meaning set forth in the Recitals.

 

(jjjjjjj)       “RRT” shall have the meaning set forth in the Preamble.

 

(kkkkkkk) “RRT Base Return” means a return (calculated like interest) of six and
sixty-one thousandths of a percent (6.061%) per annum, compounded monthly and
based on a thirty (30)-day month and three hundred sixty (360)-day year,
calculated with respect to the Unreturned RRT Capital Contributions.

 

(lllllll)        “RRT Competitor” shall mean any Person whose primary business
is that of an operator, manager or developer of residential rental real property
of a comparable class to the Properties, excluding, however, financial investors
in such rental real property (e.g., pension funds, life insurance companies,
equity funds and other passive investors).

 

(mmmmmmm) “RRT Initial Capital Contribution” means one billion two hundred
seventeen million seven hundred thousand dollars ($1,217,700,000). The RRT
Initial Capital Contribution shall not change following the Effective Date other
than by reason of the application of Sections 5(c)(i) and 9(g).

 

(nnnnnnn) “RRT Shareholders Agreement” means the Shareholders Agreement by and
among RRT, MCRLP, MCPT, Mack-Cali Texas Property, L.P. and the Rockpoint
Preferred Holders, dated the Effective Date, as it may be amended from time to
time.

 

(ooooooo) “Sale Period” shall have the meaning set forth in Section 12(d).

 

(ppppppp) “Second Hurdle Percentage” means, at any time, with respect to a
Class A Preferred Holder, a percentage determined by taking fifty percent (50%)
of the First Hurdle Percentage of such Class A Preferred Holder at such time.

 

(qqqqqqq) “Second Notice” shall have the meaning set forth in Section 10(b).

 

(rrrrrrr)       “Section 12(e) Notice” shall have the meaning set forth in
Section 12(e).

 

(sssssss)     “Securities” means, with respect to any Person including the
Partnership: (i) partnership interests, shares or other equity interests;
(ii) obligations, evidences of indebtedness or other securities or interests
convertible or exchangeable into shares,

 

19

--------------------------------------------------------------------------------


 

partnership interests or other equity interests; and (iii) warrants, options or
other rights to purchase or otherwise acquire shares, partnership interests or
other equity interests.

 

(ttttttt)       “Securities Act” means the Securities Act of 1933, as amended.

 

(uuuuuuu) “Shared Services Agreement” shall have the meaning set forth in
Section 10(g)(i).

 

(vvvvvvv) “Specified Amount” shall have the meaning set forth in
Section 9(d)(i).

 

(wwwwwww)    “Subsidiary” means, with respect to any Person, another Person as
to which a majority of the total voting power of such other Person is at the
time owned or controlled, directly or indirectly, by that first Person or one or
more of the other Subsidiaries of that first Person or a combination thereof. To
the extent “Subsidiary” is used herein without reference to a Person, such
Person shall be deemed to be the Partnership. The Subsidiaries of the
Partnership as of the Effective Date are set forth on Schedule 3 attached
hereto.

 

(xxxxxxx) “Supplemental Letter” means that Supplemental Letter Agreement, dated
the Effective Date, by and among the General Partner, the Partnership, the
Rockpoint Preferred Holders and the other parties hereto.

 

(yyyyyyy) “Tax Decision” has the meaning set forth in Section 11(e)(v).

 

(zzzzzzz)   “TMP” shall have the meaning set forth in Section 11(e)(iii).

 

(aaaaaaaa) “Transaction Documents” means this Agreement, the Preferred Equity
Investment Agreement, the Registration Rights Agreement, the Recourse Agreement,
the Shared Services Agreement, the Credit Enhancement Services Agreement, the
Indemnity Agreement, the RRT Shareholders Agreement, the Escrow Agreement, and
the Supplemental Letter.

 

(bbbbbbbb) “Transfer” shall have the meaning set forth in Section 12(a).

 

(cccccccc)   “TRS” shall have the meaning set forth in Section 11(g)(iii).

 

(dddddddd) “True Up Adjustment” shall mean the quarterly adjustment to certain
Distributions referred to in the proviso to the first sentence of Section 9(e).

 

(eeeeeeee) “UCC” shall have the meaning set forth in Section 24(a).

 

(ffffffff)   “Uncured Event of Default” shall have the meaning set forth in
Section 26(b)(i)(B).

 

(gggggggg)  “Unreturned Class A Capital Contributions” means, for any Class A
Preferred Holder at any time, the Class A Capital Contributions of such Class A
Preferred Holder reduced (but not below zero) by Distributions to such Class A
Preferred Holder under Section 9(a)(ii)(C).

 

20

--------------------------------------------------------------------------------


 

(hhhhhhhh) “Unreturned Deficiency Balance” means, at any time, (i) in the case
of Rockpoint Class A Preferred Holder, the cumulative amounts of any Rockpoint
Deficiency, increased by the accrued Deficiency Return with respect thereto and
decreased (but not below zero) by Distributions to Rockpoint Class A Preferred
Holder under Sections 9(a)(i)(A) and 9(a)(ii)(A), and (ii) in the case of MC
Class A Preferred Holder, the cumulative amounts of any MC Deficiency, increased
by the accrued Deficiency Return with respect thereto and decreased (but not
below zero) by Distributions to MC Class A Preferred Holder under Sections
9(a)(i)(A) and 9(a)(ii)(A).

 

(iiiiiiii)         “Unreturned RRT Capital Contributions” means, at any time,
the RRT Initial Capital Contribution reduced (but not below zero) by
Distributions to RRT under Section 9(a)(ii)(E).

 

(jjjjjjjj)      “Valuation Firm” shall mean an independent and unaffiliated
nationally recognized firm that specializes in the valuation of real estate
assets in which neither the General Partner nor Rockpoint Preferred Holders or
their respective Affiliates have a direct or indirect ownership interest or
other affiliation (including as a joint venture partner to the General Partner
or the Rockpoint Preferred Holders or their respective Affiliates); provided,
that it is agreed that the prior engagement of a firm does not constitute an
other affiliation that would render such firm unable to serve for purposes of
this definition.

 

2.             TERMS AND CONDITIONS

 

(a)           Organization.  The Partnership was formed pursuant to the
Certificate of Limited Partnership filed with the Secretary of State of the
State of Delaware and operated pursuant to the Original Agreement.  Except to
the extent set forth in this Agreement, the rights, powers, duties and
obligations of the Partnership and of each Partner shall be governed by the Act,
and the Partnership shall be taxed as a partnership for Federal income tax
purposes.  In the event of any inconsistency between this Agreement and the Act,
to the extent permitted by applicable law, the terms of this Agreement shall
govern. RRT hereby continues as a Partner of the Partnership and RRH is
withdrawing as a Limited Partner simultaneously with the execution and delivery
of this Agreement and shall cease to be a Limited Partner as of the Effective
Date. Each other Person being admitted as a Limited Partner shall as of the
Effective Date be admitted upon the terms and conditions of this Agreement, upon
such Person’s execution and delivery of this Agreement and upon funding, as a
Capital Contribution, the amount set forth on Schedule 1 attached hereto.

 

(b)           Partnership Interests; Preemptive Rights; Right of First Offer.

 

(i)            Each Partner’s Partnership Interest shall be personal property
for all purposes.  No Partner will have any individual ownership rights with
respect to any assets owned by the Partnership.

 

(ii)           Prior to a Public Liquidity Event and so long as a Rockpoint
Preferred Holder holds Preferred Interests, except for (A) up to $200 million of
Class A Preferred Partnership Units issued to a MC Class A Preferred Holder as
provided in Section 2(b)(vi) and (B) Excluded Securities as provided in
Section 2(b)(vii), none of the Partnership,

 

21

--------------------------------------------------------------------------------


 

any Subsidiary or the General Partner shall cause or permit the Partnership or
any Subsidiary to issue any new Partnership Units, other Securities, or new
classes of Partnership Interests (“Partnership Securities”) or any Securities of
a Subsidiary, other than Common Interests or other Securities of a Subsidiary
issued pursuant to Sections 2(b)(iii) or 2(b)(iv), and such Partnership
Securities or Securities of a Subsidiary shall be issued by the Partnership or
such Subsidiary for such reasonable consideration as the General Partner shall
determine; provided, however, that no new Common Interests or Securities of a
Subsidiary shall be issued except as provided in this Section 2(b); and
provided, further, in the event any new Partnership Securities are offered for
anything other than cash, the value of the property or assets to be so
contributed shall be based on the Fair Market Value of such property or assets
as determined pursuant to Section 14.  Each Partnership Unit shall be issued for
a purchase price per Partnership Unit equal to one thousand dollars ($1,000.00).

 

(iii)          Preemptive Rights.

 

(A)          Except for any Excluded Securities Offerings, and subject to
Section 10(b) and Schedule 2 annexed hereto, prior to a Public Liquidity Event,
new Common Interests or Securities of a Subsidiary may be sold and issued by the
Partnership or such Subsidiary to then-current Partners at such time as
determined by the General Partner, provided that such new Common Interests (or
Securities of a Subsidiary) shall have the same rights and preferences as the
existing Common Interests (or the respective Securities of such Subsidiary, as
applicable); and provided further that if the General Partner proposes to cause
the Partnership to issue and sell any Common Interests or the General Partner
proposes to cause the Partnership to cause any Subsidiary to issue and sell
Securities of a Subsidiary to any Partner (a “Proposed Investor”), the General
Partner will cause the Partnership or cause the Partnership to cause such
Subsidiary to offer to sell to each Partner (each, a “Preemptive Holder”) a
portion of such Common Interests or Securities of such Subsidiary equal to
(i) the total number of Common Interests or Securities of such Subsidiary being
sold multiplied by (ii) such Preemptive Holder’s Percentage Interest.  In the
case of the Rockpoint Preferred Holders, such Partners may assign any or all of
their rights under this Section to another Rockpoint Preferred Holder or an
Affiliate of a Rockpoint Preferred Holder.

 

(B)          Each Preemptive Holder shall be entitled to purchase the offered
Common Interests or the Securities of such Subsidiary at the most favorable
price and otherwise on substantially the same terms and conditions as such
Common Interests or such Securities of such Subsidiary are to be offered to the
Proposed Investor; provided, however, that if the Proposed Investor is required
to also purchase Common Interests or other Securities of a Subsidiary, the
Partner(s) exercising their rights pursuant to this Section 2(b) shall also be
required to purchase their pro rata share of the same class(es) or series of
Securities that the Proposed Investor is required to purchase.  The purchase
price for all Common Interests or Securities of a Subsidiary purchased under
this Section 2(b) shall be payable to the Partnership or such Subsidiary in
cash.

 

(C)          In order to exercise its purchase rights hereunder, a Preemptive
Holder must, within thirty (30) calendar days after delivery (the “Exercise
Period”) of written notice (a “Preemptive Rights Notice”) from the Partnership
to such Preemptive Holder describing in reasonable detail the Common Interests
or Securities being offered by the

 

22

--------------------------------------------------------------------------------


 

Partnership or a Subsidiary (as the case may be), the purchase price thereof,
the payment terms and the amount such Person is eligible to purchase hereunder,
deliver a written notice to the Partnership irrevocably (so long as the
transaction set forth in the Preemptive Rights Notice closes within one hundred
eighty (180) days of the Preemptive Holder’s election) exercising such
Preemptive Holder’s purchase rights pursuant to this Section 2(b) specifying the
quantity of such Common Interests or Securities to be purchased by such
Preemptive Holder, which for the avoidance of doubt may be all or any portion of
the Common Interests or Securities offered to such Preemptive Holder. No later
than five (5) Business Days following the expiration of the Exercise Period, the
Partnership shall notify each Preemptive Holder in writing of the Common
Interests or Securities that each Preemptive Holder has agreed to purchase
(including where such number is zero) (the “Over-allotment Notice”), which
Over-Allotment Notice shall also specify the number of unsold Common Interests
or Securities. Each Preemptive Holder exercising its rights to purchase its
entire portion of such Common Interests or Securities (an “Exercising Holder”)
shall have a right of over-allotment such that if any other Preemptive Holder
has failed to exercise its right under this Section 2(b) to purchase its full
portion of such Common Interests or Securities (each, a “Non-Exercising
Holder”), such Exercising Holder may purchase its applicable pro rata portion of
such Non-Exercising Holder’s allotment and, if applicable (for example, if any
other Exercising Holder does not exercise its over-allotment right), any other
remaining Common Interests or Securities until, if so elected, all such Common
Interests or Securities are purchased by Exercising Holders, by giving written
notice to the Partnership within five (5) Business Days of receipt of the
Over-allotment Notice, which notice shall also specify the maximum number of
remaining Common Interests or Securities any Exercising Holder elects to
purchase in the event any other Exercising Holder does not purchase its full
portion of remaining Common Interests or Securities.

 

(D)          Upon the expiration of the offering periods described above, the
Partnership or such Subsidiary shall be entitled to sell to the Proposed
Investor such Securities which the Preemptive Holders have not elected to
purchase during the 180 calendar days immediately following such expiration at a
price not less than the price set forth in the Preemptive Rights Notice and on
other terms and conditions not materially more favorable in the aggregate to the
purchasers thereof than those offered to the Preemptive Holders in the
Preemptive Rights Notice.

 

(iv)          Right of First Offer for Partnership Interests and Securities of
Subsidiaries.

 

(A)          Prior to a Public Liquidity Event, no Partnership Securities other
than Common Interests may be sold and issued by the Partnership to Persons who
are not then Partners. Except for any Excluded Securities Offerings, and subject
to Section 10(b), and Schedule 2, prior to a Public Liquidity Event, new Common
Interests may be sold and issued by the Partnership or newly issued or
outstanding Securities of a Subsidiary may be issued or sold by the Partnership
or any Subsidiary to Persons who are not then Partners at any time by the
General Partner, provided that such new Common Interests shall have the same
rights and preferences as the existing Common Interests; and provided further
that, prior to the redemption, purchase or exchange of any Preferred Interests
held by the Rockpoint Preferred Holders in exchange for Common Interests
pursuant to Section 13, if the General Partner proposes to issue and sell any
Common Interests or the General Partner or any Subsidiary proposes to issue or
sell

 

23

--------------------------------------------------------------------------------


 

Securities of a Subsidiary to any Person who is then not a Partner (a “Proposed
Third Party Investor”), the General Partner will cause the Partnership or any
such Subsidiary to offer to sell to the Rockpoint Preferred Holders (the “ROFO
Holders”) all of such Common Interests or Securities of any Subsidiary, divided
between the ROFO Holders in amounts equal to (i) the total number of Common
Interests or Securities of any Subsidiary being sold multiplied by (ii) the
Percentage Interest held by the applicable ROFO Holder divided by the total
Percentage Interests held by all ROFO Holders.  A ROFO Holder may assign any or
all of its rights under this Section 2 to another ROFO Holder or an Affiliate of
such ROFO Holder.

 

(B)                               The ROFO Holders shall be entitled to purchase
any or all of the offered Common Interests or the Securities of the applicable
Subsidiary at the most favorable price and otherwise on substantially the same
terms and conditions as such Common Interests or such Securities of such
Subsidiary are to be offered to the Proposed Third Party Investor; provided,
however, that if the Proposed Third Party Investor is required to also purchase
other Securities of a Subsidiary, the ROFO Holders exercising their rights
pursuant to this Section 2(b) shall also be required to purchase their pro rata
share of the same class(es) or series of Securities that the Proposed Third
Party Investor is required to purchase.  The purchase price for all Common
Interests and other Securities purchased under this Section 2(b) shall be
payable in cash.

 

(C)                               In order to exercise their purchase rights
hereunder, the ROFO Holders must, acting collectively, within thirty (30)
calendar days after delivery to such ROFO Holders (the “ROFO Exercise Period”)
of written notice (a “ROFO Rights Notice”) from the Partnership describing in
reasonable detail the Common Interests or Securities being offered, the purchase
price thereof, the payment terms and the amount such ROFO Holders are eligible
to purchase hereunder, deliver a written notice to the Partnership irrevocably
(so long as the transaction set forth in the ROFO Rights Notice closes within
one hundred eighty (180) days of the ROFO Holder’s election) exercising such
ROFO Holders’ purchase rights pursuant to this Section 2(b) specifying the
quantity of such Common Interests or Securities to be purchased by such ROFO
Holder, which for the avoidance of doubt may be all or any portion of the Common
Interests or Securities offered to such ROFO Holder. No later than five
(5) Business Days following the expiration of the ROFO Exercise Period, the
Partnership shall notify each ROFO Holder in writing of the Common Interests or
Securities that the ROFO Holders have agreed to purchase (including where such
number is zero).

 

(D)                               Upon the expiration of the offering periods
described above, the Partnership or such Subsidiary shall be entitled to sell to
the Proposed Third Party Investor such Common Interests or Securities which the
ROFO Holders have not elected to purchase during the 180 calendar days following
such expiration of the offering period at a price not less than the price set
forth in the ROFO Rights Notice and on other terms and conditions not materially
more favorable in the aggregate to the purchasers thereof as those offered to
the ROFO Holders in the ROFO Rights Notice.

 

(v)                                 Any Common Interests or Securities proposed
to be offered or sold by the Partnership or such Subsidiary after such 180 day
period must be reoffered pursuant to the terms of this Section 2(b) to the
extent this Section 2(b) applies to such offering. Upon the issuance of one or
more Partnership Securities to new Partners or existing Partners, the

 

24

--------------------------------------------------------------------------------


 

Percentage Interests of the then current Partners shall be adjusted to reflect
the dilution, if any, resulting from the admission of such additional
Partner(s) or the issuance of such additional Partnership Interests, and such
dilution shall be in proportion to the Partners’ then-applicable Percentage
Interests, and Schedule 1 shall be revised by the General Partner accordingly. 
Upon the issuance or sale of one or more Securities of a Subsidiary, the
Partnership shall cause the relevant Subsidiary to take such comparable actions
as set forth in the immediately preceding sentence to reflect the issuance or
sale of such Securities. No new Partners or other equity holders shall be
entitled to any retroactive allocation of Profits, Losses, income, deduction or
other Partnership items, and no Partner that is issued additional Partnership
Securities shall be entitled to any retroactive allocation of Profits, Losses,
income, deduction or other Partnership items with respect to such additional
Partnership Interests.

 

(vi)                              Notwithstanding the foregoing, the Partnership
shall be permitted to issue up to $200 million in Class A Preferred Units to
MCRC, MCRLP, RRT, RRH or any of their respective Affiliates (each such entity
that purchases Class A Preferred Partnership Units, an “MC Class A Preferred
Holder”) pursuant to the terms of the Preferred Interest Investment Agreement
and this Section 2(b)(vi), which shall not be issuable until after the earlier
of (x) the date on which the Rockpoint Capital Commitment is fully funded, and
(y) an RP Uncured Funding Default (the (“MC Subscription Right”), so long as at
the time of such funding the General Partner determines in good faith that the
Partnership has a valid business purpose to use such proceeds in the interest of
the Partners; provided, however, that it is understood and agreed that it is not
a valid business purpose to (A) use such proceeds for the primary purpose of
replacing lower cost debt or equity of the Partnership or its Subsidiaries,
(B) not promptly deploy such proceeds for a commercial purpose, other than
retaining as cash on the Partnership’s balance sheet, or (C) use such proceeds
for the primary purpose of diluting the Rockpoint Preferred Interests. 
Notwithstanding the restrictions on issuances of Partnership Interests as
provided in Sections 2(b)(iii) and 2(b)(iv), the Partners acknowledge and agree
that the preemptive rights and right of first offer described in this
Section 2(b) do not apply to the issuance of Class A Preferred Partnership Units
in connection with the MC Subscription Right.  For the avoidance of doubt,
except in the case of an RP Uncured Funding Default on the part of a Rockpoint
Preferred Holder, in the event that of a Commitment Termination Event (as
defined in the Preferred Equity Investment Agreement), the MC Subscription Right
shall be automatically and forever lost.  For purposes of the MC Subscription
Right, the per unit purchase price for such Preferred Interests shall be one
thousand dollars ($1,000.00), and the Partnership shall not make any
representations, warranties, covenants or otherwise provide any indemnification
in connection with such issuance.

 

(vii)                           Notwithstanding anything to the contrary
contained herein, the Partners acknowledge and agree that the preemptive rights
and right of first offer described in this Section 2(b) do not apply to: (A) the
issuance of Securities of a Subsidiary or joint venture to which the Partnership
is a party, in each case in existence as of the Effective Date, to the extent
that the exercise of such preemptive rights or right of first offer would
violate the governing documents of such Subsidiary or joint venture, (B) the
issuance of Securities of a Subsidiary or joint venture to which the Partnership
becomes a party after the Effective Date (I) to an unaffiliated developer or
land owner in a strategic transaction, (II) where such Subsidiary or joint
venture is Controlled by the Partnership or the Partnership otherwise has the
right to unilaterally (without any qualification) block a sale of a Property
held by such Subsidiary or joint venture, or

 

25

--------------------------------------------------------------------------------


 

(III) the aggregate issuance prices of all Securities issued by such Subsidiary
or joint venture is not reasonably anticipated by the General Partner at the
time of first issuance of such Securities to exceed $10 million (Securities
issued under sub-clause (A) or (B) herein above, “Excluded Securities”).

 

(viii)                        Notwithstanding anything to the contrary contained
herein, the Partners acknowledge and agree that the Partnership shall not issue
any Class B Preferred Partnership Units other than the Class B Preferred
Partnership Units issued to the Rockpoint Class B Preferred Holder pursuant to
this Agreement (the “Class B Preferred Issuance Limitation”).

 

(c)                                  Name.  The name of the Partnership shall be
“Roseland Residential, L.P.”  The Business of the Partnership shall be conducted
solely under that name and all assets of the Partnership shall be held under
that name.  The principal office of the Partnership shall be located at c/o
Mack-Cali Realty Corporation, Harborside 3, 210 Hudson Street, Suite 400, Jersey
City, New Jersey 07311 or such other location as designated by the General
Partner.

 

(d)                                 Certificate of Limited Partnership.  A
Certificate of Limited Partnership in accordance with the Act has been filed
with the Secretary of State of the State of Delaware on behalf of the
Partnership.  The General Partner shall from time to time take appropriate
action, including preparing and filing such amendments to the Certificate of
Limited Partnership, as may be reasonably necessary or required as determined by
the General Partner or as may be required by the Act.

 

(e)                                  Registered Agent and Office.  The
registered agent for the Partnership is The Corporation Service Company, and the
registered office shall be at 2711 Centerville Road, Suite 400, in the City of
Wilmington, County of New Castle, Delaware 19808, or at such other registered
agent or at such other location as may be designated or approved by the General
Partner.

 

(f)                                   Certain Tax Matters.  Notwithstanding any
provision of this Agreement to the contrary, the Partners intend that the
Partnership be treated as a partnership for federal, state and local tax
purposes.  Each Partner agrees that it will not: (i) cause the Partnership to be
excluded from the provisions of Subchapter K of the Code, under Code
Section 761, or otherwise; (ii) file the election under Regulations
Section 301.7701-3 (or any successor provision) which would result in the
Partnership being treated as an entity taxable as a corporation for federal,
state or local tax purposes; or (iii) cause the Partnership to be treated as a
“publicly traded partnership” within the meaning of Section 7704 the Code.

 

(g)                                  Limitation of Liability.  Except as
provided in the Act or as expressly provided in this Agreement, no Limited
Partner shall be obligated personally for any debt, obligation or liability of
the Partnership or of any other Limited Partner solely by reason of being a
Limited Partner.

 

3.                                      Term.  The term of the Partnership
commenced on the date the Certificate of Limited Partnership was filed with the
Secretary of State of the State of Delaware and, unless the Partnership is
earlier terminated in

 

26

--------------------------------------------------------------------------------


 

accordance with the provisions of this Agreement or by operation of law, the
Partnership shall continue in perpetuity.

 

4.                                      Scope and Purposes; Authority.

 

(a)         The sole purposes of the Partnership shall be to engage in the
Business.

 

(b)         The Partnership is hereby authorized to execute, deliver and
perform, the General Partner on behalf of the Partnership (and on behalf of the
applicable Subsidiaries of each of the foregoing) is hereby authorized to
execute, deliver and perform, or cause to be executed, delivered and performed,
and the General Partner’s Subsidiaries and the Partnership’s Subsidiaries are
hereby authorized to execute, deliver and perform, or cause to be executed,
delivered and performed, as applicable, any organizational documents of the
Partnership’s Subsidiaries, and all documents, agreements, certificates, or
financing statements contemplated thereby or related thereto, in each case to
the extent consistent with the terms hereof, all without any further act, vote
or approval of any other Person notwithstanding any other provision of the Act
or applicable law, rule or regulation; provided, that any consents required
pursuant to Schedule 2 annexed hereto are obtained. The foregoing authorization
shall not be deemed a restriction on the powers of the General Partner to enter
into other agreements on behalf of the Partnership, subject to any limitations
set forth in this Agreement.

 

5.                                      Capital Accounts, Contributions and
Default.

 

(a)                                 Capital Accounts.

 

(i)                                     A capital account (“Capital Account”)
shall be maintained for each Partner in accordance with Section 704(b) of the
Code and Regulations Sections 1.704-1(b) and 1.704-2.  The Capital Account of
each Partner shall be increased by (i) the amount of any cash contributed by
such Partner to the capital of the Partnership, (ii) the Gross Asset Value of
any property contributed or deemed contributed by such Partner to the capital of
the Partnership (net of liabilities that the Partnership is considered to
assume, or take property subject to, under Section 752 of the Code), (iii) such
Partner’s share of Profits (as determined in accordance with Section 7(a)) and
(iv) any income and gain specially allocated to such Partner pursuant to
Section 7(b).  The Capital Account of each Partner shall be decreased by (w) the
amount of all cash Distributions to such Partner, (x) the Gross Asset Value of
any property distributed to such Partner by the Partnership (net of liabilities
that the Partner is considered to assume or take property subject to, under
section 752 of the Code), (y) such Partner’s share of Losses (as determined in
accordance with Section 7(a)), and (z) any deductions and losses specially
allocated to such Partner pursuant to Section 7(b).  Except as otherwise
provided in this Agreement, whenever it is necessary to determine the Capital
Account balance of any Partner, the Capital Account balance of such Partner
shall be determined after giving effect to all allocations pursuant to Sections
7(a) and 7(b) and all Capital Contributions and Distributions made or deemed
made prior to the time as of which such determination is to be made.

 

27

--------------------------------------------------------------------------------


 

(ii)                                  If all or any portion of any Partnership
Interest is transferred in accordance with this Agreement, the transferee shall
succeed to the Capital Account of the transferor to the extent it relates to the
transferred Partnership Interest or portion thereof.

 

(iii)                               The Partners’ Capital Accounts shall be
adjusted as provided in Sections 5(c)(i) and 9(g).

 

(iv)                              No Partner shall be required to make up a
negative balance in its Capital Account, except as provided in Section 9(d)(i).

 

The provisions of this Agreement relating to the maintenance of Capital Accounts
are intended to comply with applicable Regulations under Code Section 704. 
Subject to Section 7(b), the provisions of this Agreement shall be interpreted
and applied in a manner consistent with this intention.  Moreover, in
determining the amount of any liability for purposes hereof, Code Section 752
and the Regulations thereunder shall be applied insofar as relevant.  In the
event the General Partner shall determine that it is prudent to modify the
manner in which the Capital Accounts, or any debits or credits thereto, are
computed in order to comply with such Regulations, the General Partner may make
such modification, subject to Sections 7(b) and 11(e), and provided that no such
modification that has a material adverse effect upon any Partner (or its direct
or indirect owners) shall be made without that Partner’s consent.  In addition,
the Partners shall consider in good faith any reasonable requests of the
Rockpoint Preferred Holders to make such modifications to this Agreement as the
Rockpoint Preferred Holders, based on the advice of their legal or accounting
advisors, determine are reasonably necessary or appropriate to ensure that no
gain from the sale or exchange of a United States real property interest for
purposes of Section 897(h)(1) of the Code is recognized by the Rockpoint Class A
Preferred Holder; provided, however, that any costs or expenses, including,
without limitation, any reasonable attorneys’ fees, incurred by the Partnership
or any of its Subsidiaries or any Partner in connection with the foregoing shall
be borne by the Rockpoint Class A Preferred Holder.

 

(b)                                 Capital Contributions; Rockpoint Preferred
Holders Preferred Capital Calls; Default.

 

(i)                                     Each of the Partners hereby agrees that
each of the Partners has or is deemed to have contributed to the capital of the
Partnership the amount set forth on the Partnership’s books and records, which
amounts, as of the Effective Date are set forth on Schedule 1 attached hereto. 
Each Partner, as applicable, hereby agrees to contribute to the Partnership an
aggregate amount in cash equal to its capital commitment (the aggregate capital
commitment set forth on Schedule 1 attached hereto, such Partner’s “Capital
Commitment”).

 

(ii)                                  Subject to compliance with the applicable
terms of the Preferred Equity Investment Agreement and this Agreement
(including, without limitation, the specified deadlines for the General Partner
to call the Rockpoint Capital Commitment), the Rockpoint Preferred Holders
jointly and severally agree to contribute to the Partnership an aggregate amount
in cash equal to their collective unfunded capital commitments (the aggregate
capital commitment set forth on Schedule 1 attached hereto (the “Rockpoint
Capital Commitment”)).  On the Effective Date, the Rockpoint Preferred Holders
have contributed to the Partnership an aggregate amount of $150 million of the
Rockpoint Capital Commitment in such amounts as set

 

28

--------------------------------------------------------------------------------


 

forth opposite each Rockpoint Holder’s name on Schedule 1 attached hereto
(subject to Section 7(b)(ix)). From and after the Effective Date, all or any
portion (in increments of not less than $10 million, or such lesser amount if it
represents all of the remaining unfunded Rockpoint Capital Commitment) of the
Rockpoint Preferred Holders’ Capital Commitment shall be funded by the Rockpoint
Class A Preferred Holder on the date (the “Preferred Capital Call Due Date”) set
forth in a written notice (a “Preferred Capital Call”) from the General Partner
requesting such funding, which date shall not be sooner than fifteen (15)
Business Days from the date written notice is sent by the General Partner;
provided, however, that the balance of the unfunded Rockpoint Capital Commitment
must be called by the General Partner pursuant to the Preferred Capital Call
before March 1, 2019.  Following the Effective Date, the Rockpoint Class B
Preferred Holder shall not be required to make any further Capital
Contributions.  To the extent the General Partner fails to deliver a Preferred
Capital Call to the Rockpoint Preferred Holders for  the balance of the unfunded
Rockpoint Capital Commitment prior to March 1, 2019, the Rockpoint Preferred
Holders shall, unless the Preferred Equity Investment Agreement has been
terminated prior to such time, have the right (but not the obligation) to fund
the balance of any such deficiency within thirty (30) calendar days of March 1,
2019.  No Preferred Capital Calls may be made with respect to the Rockpoint
Capital Commitment after March 1, 2019.

 

(iii)                               Subject to compliance with the applicable
terms of the Preferred Equity Investment Agreement, if any Rockpoint Preferred
Holder (a “Defaulting Partner”) fails to timely contribute any installment of
the Rockpoint Capital Commitment when due (such amount, the “Contribution
Shortfall”), then one or more of RRT, MCRC, MCRLP, MCPT and MCTP (each, a
“Contributing Partner”) may make such Capital Contribution (i.e., the Defaulting
Partner’s Contribution Shortfall); provided that if there is more than one
Contributing Partner (other than the Rockpoint Preferred Holders) who wishes to
so contribute the Defaulting Partner’s Contribution Shortfall, such Contributing
Partner(s), in the aggregate, must contribute the entire amount of such share in
proportion to their then-existing relative Percentage Interests, and the
Contributing Partner(s) shall be deemed to have made a demand loan in the amount
so contributed (“Default Loan”) to the Rockpoint Class A Preferred Holder that
shall bear interest payable to the Contributing Partner(s) at a rate equal to
the lesser of (i) eighteen percent (18%) per annum, compounded monthly, or, if
lower, (ii) the highest rate of interest permitted under applicable law, from
and after the date the Default Loan is made by the Contributing Partner(s) (the
“Default Date”) until the earliest of the repayment of the Default Loan by the
Defaulting Partner to the Contributing Partner(s), payment of such Default Loan
from Distributions as provided under this Section 5(b)(iii) or satisfaction of
such Default Loan pursuant to a collection proceeding as provided in
Section 5(b)(iv), in each case including any interest accruing under this
Section 5(b)(iii).  The principal amount of the Default Loan shall then be
treated for purposes of this Agreement as having been contributed by the
Rockpoint Class A Preferred Holder to the Partnership as a Class A Capital
Contribution at the time such Default Loan is made; provided, however, that, as
more fully set forth in the definition of “Rockpoint Class A Base Return,” the
Defaulting Partner shall not be entitled to a Base Return on the Class A Capital
Contribution related to the Default Loan until principal payments are made on
such Default Loan, and solely to the extent of the amount of payments so made. 
Any interest paid by a Defaulting Partner pursuant to a Default Loan shall not
be treated as a Capital Contribution.  Notwithstanding any other provision of
this Agreement, the Partnership shall have the right to withhold any
Distributions due to a Defaulting Partner and apply any such Distributions to
the payment of such Default Loan and any interest accrued and unpaid thereon,
and any amounts so

 

29

--------------------------------------------------------------------------------


 

withheld shall be treated, for all purposes, as if such amounts had first been
distributed to the Defaulting Partner and thereafter paid by the Defaulting
Partner to the Contributing Partner in payment of the principal and any accrued
and unpaid interest on such Default Loan.  Upon funding of such Contribution
Shortfall or payment or satisfaction of such Default Loan, such Partner shall
cease to be a Defaulting Partner and the remedies provided in this subsection
(b) shall not be available with respect thereto.  If the Rockpoint Class A
Preferred Holder fails to contribute any installment of its Capital Commitment
when due and such failure continues for a period of thirty (30) calendar days
after the General Partner has provided written notice via both electronic mail
and overnight courier to the Rockpoint Special Notice Parties in addition to the
Rockpoint Class A Preferred Holder regarding such failure (an “RP Uncured
Funding Default”), the special rights, preferences and remedies afforded to the
Rockpoint Preferred Holders in their capacity as Preferred Holders pursuant to
Sections 2(b)(iii), 2(b)(iv), 2(b)(viii), 5(b), 10(b), 10(f), 10(g)(iii),
11(c)(iii), 11(c)(v), 15(a), and 26 and Schedule 2, but, for the avoidance of
doubt, excluding, among other things, the Rockpoint Class B Preferred Holder’s
right to designate and have elected a member of the board of trustees of RRT,
will automatically, without any further action required on the part of the
Partnership, the General Partner or any other Person, fully and irrevocably
terminate and be of no further force and effect.  Notwithstanding the foregoing,
such thirty (30) calendar day notice period shall be tolled for any time during
which the Rockpoint Preferred Holders contest in good faith that any
requirements for such funding have been met.

 

(iv)                              In addition to or in lieu of, and not in
limitation of, the foregoing, the General Partner, in its sole and absolute
discretion, may commence proceedings to collect any due and unpaid installment
of the Defaulting Partner’s Capital Commitment (plus interest in accordance with
Section 5(b)(iii) above) and the expenses of collection, including court costs
and attorneys’ fees and disbursements.

 

(v)                                 Any actions taken by the General Partner or
the Partnership pursuant to subsections (b)(iii) and/or (b)(iv) of this
Section 5 shall be in addition to and not in limitation of any other rights or
remedies that the Partnership may have against the Defaulting Partner,
including, but not limited to, the right to hold the Defaulting Partner
responsible for any damages or liabilities (including attorneys’ fees and
disbursements) to which the Partnership may be subjected (in whole or in part)
as a result of the default by the Defaulting Partner.

 

(c)                                  Conveyance of 6 Becker Farm Road and 85
Livingston Avenue.

 

(i)                                     The Partners acknowledge and agree that
the amount of the General Partner’s Capital Contributions set forth on Schedule
1 annexed hereto reflects the aggregate value of $12.971 million attributable to
(i) 6 Becker Farm Road, Roseland, New Jersey and (ii) 85 Livingston Avenue,
Roseland, New Jersey (collectively, the “Roseland Option Properties”).  The
Roseland Option Properties are owned in a partnership in which an Affiliate of
MCRLP holds an approximately ninety-seven percent (97%) ownership interest.  The
Partners desire that the fee interests in the Roseland Option Properties be
conveyed to the Partnership by MCRLP and/or its Affiliate free and clear of all
liens and encumbrances on or before December 31, 2017.   Following the Effective
Date, the General Partner shall undertake to structure the acquisition of the
Roseland Option Properties by the Partnership or its Subsidiary; provided,
however, that all costs and expenses associated with the acquisition of the
Roseland Option

 

30

--------------------------------------------------------------------------------


 

Properties shall be borne by the General Partner.  The Roseland Option
Properties shall not be held by the Partnership as Permitted Sale Properties. 
If, for any reason, the General Partner is unable to effectuate the acquisition
of the Roseland Option Properties by the Partnership or its Subsidiaries prior
to December 31, 2017, the General Partner may elect to either (x) contribute
$12.971 million in cash to the Partnership or (y) decrease the General Partner’s
Capital Account and amount of the RRT Initial Capital Contribution as of the
Effective Date by $12.971 million (with adjustments to future Distributions
consistent with Section 9(g)) and make such other adjustments to reflect the
intent of the Partners in this Section 5(c).  The Partners acknowledge and agree
that the Partnership is not permitted to make a partial acquisition of either of
the Roseland Option Properties (i.e., only a 100% ownership interest in an
Option Property may be transferred).  The failure of the General Partner to
effectuate the conveyance of the Roseland Option Properties to the Partnership
or its Subsidiary pursuant to this Section 5(c) shall not be a default of its
obligations under this Agreement, so long as the General Partner timely makes
the required Capital Contribution or reduction to its Capital Account as
provided in this Section 5(c).

 

(ii)                                  In connection with the General Partner’s
contribution of the Roseland Option Properties, the Partnership Parties (as
defined in the Preferred Equity Investment Agreement) shall be deemed to have
made, as of the time of such contribution, the following representations and
warranties set forth in the Preferred Equity Investment Agreement, as of the
date of execution and Closing thereunder (to the extent applicable depending on
whether the Roseland Option Properties are contributed directly or through the
sale of interests in an entity): (A) Section 3.04 (No Conflicts; Consents);
(B) Section 3.06 (Undisclosed Liabilities); (C) Section 3.07 (Absence of Certain
Changes, Events and Conditions); (D) Section 3.08 (Material Contracts);
(E) Section 3.09 (Title to Assets); (F) Section 3.10 (Owned and Leased Real
Property); (G) Section 3.12 (Compliance With Laws; Permits); (H) Section 3.13
(Environmental Matters); (I) Section 3.17 (Insurance); and (J) Section 3.19
(REIT Requirements) (the “Option Properties Representations”), and the General
Partner shall deliver a certificate to such effect to the Rockpoint Preferred
Holders at such time and substantially in the form contemplated by
Section 6.02(c)(xviii) of the Preferred Equity Investment Agreement.  The
Partnership Parties shall be deemed to have agreed to indemnify the Rockpoint
Preferred Holders under Section 7.03(a) of the Preferred Equity Investment
Agreement with respect to the Option Properties Representations, and the
Rockpoint Preferred Holders (and its Indemnified Parties) shall be permitted to
recover for any Losses relating thereto as though the Option Properties
Representations were made under the Preferred Equity Investment Agreement.

 

6.                                      NON-RECOURSE NATURE OF PREFERRED
INTEREST.  EXCEPT AS SET FORTH HEREIN OR IN THE OTHER TRANSACTION DOCUMENTS, THE
ROCKPOINT PREFERRED HOLDERS’ INVESTMENTS WILL BE RECOURSE SOLELY TO THE
PARTNERSHIP.

 

7.                                      ALLOCATION OF PROFITS AND LOSSES.

 

(a)                                 Allocations of Profit and Loss.  After
taking into account any special allocations pursuant to Section 7(b) and subject
to any limitations contained therein, Profits or Losses for any Fiscal Year or
portion thereof shall be allocated among the Class A Preferred Holders and the
Common Holders in a manner such that the Capital Account of each such Partner,
immediately after making such allocation, is, as nearly as possible, equal
(proportionately) to (i) the Distributions that would be made to such Partner if
the Partnership

 

31

--------------------------------------------------------------------------------


 

sold all of its assets for cash equal to their Gross Asset Value, paid all
Partnership liabilities (limited with respect to each nonrecourse liability to
the Gross Asset Value of the assets securing such liability), and distributed
the remaining net cash to the Partners in accordance with the priority set forth
in Sections 9(a)(ii) and 9(a)(iii) (increased, in the case of the Rockpoint
Class B Preferred Holder, by the Class B Capital Contributions made by the
Rockpoint Class B Preferred Holder), less (ii) such Partner’s share of
Partnership Minimum Gain and Partner Nonrecourse Debt Minimum Gain, computed
immediately prior to the hypothetical sale of assets.  In the event Profits or
Losses are not sufficient to enable the Capital Accounts to equal the amounts
described above, then Profits or Losses shall be allocated first, to cause the
Capital Account of the Rockpoint Class A Preferred Holder to equal the amount
described in Section 9(a)(ii), plus the amount of any  Distribution Make-Whole
that has not theretofore been paid, reduced by its share of the amount described
in clause (ii) above.  For purposes of clause (i), the requirement to pay or
distribute a Distribution Make-Whole shall not be taken into account unless and
until the occurrence of an event giving rise to Rockpoint Class A Preferred
Holder’s right with respect or reference to a Distribution Make-Whole, in which
case the Distribution Make-Whole payable with respect to the Rockpoint Class A
Preferred Holders shall be taken into account as necessary in order to reflect
the rights to such Distribution Make-Whole.

 

(b)                                 Special Tax Allocations.  Notwithstanding
any other provision to the contrary in this Agreement, the following provisions
shall apply:

 

(i)                                     Loss Limitation.  No Partner shall be
allocated Losses or deductions if such allocation causes a Partner’s Capital
Account to have a balance less than zero that is in excess of the Partner’s
share of Partnership Minimum Gain and Partner Nonrecourse Debt Minimum Gain, if
any, plus the amount such Partner is obligated to repay to the Partnership or
for which such Partner is liable or otherwise bears the risk of loss within the
meaning of the applicable Regulations.  In the event one or more of the Partners
is prevented from receiving an allocation of Loss or deduction under the
preceding sentence, then such excess shall be allocated to the other Partners
pursuant to Section 7(a), subject to the remaining provisions of this
Section 7(b).

 

(ii)                                  Qualified Income Offset.  In the event a
Partner unexpectedly receives any adjustment, allocation or distribution
described in Regulations Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of
Partnership gross income and gain shall be specially allocated to each such
Partner in an amount and manner sufficient to eliminate, to the extent required
by Regulations Section 1.704-1(b)(2)(ii)(d), the Adjusted Capital Account
Deficit of such Partner as quickly as possible, provided that an allocation
pursuant to this Section 7(b)(ii) shall be made only if and to the extent that
such Partner has an Adjusted Capital Account Deficit after all other allocations
provided for in this Agreement have been tentatively made as if this
Section 7(b)(ii) were not in the Agreement.  Any such allocation of gross income
or gain pursuant to this Section 7(b)(ii) shall be made to each Partner having
an Adjusted Capital Account Deficit in the proportion such Adjusted Capital
Account Deficit bears to the aggregate Adjusted Capital Account Deficit of all
the Partners.  This Section 7(b)(ii) is intended to constitute a “qualified
income offset” within the meaning of Regulation Section 1.704-1(b)(2)(ii)(d) and
shall be interpreted consistently therewith.

 

32

--------------------------------------------------------------------------------


 

(iii)                               Minimum Gain Chargeback.  Notwithstanding
any other provision of this Agreement, if there is a net decrease in Partnership
Minimum Gain for a Fiscal Year or other applicable period, each Partner shall be
specially allocated items of Partnership gross income and gain for such year or
period (and, if necessary, subsequent years or periods) in the amount required
by Regulations Section 1.704-2(f). Allocations pursuant to the immediately
preceding sentence shall be made in proportion to the respective amounts
required to be allocated to each Partner pursuant thereto.  The items to be so
allocated shall be determined in accordance with Regulations Sections
1.704-2(f)(6) and 1.704-2(j)(2)(i).  This Section 7(b)(iii) is intended to
comply with the minimum gain chargeback requirement in Regulations
Section 1.704-2(f) and shall be interpreted consistently therewith.

 

(iv)                              Partner Minimum Gain Chargeback. 
Notwithstanding any other provision of this Agreement except Section 7(b)(iii),
if there is a net decrease in Partner Nonrecourse Debt Minimum Gain attributable
to a Partner Nonrecourse Debt for a Fiscal Year or other applicable period, each
Partner who has a share of the Partner Nonrecourse Debt Minimum Gain
attributable to such Partner Nonrecourse Debt, determined in accordance with
Regulations Section 1.704-2(i)(5), shall be specially allocated items of
Partnership gross income and gain for such year or period (and, if necessary,
subsequent years or periods) in the amount required by Regulations
Section 1.704-2(i)(4).  Allocations pursuant to the preceding sentence shall be
made in proportion to the respective amounts required to be allocated to each
Partner pursuant thereto.  The items to be so allocated shall be determined in
accordance with Regulations Sections 1.704-2(i)(4) and 1.704-2(j)(2)(ii).  This
Section 7(b)(iv) is intended to comply with the minimum gain chargeback
requirement in Regulations Section 1.704-2(i)(4) and shall be interpreted
consistently therewith.

 

(v)                                 Partnership Nonrecourse Deductions; Excess
Nonrecourse Liabilities.  Any Nonrecourse Deductions for any Fiscal Year or
other period shall be specially allocated among the Partners in proportion to
(A) in the case of Nonrecourse Deductions attributable to Permitted Sale
Properties, ten percent (10%) to the Rockpoint Class B Preferred Holder and
ninety percent (90%) to RRT, and (B) in the case of other Nonrecourse
Deductions, to the Partners in proportion to their First Hurdle Percentages. 
Excess nonrecourse liabilities (as defined in Regulations
Section 1.752-3(a)(3) shall be allocated to the Partners in proportion to their
First Hurdle Percentages.

 

(vi)                              Partner Nonrecourse Deductions.  Any Partner
Nonrecourse Deductions for any year shall be specially allocated to the Partner
that bears the economic risk of loss with respect to the Partner Nonrecourse
Deductions in accordance with Regulation Section 1.704-2(i).

 

(vii)                           Permitted Sale Property Gain.  An aggregate
amount equal to ten percent (10%) of all Profit and gain comprising Permitted
Sale Property Gain shall be allocated to the Rockpoint Class B Preferred Holder,
and all remaining Profit and gain arising from the Permitted Sale Properties
(other than items that would not give rise to gain) shall be allocated to RRT
and the MC Class A Preferred Holders; provided, however, that upon the
occurrence of an event giving rise to the Rockpoint Class B Preferred Holder’s
right with respect or reference to a Distribution Make-Whole, an amount of
Permitted Sale Property Gain shall be allocated to the Rockpoint Class B
Preferred Holder as necessary to cause such amount to be

 

33

--------------------------------------------------------------------------------


 

reflected in Rockpoint Class B Preferred Holder’s Capital Account prior to
making the foregoing allocations.  For the sake of clarity, for all purposes of
this Agreement, any Permitted Sale Property Gain allocable to RRT under
Section 704(c) principles shall not be available for allocation to the Rockpoint
Class B Preferred Holder.

 

(viii)                        Special Allocation of Modified Net Income.  There
shall be allocated to the Rockpoint Class A Preferred Holder items of net income
(as determined for purposes of maintaining Capital Accounts), increased by
Depreciation included therein and reduced by Permitted Sale Property Gain
(“Modified Net Income”) in an amount not greater than the amount necessary to
cause the Capital Account of the Rockpoint Class A Preferred Holder, immediately
after making such allocation, to be, as nearly as possible, equal to (A) the
Distributions that would be made to the Rockpoint Class A Preferred Holder
pursuant to Section 9(a)(ii)(A) through (E) if the Partnership sold all of its
assets for cash equal to their Gross Asset Value, paid all Partnership
liabilities (limited with respect to each nonrecourse liability to the Gross
Asset Value of the assets securing such liability), and distributed the
remaining net cash to the Partners in accordance with the priority set forth in
Sections 9(a)(ii) and 9(a)(iii) (increased, in the case of the Rockpoint Class B
Preferred Holder, by the Class B Capital Contributions made by the Rockpoint
Class B Preferred Holder), less (B) Rockpoint Class A Preferred Holder’s share
of Partnership Minimum Gain and Partner Nonrecourse Debt Minimum Gain, computed
immediately prior to the hypothetical sale of assets.  For purposes of clause
(A), the requirement to pay or distribute a Distribution Make-Whole shall not be
taken into account unless and until the occurrence of an event giving rise to
Rockpoint Class A Preferred Holder’s right with respect or reference to a
Distribution Make-Whole, in which case the Distribution Make-Whole payable with
respect to the Rockpoint Class A Preferred Holders shall be taken into account
as necessary in order to reflect the rights to such Distribution Make-Whole.  An
example of the workings of this Section 7(b)(viii) is annexed as Exhibit D
hereto.

 

(ix)                              Expense Reimbursement.  The Partners agree
that (A) the Expenses (as defined in the Preferred Equity Investment Agreement)
of the Rockpoint Preferred Holders shall, to the extent communicated to the
Partnership on or prior to the Effective Date, be deducted from the amount
contributed to the Partnership pursuant to Section 5(b)(ii), such that the
amount actually advanced to the Partnership by the Rockpoint Preferred Holders
on the Effective Date pursuant to such section shall be the $150 million amount
specified therein reduced by such Expenses, (B) such contribution and reduction
shall be treated for all purposes of this Agreement as if the Rockpoint
Preferred Holders contributed the entirety of such $150 million amount to the
Partnership and then the Partnership reimbursed the Rockpoint Preferred Holders
for such Expenses, (C) the deemed reimbursement of such Expense (and any
additional reimbursements of Expenses relating to the negotiation of the
Transaction Documents and the Closing) shall (1) not reduce the amount of
Rockpoint Preferred Holders’ Capital Contributions or Capital Accounts, (2) not
be treated as a guaranteed payment under the Code, and (D) such Expense (and any
additional reimbursements of Expenses relating to the negotiation of the
Transaction Documents and the Closing) shall be (1) treated under Treasury
Regulation Section 1.263(a)-5(a)(5) as an amount paid by the Partnership to
facilitate a transfer under Section 721 of the Code, (2) characterized by the
Partnership as syndication expenses described in Section 709(a) of the Code, and
(3) deducted for purposes of determining Profit and Loss (but not for purposes
of calculating taxable income) pursuant to Treasury Regulation Section 
1.704-1(b)(2)(iv)(i)(2).

 

(c)                                  Tax Allocations.

 

(i)                                     Except as otherwise provided in this
Section 7(c), all items of income, gain, loss, deduction or credit of the
Partnership shall be allocated among the Partners for federal income tax
purposes in a manner consistent with the allocation of the corresponding items
to the Partner under the other provisions of this Section 7.

 

(ii)                                  In accordance with Code Section 704(c) and
the Regulations thereunder, income, gain, loss and deduction with respect to any
property contributed or deemed contributed to the capital of the Partnership by
any Partner shall, solely for tax purposes, be allocated among the Partners so
as to take account of any variation between the adjusted basis of such property
to the Partnership for federal income tax purposes and its Gross Asset Value at
the time of contribution.  In the event the Gross Asset Value of any Partnership
asset is adjusted pursuant to the definition of Gross Asset Value, subsequent
allocations of income, gain, loss and deduction with respect to such asset shall
take account of any variation between the adjusted basis of such asset for
federal income tax purposes and its Gross Asset Value in the same manner as
under Code Section 704(c) and the Regulations thereunder.  Any elections or
other decisions relating to such allocations shall be made by the General
Partner, consistent with the definition of Permitted Sale Property Gain as
applicable.  Allocations made pursuant to this Section 7(c) are solely for
purposes of federal, state and local taxes and shall not affect, or in any way
be taken

 

34

--------------------------------------------------------------------------------


 

into account in computing, any Partner’s Capital Account or share of Profits,
Losses, other items or distributions pursuant to any provisions of this
Agreement.  This Section 7(c)(ii) shall be applied with respect to the Permitted
Sale Properties in a manner consistent with the definition of Gross Asset Value
and the definition of Permitted Sale Property Gain.

 

(d)                                 It is intended that prior to a distribution
of the proceeds from a liquidation of the Partnership pursuant to Section 15,
the positive Capital Account balance of each Partner (other than the Rockpoint
Class B Preferred Holder), shall be equal to the amount that such Partner would
have been entitled to receive if such proceeds were distributed pursuant to
Section 9(a)(ii) (taking into account any Distribution Make-Whole), and the
Capital Account balance of the Rockpoint Class B Preferred Holder is equal to
the amount it would receive under Section 9(a)(iii) plus the Rockpoint Class B
Preferred Holder’s Class B Capital Contribution (taking into account any
Distribution Make-Whole).  This Agreement shall be interpreted consistently with
such intent to the extent permissible under Section 704(b) of the Code and the
Regulations promulgated thereunder relating to allocations that have
“substantial economic effect”.  The Partners other than the Rockpoint Preferred
Holders shall consider in good faith any reasonable requests by the Rockpoint
Preferred Holders to modify the provisions of this Agreement in order to satisfy
income tax related needs of the Rockpoint Preferred Holders (and their direct
and indirect owners), provided no such modification could reasonably be expected
to be materially adverse to such Partners (taking into account any offer from
the Rockpoint Preferred Holders to reimburse the Partners for any such material
adverse consequences), and Rockpoint Preferred Holders shall bear the reasonable
out-of-pocket professional fees of the Partnership and the other Partners in
respect of such request.

 

(e)                                  Provided the Partnership is a partnership
for federal income tax purposes immediately prior to the admission of the
Rockpoint Preferred Holders as Partners, the Partners’ distributive shares of
items of income, gain, loss, deduction and credit of the Partnership with
respect to the Partnership’s taxable year that includes the Effective Date will
be allocable based on the interim closing method as described in
Section 706(d)(1) of the Code and the Treasury Regulations thereunder (and
corresponding provisions of state or local income tax law where applicable), and
(i) items of income, deduction, gain, loss or credit of the Partnership that are
recognized on or prior to the Effective Date shall be allocated among those
persons or entities who were partners on or prior to the Effective Date; and
(ii) items of income, deduction, gain, loss or credit of the Partnership that
are recognized after the Effective Date shall be allocated among the persons or
entities who are Partners after the Effective Date.

 

8.                                      RESTRICTIONS ON SALE OF CERTAIN
PROPERTIES.

 

(a)                                 Notwithstanding anything in this Agreement
to the contrary except as provided in this Section 8, at all times during any
taxable year of either of the Rockpoint REITs in which either such Rockpoint
REIT owns directly or indirectly a Preferred Partnership Interest for all or a
portion of such year (including, for the sake of clarity, any such taxable year
of a Rockpoint REIT in which the Rockpoint REIT Interests are acquired pursuant
to this Agreement), the General Partner and the Partnership shall not permit the
Partnership (and following any sale of the Rockpoint REIT Interests pursuant to
Sections 12 or 13, the General Partner shall not permit the Rockpoint REITs) to
recognize (directly or through a Subsidiary or Applicable Entity) gain from the
sale or exchange of a United States real property interest for

 

35

--------------------------------------------------------------------------------


 

purposes of Section 897(h)(1) of the Code (other than with respect to the
Permitted Sale Properties or as a result of a Permitted Partnership Interest
Acquisition pursuant to Section 13(i)) without the prior written consent of the
Rockpoint Class A Preferred Holders (and following any sale of the Rockpoint
REIT Interests pursuant to Sections 12 or 13, the REIT Owners) unless such
disposition is undertaken under one of the following circumstances, and provided
that the General Partner shall use commercially reasonable efforts to consult
with Rockpoint Class A Preferred Holder prior to entering into any transaction
described in clauses (i), (ii) or (iii) below:

 

(i)                                     such disposition is a part of a tax
deferred like-kind exchange pursuant to Section 1031 of the Code, and prior to
such disposition the Partnership receives an opinion of the GP Law Firm (or
other nationally recognized independent tax counsel selected by the General
Partner and reasonably acceptable to the Rockpoint Class A Preferred Holder),
subject to customary qualifications, exceptions and assumptions for comparable
legal opinions rendered by nationally recognized law firms in the United States,
to the effect that such disposition should not give rise to the recognition of
gain from the sale or exchange of a United States real property interest for
purposes of Section 897(h)(1) of the Code;

 

(ii)                                  the Property is disposed of by means of a
sale of a direct interest in the shares of a REIT that is “domestically
controlled” (within the meaning of Section 897(h)(4)(B) of the Code), and prior
to such disposition the Partnership receives an opinion of the GP Law Firm (or
other nationally recognized independent tax counsel selected by the General
Partner and reasonably satisfactory to the Rockpoint Class A Preferred Holder),
subject to customary qualifications, exceptions and assumptions for comparable
legal opinions rendered by nationally recognized law firms in the United States,
to the effect that such transaction (including any transfer of such Property to
such REIT and such sale) should not, when taken together with any distribution
by the Rockpoint REITs, give rise to gain from the sale or exchange of a United
States real property interest for purposes of Section 897(h)(1) of the Code; or

 

(iii)                               prior to such event the Partnership receives
an opinion of the GP Law Firm (or other nationally recognized independent tax
counsel selected by the General Partner and reasonably satisfactory to the
Rockpoint Class A Preferred Holder), subject to customary qualifications,
exceptions and assumptions for comparable legal opinions rendered by nationally
recognized law firms in the United States, to the effect that the Code has been
amended such that any gain from such disposition (taken together with any
distribution by the Rockpoint REITs) would not reasonably be expected to result
in income that is effectively connected with the conduct of a United States
trade or business for any direct or indirect owner of the Rockpoint Class A
Preferred Holder for Federal income tax purposes.

 

(b)                                 RRT and MCRC shall, on a joint and several
basis, indemnify, defend and hold harmless the Rockpoint Class A Preferred
Holder, the REIT Owners and their direct and indirect owners and Affiliates (who
for the avoidance of doubt are express third party beneficiaries of this
Section 8(b)) from and against any and all U.S. taxes, interest, penalties and
professional fees resulting from (i) any violation of Sections 8(a), 8(d) or
13(f)(v), (ii) any such amounts that would not have been incurred but for the
inaccuracy of a representation referred to in an opinion described in
Section 8(a)(i), 8(a)(ii) or 8(a)(iii) (or otherwise relied upon by the firm
rendering the opinion), determined as if any such representation that is
qualified as to

 

36

--------------------------------------------------------------------------------


 

knowledge (or similarly qualified) were not so qualified, (iii) any failure of
the Partnership to comply with Section 9(d)(i), and (iv) any failure of the
Partnership to comply with the requirements of Section 11(g), including, in each
instance, an amount equal to the aggregate United States federal, state and
local income or franchise taxes with respect to any or all of the payments,
reimbursements and other amounts required to be made or paid to Rockpoint
Class A Preferred Holder.  For purposes of any such indemnification, it is
assumed that the Rockpoint Class A Preferred Holder (and any intermediate owner)
will distribute to its direct and indirect owners any amounts it receives from
the Partnership.

 

(c)                                  If during any calendar year during which
the Partnership expects directly or indirectly, voluntarily or involuntarily, to
realize gain from the sale or exchange of a United States real property interest
for purposes of Section 897(h)(1) of the Code, the Partnership shall notify the
Rockpoint Class A Preferred Holder and cooperate with the Rockpoint Class A
Preferred Holder in advance of such transaction as the Rockpoint Class A
Preferred Holder shall reasonably request with a view to ensuring that no such
gain will be allocated to the Class A Preferred Holder.

 

(d)                                 In the case of a purchase of the Rockpoint
REIT Interests under Sections 12 or 13, in no event may assets owned directly or
indirectly by the Partnership (other than Permitted Sale Assets) or Partnership
Interests held by the Rockpoint REITs be sold or otherwise disposed of or
treated as disposed of within seven (7) calendar days following such purchase. 
Any purchase of the Rockpoint REIT Interests shall be treated as a purchase of
stock of the Rockpoint REITs for all applicable income tax purposes.

 

(e)                                  This Section 8 shall survive termination of
the Partnership or termination or amendment of this Agreement, provided that if
the Rockpoint REIT Interests are exchanged for Common Interests pursuant to this
Agreement, the obligations under Section 8(a) shall not apply following the
taxable year of the Rockpoint REITs that includes the date of such exchange.

 

9.                                      DISTRIBUTIONS.

 

(a)                                 Order of Distributions.  Subject to Sections
5(c)(i), 9(d), 9(e), 9(g), 11(g) and Section 15(d)(ii):

 

(i)                                     Distributions out of Available Cash
shall be made in accordance with the following priorities:

 

(A)                               First, to the extent any Class A Preferred
Holder has an Unreturned Deficiency Balance, to the Class A Preferred Holders
(in proportion to their respective Unreturned Deficiency Balances) until their
Unreturned Deficiency Balances have been reduced to zero.

 

(B)                               Second, to the Class A Preferred Holders in
proportion to their respective accrued and unpaid Base Return (for the sake of
clarity, the accrued and unpaid Rockpoint Class A Base Return with respect to
the Rockpoint Class A Preferred Holder and the accrued and unpaid MC Class A
Base Return in the case of the MC Class A Preferred Holder), until each Class A
Preferred Holder has received pursuant to this Section 9(a)(i)(B) and
Section 9(a)(ii)(B) amounts equal to its accrued Base Return.

 

37

--------------------------------------------------------------------------------


 

(C)                               Third, five percent (5%) to the Rockpoint
Class A Preferred Holder and ninety-five percent (95%) to RRT until RRT has
received pursuant to this Section 9(a)(i)(C) and Section 9(a)(ii)(D) an amount
equal to the RRT Base Return on the Unreturned RRT Capital Contributions.

 

(D)                               Fourth, to the Class A Preferred Holders and
RRT pro rata in accordance with their respective First Hurdle Percentages at the
time of the Distribution.

 

(ii)                                  Distributions out of Class A Capital Event
Cash Flow shall be made in accordance with the following priorities:

 

(A)                               First, to the extent any Class A Preferred
Holder has an Unreturned Deficiency Balance, to the Class A Preferred Holders
(in proportion to their respective Unreturned Deficiency Balances) until their
Unreturned Deficiency Balances have been reduced to zero.

 

(B)                               Second, to the Class A Preferred Holders in
proportion to their accrued and unpaid Base Return (for the sake of clarity the
accrued and unpaid Rockpoint Class A Base Return with respect to the Rockpoint
Class A Preferred Holder and the accrued and unpaid MC Class A Base Return in
the case of the MC Class A Preferred Holder), until each Class A Preferred
Holder has received pursuant to Section 9(a)(i)(B) and this
Section 9(a)(ii)(B) amounts equal to its accrued Base Return.

 

(C)                               Third, to the Class A Preferred Holders in
proportion to their respective Unreturned Class A Capital Contributions, until
each Class A Preferred Holder has received pursuant to this
Section 9(a)(ii)(C) its then Unreturned Class A Capital Contributions.

 

(D)                               Fourth, five percent (5%) to the Rockpoint
Class A Preferred Holder and ninety-five percent (95%) to RRT until RRT has
received pursuant to Section 9(a)(i)(C) and this Section 9(a)(ii)(D) an amount
equal to the RRT Base Return on the Unreturned RRT Capital Contributions.

 

(E)                                Fifth, five percent (5%) to the Rockpoint
Class A Preferred Holder and ninety-five percent (95%) to RRT until RRT has
received pursuant to this Section 9(a)(ii)(E) an amount equal to the then
Unreturned RRT Capital Contributions.

 

(F)                                 Sixth, to the Class A Preferred Holders and
RRT pro rata in accordance with their respective First Hurdle Percentages at the
time of the Distribution until the Rockpoint Class A Preferred Holders have
achieved an eleven percent (11%) annual IRR on the Rockpoint Class A Preferred
Holder’s Class A Capital Contributions (the “Hurdle Return”).

 

(G)                               Seventh, to the Class A Preferred Holders in
an amount equal to such remaining Distribution multiplied by its Second Hurdle
Percentage at the time of the Distribution, and the remainder of such
Distribution to RRT.

 

38

--------------------------------------------------------------------------------


 

(iii)                               Distributions out of Class B Capital Event
Cash Flow shall be made ten percent (10%) to the Rockpoint Class B Preferred
Holder and ninety percent (90%) to RRT.

 

(b)                                 Limitations on Distributing Debt Proceeds. 
With respect to the proceeds from any debt financings obtained by the
Partnership or any of its Subsidiaries, the Partnership shall, and the General
Partner shall cause the Partnership and each of its Subsidiaries to, either
(i) retain such debt proceeds (i.e., not distribute pursuant to Section 9),
(ii) use such debt proceeds for the acquisition, renovation or development of
the Properties, or (iii) to make Distributions to the Preferred Holders pursuant
to Sections 9(a)(i)(A), 9(a)(i)(B), 9(a)(ii)(A) and 9(a)(ii)(B).

 

(c)                                  Legal Limitations.  Notwithstanding any
provision to the contrary contained in this Agreement, in no event shall the
Partnership make or be required to make any Distribution or payment to any
Partner to the extent prohibited or restricted by the Act or any other
applicable law.

 

(d)                                 Other Provisions Applicable to Rockpoint.

 

(i)                                     No Distributions shall be made to
Rockpoint Class A Preferred Holder in excess of an amount specified by Rockpoint
Class A Preferred Holder to RRT in writing with respect to a calendar year at
least ten (10) calendar days prior to any Distribution (a “Specified Amount”). 
The Specified Amount shall be determined by the Rockpoint Class A Preferred
Holder and is intended to be an amount that is $5,000,000 less than the lesser
of (A) Rockpoint Class A Preferred Holder’s determination of its adjusted tax
basis in its Partnership Interest and (B) the Rockpoint Class A Preferred
Holder’s determination of the amount of Distributions that would result in it
having an Adjusted Capital Account Deficit (taking the last sentence of this
Section 9(d)(i) into account), in each case, as of the end of the taxable year
in which the Distribution is made.  RRT and the Partnership shall be entitled to
rely on a Specified Amount furnished to RRT by Rockpoint Class A  Preferred
Holder until such time, if any, as Rockpoint Class A Preferred Holder shall, by
at least ten (10) calendar days prior written notice to RRT, replace a
previously furnished Specified Amount with a revised Specified Amount.  The
limitation on Distributions set forth in this Section 9(d)(i) shall not apply in
any period with respect to which Rockpoint Class A Preferred Holder shall not
have furnished a Specified Amount to RRT.  As of the date hereof, Rockpoint
Class A Preferred Holder notifies RRT that the initial Specified Amount shall be
one hundred forty-two million dollars ($142,000,000) for Distributions made
during calendar year 2017.  Neither RRT nor the Partnership shall have any
liability to Rockpoint Class A Preferred Holder in respect of Distributions in
excess of basis or that causes an Adjusted Capital Account Deficit except for
Distributions in excess of the applicable Specified Amount or, in the case of
incorrect information furnished by the Partnership to Rockpoint Class A
Preferred Holder as to activity that occurred prior to the date the Partnership
provided such information to Rockpoint Class A Preferred Holder, where such
incorrect information caused the Specified Amount provided by Rockpoint Class A
Preferred Holder to RRT to be more than $5,000,000 in excess of what a correct
Specified Amount would have been for the period in question, in which case the
provision of such incorrect information shall be considered a failure to comply
with this Section 9(d)(i) to the extent of such excess.  At Rockpoint Class A
Preferred Holder’s option, it may agree with the Partnership (and the

 

39

--------------------------------------------------------------------------------


 

Partnership shall cooperate to effectuate such agreement) to restore upon a
liquidation of the Partnership all or any portion of any Adjusted Capital
Account Deficit that otherwise would result from a Distribution.

 

(ii)                                  Any amounts not distributed or paid by
reason of Section 9(d)(i) shall be held in a separate account of the Partnership
and distributed at such time, if any, that such Distributions are permitted
under such Section, prior to the making of additional Distributions pursuant to
Section 9(a)(i) or 9(a)(ii) (and shall be treated as an amount distributable
pursuant to Section 9(a)(ii) as provided in Section 13), and if not distributed
prior to a liquidation of the Partnership shall be distributed pursuant to
Section 15(d).

 

(iii)                               Rockpoint Class A Preferred Holder may elect
to return to the Partnership any Distribution that it receives in excess of its
then estimated year-end tax basis or in excess of the estimated amount needed to
avoid an Adjusted Capital Account Deficit as contemplated by Section 9(d)(i),
and Rockpoint Preferred Holder agrees to use commercially reasonable efforts to
return any such excess within the same taxable year as its receipt thereof if,
at least thirty (30) days prior to the end of such taxable year, it receives
(A) notice in writing from RRT of such excess Distribution (including the amount
thereof), (B) an opinion of counsel reasonably satisfactory to Rockpoint Class A
Preferred Holder that such return should reduce the damages suffered by
Rockpoint Class A Preferred Holder and its direct and indirect owners from such
excess Distribution, and (C) a written agreement reasonably satisfactory to
Rockpoint Class A Preferred Holder providing for the compensation of it and its
direct and indirect owners for any damages resulting from such excess
Distribution and the return thereof to the Partnership (it being understood that
under no circumstances shall Rockpoint Class A Preferred Holder or its direct or
indirect owners be required to borrow, call for capital or sell assets in order
to return any such excess).  Any such return of funds shall be treated as if the
most recent Distribution(s) received by the Rockpoint Class A Preferred Holder
was (were) never distributed to that extent for purposes of this Agreement
(subject to clause (v) below) and, to the extent permitted by law, for all other
purposes.

 

(iv)                              Upon making any distribution to Rockpoint
Class A Preferred Holder pursuant to Section 9(a)(ii)(C) prior to the end of the
Lockout Period, the Partnership shall distribute an additional amount to
Rockpoint Class A Preferred Holder equal to the Distribution Make-Whole
applicable to such distribution (subject to Section 9(d)(i) above). 
Distribution of such additional amount shall not be treated as a distribution
under Section 9(a)(ii)(C) for purposes of computing Rockpoint Class A Preferred
Holder’s Unreturned Class A Capital Contributions.

 

(v)                                 For purposes of computing the Base Return,
the Deficiency Return (as applicable based on how such amount would have been
applied absent the restriction on such distribution) and the Distribution
Make-Whole, any amount that would be distributed to Rockpoint Class A Preferred
Holder in accordance with this Agreement but for the fact that such distribution
would violate Section 9(d)(i) or was returned pursuant to
Section 9(d)(iii) shall be deemed timely to have been distributed to the
Rockpoint Class A Preferred Holder at the time such amount would have been or
was distributed, and the subsequent payment of such undistributed amounts to
Rockpoint Class A Preferred Holder shall not be taken into account for such
purposes.

 

40

--------------------------------------------------------------------------------


 

(e)                                  Timing of Distributions.  Distributions
pursuant to Sections 9(a)(i)(A), 9(a)(i)(B), 9(a)(ii)(A) and 9(a)(ii)(B) shall
be made monthly on the tenth (10th) calendar day of each calendar month (or if
such day is not a Business Day, the immediately preceding Business Day) with
respect to Available Cash and/or Class A Capital Event Cash Flow attributable to
the immediately preceding month, provided that Distributions in respect of
Available Cash and/or Class A Capital Event Cash Flow for the last month of each
calendar quarter (made on the tenth (10th) calendar day of the month next
following the end of such calendar quarter, or if such day is not a Business
Day, the immediately preceding Business Day) shall be appropriately adjusted as
the General Partner deems necessary to ensure that the Distributions to
Rockpoint pursuant to Sections 9(a)(i)(B) and 9(a)(ii)(B) with respect to such
quarter are no less than the amount necessary to avoid the existence of a
Rockpoint Class A Base Return Default with respect to such quarter. 
Distributions other than Distributions pursuant to Sections 9(a)(i)(A),
9(a)(i)(B), 9(a)(ii)(A) and 9(a)(ii)(B) shall be made at such times as the
General Partner shall determine. Except as provided in Section 9(b), the
Partners acknowledge and agree that the Partnership may make Distributions
pursuant to Sections 9(a)(i)(A), 9(a)(i)(B), 9(a)(ii)(A) and 9(a)(ii)(B) out of
Available Cash, Class A Capital Event Cash Flow and/or any other source of funds
whatsoever, as the General Partner in its sole discretion shall determine.

 

(f)                                   Tax Withholding.  All amounts withheld
pursuant to the Code or any provision of any state, local or foreign tax law
with respect to any payment, distribution, or allocation to the Partnership, the
General Partner, or any Limited Partner shall be treated as amounts distributed
to the General Partner or the applicable Limited Partner pursuant to this
Section 9 for all purposes under the Agreement. The General Partner is
authorized on behalf of the Partnership to withhold from Distributions or other
payments to any Partner and to pay over to any federal, state, local or foreign
government any amounts required to be so withheld and paid over by the
Partnership pursuant to the Code or any provisions of any other federal, state,
local or foreign law and shall allocate such amounts to the Partner with respect
to which such amount was withheld.  The General Partner acknowledges that it
shall not cause the Partnership to withhold and pay over any amounts from
Distributions or other payments to any Partner except as required by applicable
law or regulation.  If the Partnership is required to withhold and pay over to
any federal, state, local or foreign government amounts on behalf of a Partner
exceeding available amounts then remaining to be distributed to such Partner,
the General Partner shall provide the Partner with written notice of such
shortfall and, to the extent that the Partner does not reimburse the Partnership
for such excess amounts within twelve (12) Business Days of receiving such
notice, the unreimbursed portion of such payment by the Partnership shall
constitute a loan to such Partner that is repayable by the Partner on demand of
the General Partner on behalf of the Partnership, together with interest at a
rate of eighteen percent (18%) or the maximum rate permitted under applicable
law, whichever is less, calculated upon the outstanding principal balance of
such loan as of the first day of each month, compounding monthly.  Any such loan
shall be repaid to the Partnership, in whole or in part, as determined by the
General Partner in its sole discretion, either (i) out of any Distributions from
the Partnership which the Partner is (or becomes) entitled to receive, or
(ii) by the Partner in cash (said Partner bearing all of the Partnership’s costs
of collection, including reasonable attorney’s fees, if payment is not remitted
promptly by the Partner after such a demand for payment).  Each Partner hereby
agrees to defend, indemnify and hold harmless each other Partner and the
Partnership from, and to pay in full when due, all amounts to be withheld and/or
to be paid to any taxing

 

41

--------------------------------------------------------------------------------


 

authority in connection with any payment, distribution or allocation made or to
be made to such Partner by reason of its interest in the Partnership.

 

(g)                                  Indemnification Under the Preferred Equity
Investment Agreement.  With respect to any unpaid Losses (as defined under the
Preferred Equity Investment Agreement) of the Partnership Parties arising under
or pursuant to Section 7.03(a) of the Preferred Equity Investment Agreement
(including any Losses deemed to result from any breaches of the Option
Properties Representations pursuant to Section 5.02(c)(ii) of this Agreement),
the parties agree that such amount of Losses will be deducted from the RRT
Initial Capital Contribution and RRT’s Capital Account and treated as though
such adjustment occurred as of the Effective Date; provided that if Rockpoint
Class A Preferred Holder reasonably determines that such a Loss is not related
to the value of the Partnership’s assets or the amount of the Partnership’s
liabilities that may be properly reflected as an adjustment to the Capital
Accounts of the Partners, the amount of such Loss will not be deducted from the
RRT Initial Capital Contribution or Capital Account and will be paid to
Rockpoint Class A Preferred Holder out of the next Distributions that otherwise
would have been made to RRT pursuant to this Agreement and such amounts will be
treated as having been first distributed to RRT and then paid by RRT to
Rockpoint Class A Preferred Holder for all purposes of this Agreement.  The
Partners agree, and the General Partner shall take such actions as appropriate,
to adjust (a) future Distributions pursuant to Sections 9(a)(i) and 9(a)(ii) so
that they are made in a manner that puts the Partners in the same economic
position they would be in if the adjustment to the RRT Initial Capital
Contribution pursuant to this Section 9(g) (if any) were in effect on the
Effective Date, subject to Section 15(d)(ii), and (b) the Gross Asset Values of
Partnership assets and/or the amount of the Partnership’s direct or indirect
liabilities, and the Partners’ Capital Accounts, to reflect any Loss that is not
described in the proviso in the first sentence of this Section 9(g).

 

10.                               MANAGEMENT.

 

(a)                                 Powers; Delegation; RRT Board of Trustees.

 

(i)                                     The management and operation of the
Partnership and its business and affairs shall be, and hereby are, vested solely
in the General Partner, subject to the conditions, terms and restrictions set
forth herein.  Subject to such conditions, terms and restrictions set forth
herein, the General Partner shall have full, complete and exclusive control of
the management and operation of the Business and the authority to do all things
necessary or appropriate to carry out the purposes, business and powers of the
Partnership as described herein, with full discretion and without any further
act, vote or approval of any Partner (except as specifically provided in this
Agreement and the other Transaction Documents).  Except as expressly limited in
this Agreement, the General Partner shall possess and enjoy with respect to the
Partnership all of the rights and powers of a general partner of a limited
partnership to the extent permitted by Delaware law.  Subject to the provisions
of this Agreement and the other Transaction Documents, the Partnership hereby
irrevocably delegates to the General Partner, without limitation, the power and
authority to act on behalf of and in the name of the Partnership, without
obtaining the consent of or consulting with any other Person, and to take any
and all actions on behalf of the Partnership set forth in this Agreement.

 

42

--------------------------------------------------------------------------------


 

(ii)                                  The General Partner may further delegate
all or any part of its responsibilities required or authorized hereunder to any
Person including, without limitation, the officers of the Partnership.  Each of
the General Partner and such officers, to the extent of their respective powers
set forth herein or delegated by the General Partner, is an agent of the
Partnership for the purpose of the Partnership’s Business and the actions of the
General Partner or such officer(s) taken in accordance with such powers shall
bind the Partnership.

 

(iii)                               For so long as both Rockpoint Preferred
Holders hold a Preferred Interest or collectively hold at least ten percent
(10%) of the outstanding Common Interests or other Securities in the event of an
Alternative IPO Entity, the Rockpoint Class B Preferred Holder shall be entitled
to designate and have elected one (1) member of the board of trustees of RRT
(the “RP Trustee”), and RRT shall take such reasonable actions necessary or
advisable to ensure that the RP Trustee has a seat on the RRT board of trustees
and each committee thereof and is given substantially comparable access to the
business, records and operational matters of RRT as the other members of the RRT
board of trustees, all pursuant to the terms of the RRT Shareholders Agreement. 
The Rockpoint Class B Preferred Holder, in its sole and absolute discretion,
shall designate the RP Trustee and may have the RP Trustee removed and designate
a replacement Person  to serve as the RP Trustee, in each case, by delivery of
written notice to the General Partner.  The General Partner shall take or cause
to be taken all such actions as shall be necessary or required to elect, remove
and replace any Person designated as the RP Trustee by the Rockpoint Class B
Preferred Holder to be elected or removed as the RP Trustee, all as set forth in
the RRT Shareholders Agreement.

 

(b)                                 Major Decisions.  Notwithstanding clause
(a) above or any other provision herein except subject to Section 5(b)(iii) and
Section 13(h), neither the General Partner nor any of its delegates shall make
those decisions described on Schedule 2 (the “Major Decisions”) or take, or
cause to be taken, any action in furtherance of a Major Decision without the
prior written consent of the Rockpoint Preferred Holders, which consent the
Rockpoint Preferred Holders may grant or withhold in their sole and absolute
discretion (including causing (i) any Subsidiary, (ii) the general partner or
manager of any Subsidiary or (iii) the Partnership to consent to any action
pursuant to the organizational documents of any Subsidiary which is a Major
Decision) within ten (10) Business Days of delivery by the General Partner to
the Rockpoint Preferred Holders of a written notice requesting their consent or
rejection of a Major Decision (the “Initial Notice”).  If the Rockpoint
Preferred Holders fail to timely respond in writing to the Initial Notice, the
General Partner shall deliver a second written notice via both electronic mail
and overnight courier to the Rockpoint Special Notice Parties in addition to
Rockpoint Preferred Holders requesting their consent or rejection of such Major
Decision (the “Second Notice”), marked in bold faced lettering with the
following language: “THE ROCKPOINT PREFERRED HOLDERS’ RESPONSE IS REQUIRED
WITHIN TEN (10) BUSINESS DAYS OF DELIVERY OF THIS NOTICE PURSUANT TO
SECTION 10(B) OF THE SECOND AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT
OF ROSELAND RESIDENTIAL, L.P.”  The failure of the Rockpoint Preferred Holders
to respond in writing to a Second Notice within ten (10) Business Days of such
Second Notice shall be deemed an acceptance of the Major Decision that is the
subject of the Second Notice.  Any such written response, whether to consent to
or reject the applicable Major Decision, may be made by way of electronic mail.

 

43

--------------------------------------------------------------------------------


 

(c)                                  Tenure.  The General Partner shall hold
office unless and until: (i) it is dissolved, or (ii) it is the subject of
Bankruptcy.  Without the prior written consent of the Rockpoint Preferred
Holders, RRT shall at all times serve as the General Partner.

 

(d)                                 Standard of Care; Limitation of Liability of
General Partner.

 

(i)                                     The General Partner will use
commercially reasonable efforts to own and operate the Properties, Subsidiaries
and related Affiliates in a manner so as to maximize the value of the
Properties, Subsidiaries and related Affiliates.

 

(ii)                                  To the fullest extent permitted by law,
except as otherwise provided in this Agreement (including, without limitation,
Sections 5(c), 8, 9(g), 13, 16(a) and 26), in any other Transaction Document, or
in any other agreement entered into by such Person and the Partnership, none of
the General Partner nor any Person acting at the direction of or pursuant to
authorization from the General Partner, nor any other Partner, shall be liable
to the Partnership, any Subsidiary or to any Partner for any act or omission
performed or omitted by such General Partner, Partner or other Person in good
faith and in such Person’s capacity as such under authority granted to such
Person by this Agreement or as permitted by Delaware law; provided that, except
as otherwise provided herein or in any other Transaction Document, such
limitation of liability as to a Partner or Person shall not apply to the extent
the act or omission was attributable to such Person’s actions that constitute
(i) fraud, (ii) gross negligence, (iii) willful misconduct, (iv) an intentional
violation of law that materially and adversely affects the Partnership or any
Subsidiary or (v) a knowing and intentional breach of this Agreement.
Notwithstanding anything to the contrary in this Agreement, to the extent that,
at law or in equity, a Person has duties (including fiduciary duties) and
liabilities relating thereto to the Partnership, any Subsidiary, any Partner or
any Affiliate of any Partner or any other Person, such Person acting under this
Agreement shall not be liable to the Partnership, any Subsidiary, any Partner or
any Affiliate of any Partner or any other Person for breach of fiduciary duty
for its good faith reliance on the provisions of this Agreement, to the extent
that they restrict or eliminate the duties (including fiduciary duties) and
liability of a Person otherwise existing at law or in equity, and are agreed by
each Partner to replace such other duties and liabilities of such Person.  The
Partnership, at its sole cost and expense, may procure insurance coverage,
including errors and omissions coverage, with respect to the acts or omissions
of the General Partner, the limits, terms and conditions of such coverage to be
determined by the General Partner.

 

(e)                                  Reliance; Conflicts; Discretion.

 

(i)                                     The General Partner and each Person
acting on behalf of the General Partner shall be entitled to rely upon
information, opinions, reports or statements, including financial statements and
other financial data, in each case prepared or presented by: (i) one or more
officers, agents or employees of the Partnership or any of its Subsidiaries;
and/or (ii) counsel, accountants or other Persons as to matters that the General
Partner believes to be within such Person’s professional or expert competence,
provided the General Partner has no knowledge concerning the matter in question
that would cause such reliance to be unwarranted, and provided further that the
General Partner is acting within the scope of its authority, and any act or
intentional decision not to take action by such Person in good faith reliance on
such advice

 

44

--------------------------------------------------------------------------------


 

shall in no event subject such Person to liability to the Partnership, any of
its Subsidiaries or any Partner.

 

(ii)                                  Each Partner acknowledges and agrees that
in the event of any conflict of interest, each such Person may, so long as such
action does not constitute a breach of the implied covenant of good faith and
fair dealing, act in the best interests of such Person or its Affiliates
(subject to the limitations set forth above in this Section 10).  No Partner
shall be obligated to recommend or take any action in its capacity as a Partner
that prefers the interests of the Partnership or its Partners or any of its
Subsidiaries over the interests of such Persons or its Affiliates, and each of
the Partnership and each Partner hereby waives the fiduciary duties, if any, of
such Person to the Partnership and/or its Partners, including in the event of
any such conflict of interest or otherwise.  Notwithstanding the limitations set
forth in this Section 10(e), the General Partner and Persons acting at the
direction of or pursuant to authorization from the General Partner shall remain
liable for acts or omissions to the extent set forth in Section 10(d) or
pursuant to any other Transaction Document.

 

(iii)                               Whenever in this Agreement the General
Partner or any Limited Partner is permitted or required to take any action or to
make a decision or determination, such Person shall take such action or make
such decision or determination in its sole discretion, unless another standard
is expressly set forth herein.  Further, whenever in this Agreement the General
Partner or a Limited Partner is permitted or required to take any action or to
make a decision in its “good faith” or under another express standard, the
General Partner or such Limited Partner shall act under such express standard
and, to the extent permitted by applicable law, shall not be subject to any
other or different standards imposed by this Agreement and, notwithstanding
anything contained herein to the contrary, so long as the General Partner or
such Limited Partner acts in good faith, the resolution, action or terms so
made, taken or provided shall not constitute a breach of this Agreement or any
other Transaction Document or impose liability thereon.

 

(f)                                   Monthly Communication with Rockpoint
Preferred Holders.  One or more Representatives of the General Partner, which
shall include either or both of the Chief Investment Officer or Chief Financial
Officers (or such other Representative of the General Partner agreed to by the
Rockpoint Preferred Holders), shall, at the request of the Rockpoint Preferred
Holders, but not more frequently than on a monthly basis, hold a conference call
with one or more designated Representatives of the Rockpoint Preferred Holders
to discuss investment opportunities the Partnership is currently considering or
undergoing diligence with respect to or such other matters as reasonably
requested by the designated Representatives of the Rockpoint Preferred Holders. 
In addition to the foregoing, upon reasonable request, Representatives of the
Rockpoint Preferred Holders may have access to and may tour the Properties, and
the Representatives of the General Partner shall respond to inquiries of
Rockpoint Preferred Holders regarding the Properties.

 

(g)                                  Shared Services Agreement; Credit
Enhancement Services Agreement; Exclusivity.

 

(i)                                     The Partners acknowledge that the
Partnership has entered into that certain Shared Services Agreement dated as of
the Effective Date with MCRLP with respect to certain shared services
substantially in the form attached hereto as Exhibit A (the “Shared

 

45

--------------------------------------------------------------------------------


 

Services Agreement”).  Each Limited Partner acknowledges and agrees that it has
reviewed, and that it hereby approves, the Shared Services Agreement.

 

(ii)                                  The Partners acknowledge that the
Partnership has entered into that certain Credit Enhancement Services Agreement
dated as of the Effective Date with MCRLP with respect to certain credit
enhancement services substantially in the form attached hereto as Exhibit B (the
“Credit Enhancement Services Agreement”).  Each Limited Partner acknowledges and
agrees that it has reviewed, and that it hereby approves, the Credit Enhancement
Services Agreement.

 

(iii)                               The Partners acknowledge, and MCRLP and MCRC
hereby covenant and agree, that for so long as MCRLP and/or MCRC, directly or
indirectly, owns a majority of the common equity of RRT or has a right to
designate a majority of RRT’s trustees, the Partnership will be the sole and
exclusive entity through which MCRC and MCRLP (directly or indirectly, including
through any of their respective Affiliates) conduct residential real estate
activities.

 

(h)                                 Other Agreements. The Partnership shall at
all times maintain, or cause any Subsidiaries Controlled by the Partnership to
maintain, insurance with reputable insurers, licensed to do business in the
state in which their respective Properties or activities are located, in such
amounts and with such coverages as the Partnership or any Subsidiaries
Controlled by the Partnership has maintained in the past or as the General
Partner reasonably determines to be prudent in accordance with industry
standards, including, as applicable and consistent with industry practice,
insurance covering properties that were formerly owned, operated or leased by
the Partnership or any of its Subsidiaries.

 

11.                               FINANCIAL AND TAX MATTERS.

 

(a)                                 Fiscal Year.  The Fiscal Year end of the
Partnership shall be December 31.

 

(b)                                 Books and Records.  The Partnership shall
keep complete and accurate books of account and other necessary financial,
accounting and tax records on an accrual basis and otherwise in accordance with
applicable law, and each Partner shall have reasonable access to such and all of
the Partnership’s books and records upon prior written notice and during normal
business hours, and the Partnership and General Partner shall forthwith provide
copies of any or all of same as may be reasonably requested by any Partner.

 

(c)                                  Financial Reports.

 

(i)                                     Annual Reporting.  Within
(i) twenty-five (25) calendar days following the end of each Fiscal Year, the
Partners will be provided with unaudited financial statements prepared in
accordance with United States Generally Accepted Accounting Principles,
consistently applied, including balance sheets, income statements and statements
of Partners’ capital, and (ii) eighty (80) calendar days following the end of
each Fiscal Year, the Partners will be provided with audited financial
statements prepared in accordance with United States Generally Accepted
Accounting Principles, consistently applied, including balance sheets, income
statements, and statements of Partners’ capital.

 

46

--------------------------------------------------------------------------------


 

(ii)                                  Quarterly Reporting.  Within twenty-five
(25) calendar days following the end of each fiscal quarter, the Partners will
be provided with performance measurement reporting, including unaudited balance
sheets, income statements and status reports of the Partnership’s assets and
investments and activities, including a summary description of dispositions.

 

(iii)                               Budget.  In connection with the monthly
meeting pursuant to Section 10(f), Representatives of the Rockpoint Preferred
Holders shall have the right to receive and review in advance of such meeting,
the Partnership’s current operating budget.  In addition to the foregoing, the
Partnership shall annually make available to designated Representatives of the
Rockpoint Preferred Holders the proposed annual budget of the Partnership when
available (but in no event later than the first Business Day of a calendar
year), including any proposed allocations of expenses from the General Partner
or other Affiliate to the Partnership, and shall cause a senior Representative
of the General Partner to meet with the designated Representatives of the
Rockpoint Preferred Holders to discuss such proposed budget, including such
expense allocations.

 

(iv)                              Tax Information.  Upon request by the
Rockpoint Preferred Holders, the Partnership shall provide promptly from time to
time (at the Partnership’s cost) to such Rockpoint Preferred Holders such
information pertaining to the Partnership, Subsidiaries and Applicable Entities
as may be reasonably requested in order to ascertain compliance with REIT
Requirements and determine the amount of Distributions that may be subject to
Section 9(d)(i), including but not limited to quarterly income and asset
information, as well as any information relating to the payment of estimated
taxes.

 

(v)                                 Levered Net Operating Income Information. 
Accompanying the delivery of the financial information required under Sections
11(c)(i) and 11(c)(ii), the Partnership shall also prepare and deliver to the
Rockpoint Preferred Holders the Partnership’s good faith computation of the
Levered Net Operating Income for the annual or quarterly period, as applicable,
ending as of the date of the financial information that is being
contemporaneously delivered.

 

(vi)                              Capital Event Information.  Accompanying the
delivery of the financial information required under Sections 11(c)(i) and
11(c)(ii), the Partnership shall also prepare and deliver to the Rockpoint
Preferred Holders a summary of all Capital Events completed during the
applicable quarterly period ending as of the date of the financial information
that is being contemporaneously delivered, as well as a calculation of the Net
Proceeds from Capital Events along with a reconciliation of the gross proceeds
to the Net Proceeds from Capital Events for each such Capital Event.

 

(vii)                           Other Information Rights.  The Rockpoint
Preferred Holders shall automatically, without any further act on their part, be
entitled to such information and reporting rights the Partnership grants to any
other Limited Partner, or RRT grants to any investor, including any right to
meet with Representatives of the General Partner, as contemplated by
Section 10(f).  In addition to the foregoing, the General Partner shall, and
shall cause the Partnership to, make available to the Rockpoint Preferred
Holders such other Partnership information reasonably requested, including but
not limited to information relating to actual

 

47

--------------------------------------------------------------------------------


 

financial performance, loan documentation of the Partnership or its Subsidiaries
(or joint ventures), and any joint venture agreements or related arrangements.

 

(d)                                 Bank Accounts.  Funds pertaining to the
Partnership or any Subsidiary shall be deposited in the Partnership’s name, or
in the name of any Subsidiary, as applicable, in one or more bank accounts
designated by the General Partner. The General Partner shall approve and
establish from time to time the requirements for signatures and signing
authority for all Partnership or Subsidiary accounts. The General Partner shall
have the right at any time and from time to time to withdraw such approval and
authority and approve and establish other requirements.

 

(e)                                  Tax Matters.

 

(i)                                     The following provisions of this
Section 11(e)(i) are subject to Section 11(e)(v).  Federal, state and local
income tax returns pertaining to the Partnership shall be prepared by the
accounting firm selected by the General Partner.  The Partnership shall furnish
to the Rockpoint Preferred Holders an estimate of the information that would
appear on their Schedule K-1s to be issued to the Partners by the Partnership no
later than sixty (60) calendar days following the end of each taxable year of
the Partnership, and shall thereafter cooperate with all reasonable requests for
information submitted by the Rockpoint Preferred Holders and their advisors
relating to the Partnership. The Rockpoint Preferred Holders may comment on such
information within thirty (30) calendar days after the receipt thereof (which
period shall be equitably extended if information requested by the Rockpoint
Preferred Holders in good faith is not promptly furnished).  The General Partner
shall consider any such comments in good faith and shall endeavor reasonably to
cooperate with the Rockpoint Preferred Holders with respect thereto; provided
that final decisions shall be made by the General Partner and the accounting
firm selected by it except as provided in Section 11(e)(v). The Partnership
shall provide each Partner a final Federal income tax return of the Partnership
and related Federal Schedule K-1 with respect to each tax year by no later than
forty-five (45) calendar days prior to the due date (including extensions
validly obtained) for the filing thereof with the Internal Revenue Service
(“IRS”).

 

(ii)                                  Prompt notice shall be given to each
Partner upon receipt of written notice that the IRS intends to examine the
income tax returns pertaining to the Partnership or any of its Subsidiaries or
Applicable Entities.

 

(iii)                               Tax decisions and elections for the
Partnership not provided for herein shall be determined by the General Partner
(subject to any then applicable Major Decision rights of the Rockpoint Preferred
Holders). The General Partner shall be the tax matters partner (the “TMP”)
within the meaning of Section 6231(a)(7) of the Code.  The TMP shall promptly
take such action as may be necessary to cause each Partner to become a “notice
partner” within the meaning of Section 6231(a)(8) of the Code. The TMP shall
furnish to each Partner a copy of all notices or other written material
communications received by the TMP from the IRS.  The TMP shall notify each
Partner of all communications it has had with the IRS and shall keep all
Partners informed of all matters which may come to its attention in its capacity
as TMP by giving them written notice thereof within five (5) Business Days after
the TMP becomes informed of any such matter (or within such shorter period as
may be required by the appropriate

 

48

--------------------------------------------------------------------------------


 

statutory or regulatory provisions).  To the extent any submission by the TMP
could have a material adverse effect on the Rockpoint Preferred Holders or their
direct or indirect owners, the General Partner and TMP shall consider in good
faith any suggestions of the Rockpoint Preferred Holders with respect to such
submission.  For any taxable year other than taxable years to which
Section 11(e)(iv) applies, the General Partner and TMP shall not settle any tax
matter in a manner that is binding on the Rockpoint Preferred Holders or their
direct or indirect owners and could have a material adverse effect on the
Rockpoint Preferred Holders or their direct or indirect owners without the
advance written consent of the Rockpoint Preferred Holders, and the Rockpoint
Preferred Holders shall be entitled at their expense to take positions
inconsistent with the position of the General Partner and TMP (provided they
notify the General Partner and TMP of the taking of such inconsistent position).

 

(iv)                              For taxable years to which the Revised
Partnership Audit Procedures are applicable (which shall be for years beginning
after December 31, 2017): the General Partner shall be the “partnership
representative” contemplated by such procedures (the “Partnership
Representative”) within the meaning of Section 6223(a) of the Code and shall
represent the Partnership in any disputes, controversies, or proceedings with
the IRS or with any state, local, or non-U.S. taxing authority.  To the extent
any submission by the Partnership Representative could have a material adverse
effect on the Rockpoint Preferred Holders or their direct or indirect owners,
the General Partner and the Partnership Representative shall consider in good
faith any suggestions of the Rockpoint Preferred Holders with respect to such
submission.  The Partnership Representative shall be entitled to take such
actions on behalf of the Partnership in any and all proceedings with the IRS and
any other such taxing authority as it reasonably determines to be appropriate,
provided that the Partnership Representative shall attempt to cause any
adjustments to be made at the Partner level and shall not settle any tax matter
in a manner that is binding on and could have a material adverse effect on the
Rockpoint Preferred Holders or their direct or indirect owners without the
advance written consent of the Rockpoint Preferred Holders, and the Rockpoint
Preferred Holders shall be entitled at their expense to take positions
inconsistent with the position of the General Partner and TMP (provided they
notify the General Partner and TMP of the taking of such inconsistent
position).  If the Partnership Representative is precluded by law from settling
a tax matter in a manner that is not binding on the Rockpoint Preferred Holders
and such settlement could result in a material adverse effect on the Rockpoint
Preferred Holders or their direct or indirect owners, such settlement shall be a
Tax Decision. Subject to the foregoing, the Partners agree to cooperate in good
faith to timely provide information reasonably requested by the Partnership
Representative as needed to comply with the Revised Partnership Audit
Procedures, including without limitation to make (and take full advantage of)
any elections available to the Partnership under such procedures.  Subject to
and without limiting the foregoing, the Partnership shall make any payments of
assessed amounts under Section 6221 of the Revised Partnership Audit Procedures
and shall allocate any such assessment among the current or former Partners of
the Partnership for the “reviewed year” to which the assessment relates in a
manner that reflects, as closely as possible, the current or former Partners’
respective interests in the Partnership for that reviewed year based on such
Partner’s share of such assessment as would have occurred if the Partner had
amended the tax returns for such reviewed year and such Partner incurred the
assessment directly (using the tax rates applicable to the Partnership under
Section 6225(b)).  To the extent that the Partnership is assessed amounts under
Section 6221(a), the current or former Partner(s) to which this assessment
relates shall pay to the Partnership such Partner’s share of the assessed
amounts,

 

49

--------------------------------------------------------------------------------


 

including such Partner’s share of any additional accrued interest assessed
against the Partnership relating to such Partner’s share of the assessment, upon
thirty (30) calendar days of written notice from the Partnership Representative
requesting the payment.  At the reasonable discretion of the General Partner
(and provided such action would not result in a Deficiency or otherwise result
in a reduction in the amount of Distributions to any Rockpoint Preferred
Holder), with respect to current Partners, the Partnership may alternatively
allow some or all of a Partner’s obligation pursuant to the preceding sentence
to be applied to and reduce the next distribution(s) otherwise payable to such
Partner under this Agreement. To the extent a Partner’s obligation is applied to
reduce one or more subsequent distributions to a Partner, such amounts shall be
treated as a distribution or distributions for purposes of applying Section 9. 
For purposes of determining Capital Accounts, such amounts shall not be treated
as distributions but instead shall be treated as a nondeductible and
noncapitalizable expenditure under Section 705(a)(2)(B) of the Code and
allocated in the same manner as the assessment is allocated among the current
and former Partners, treating a current Partner who acquired an interest from a
former Partner as that former Partner.  The Partnership Representative shall
furnish to each Partner a copy of all notices or other written material
communications received by the Partnership Representative from the IRS.  Subject
to any Major Decision rights of the Rockpoint Preferred Holders, the Partnership
Representative shall notify each Partner of all communications it has had with
the IRS and shall keep all Partners informed of all matters which may come to
its attention in its capacity as Partnership Representative by giving them
written notice thereof within five (5) Business Days after the Partnership
Representative becomes informed of any such matter (or within such shorter
period as may be required by the appropriate statutory or regulatory
provisions).  The Partnership Representative shall have no personal liability
arising out of his, her or its good faith performance of his, her or its duties
as the Partnership Representative hereunder.  The provisions contained in this
Section 11(e)(iv) shall survive the dissolution of the Partnership and the
withdrawal of any Partner or the transfer of any Partner’s Partnership Interest.

 

(v)                                 Whenever in this Agreement a matter is
required to be resolved by Tax Decision, the following procedures shall apply
(such procedures, “Tax Decision”):  the initial determination thereof shall be
made by the General Partner and then communicated in writing to the Rockpoint
Class A Preferred Holder.  The Rockpoint Class A Preferred Holder shall have
thirty (30) calendar days to review such determination and provide comments
thereto.  During the Rockpoint Class A Preferred Holder’s review period, the
General Partner shall respond promptly to reasonable requests for information
pertaining to such matter, and the thirty (30)-day review period shall be
extended to the extent necessary to provide Rockpoint Class A Preferred Holder
with at least ten (10) calendar days to review and respond to each response for
such information provided by the General Partner, provided the request for
information is made in good faith and not with the intent to unduly extend such
thirty (30)-day period.  If the General Partner and Rockpoint Class A Preferred
Holder disagree as to an ultimate resolution within ten (10) calendar days
following the end of the review period, then the General Partner’s determination
shall control, provided such determination is reasonable, made in good faith, is
consistent with the definition of Permitted Sale Property Gain and the
allocations thereof required under Section 7(b)(vii), and is consistent with
each opinion referred to in Section 8(a).  If the General Partner’s
determination does not so control pursuant to the foregoing, the determination
shall be resolved by a third party firm of attorneys or accountants mutually
acceptable to the General Partner and the Rockpoint Class A Preferred Holder,
whose determination shall be made with the principal goal of reaching at least
“should” level comfort

 

50

--------------------------------------------------------------------------------


 

that the determination will not ultimately result in such gain being allocated
to Rockpoint Class A Preferred Holder (unless such goal is otherwise waived by
Rockpoint Class A Preferred Holder), with the secondary goal that the economics
set forth in Section 9 be preserved to the maximum extent possible in compliance
with applicable law, and thereafter in the manner most reasonable in the
circumstances.  Costs of the independent counsel or accountants as provided
herein shall be borne by the Partnership.

 

(vi)                              The rights of the Rockpoint Preferred Holders
(including the obligations of the General Partner or the Partnership to the
Rockpoint Preferred Holders) in this Section 11(e) shall survive termination of
this Agreement.

 

(vii)                           For purposes of this Agreement, any tax related
decision or approval rights otherwise vested in either or both of the Rockpoint
Preferred Holders shall be vested in the REIT Owners following such time (if
any) as the interests in the Rockpoint REITs are no longer owned by the REIT
Owners.

 

(f)                                   Capitalization and Payment of Transaction
Expenses of the Rockpoint Preferred Holders. Each of the Partners acknowledges
and agrees that:

 

(i)                                     The out-of-pocket transaction expenses
incurred by the Rockpoint Preferred Holders have not been previously advanced or
reimbursed by the Partnership. The Partnership shall reimburse the Rockpoint
Preferred Holders for such expenses promptly following execution and delivery of
this Agreement by the Rockpoint Preferred Holders and the other Partners
pursuant to Section 9.01 of that certain Preferred Equity Investment Agreement;
and

 

(ii)                                  Any such expenses reimbursed to the
Rockpoint Preferred Holders shall be capitalized by the Partnership as
Partnership expenses but shall not be deemed a Capital Contribution of the
recipient reimbursed party.

 

(g)                                  REIT Savings Provisions.

 

(i)                                     Notwithstanding anything herein to the
contrary, the Partners hereby acknowledge the status of each of Rockpoint
Class A Preferred Holder, and a REIT affiliate of Rockpoint Class A Preferred
Holder that directly owns a common interest in Rockpoint Class A Preferred
Holder (“Rockpoint REIT II” and, collectively with Rockpoint Class A Preferred
Holder, the “Rockpoint REITs”), MCRC and MCPT as a REIT.  The Partners further
agree that the Partnership (including any Subsidiaries that the Partnership may
have at any time and any Applicable Entities) and the Properties shall be
managed in a manner so that:  (a) the Partnership’s gross income meets the tests
provided in Section 856(c)(2) and (3) of the Code as if the Partnership were a
REIT; (b) the Partnership’s assets meet the tests provided in
Section 856(c)(4) of the Code as if the Partnership were a REIT; and (c) the
Partnership minimizes federal, state and local income and excise taxes that may
be incurred by the Rockpoint REITs, MCRC and MCPT (or any Subsidiary REIT) or
any of their Affiliates, including taxes under Sections 857(b), 860(c) or 4981
of the Code, with respect to the immediately preceding year (these requirements,
collectively and together with other provisions of the Code and Regulations
relating to qualification as a REIT, the “REIT Requirements”); provided no such

 

51

--------------------------------------------------------------------------------


 

action shall result in Distributions that differ from those provided in
Section 9.  The Partners hereby acknowledge, agree and accept that, pursuant to
this Section 11(g), the Partnership (including any Subsidiaries that the
Partnership may have at any time and any Applicable Entities) may be precluded
from taking an action it would have taken, or may be required to take an action
which it would not have otherwise taken, even though the taking or the not
taking of such action might otherwise be advantageous to the Partnership
(including any Subsidiaries that the Partnership may have at any time and any
Applicable Entities) and/or to one or more of the Partners (or one or more of
their Subsidiaries or Affiliates or Applicable Entities).

 

(ii)                                  Notwithstanding any other provision of
this Agreement to the contrary, neither the General Partner nor any Limited
Partner will take, or require the Partnership to take, any material action
(other than to the minimum extent necessary to comply with the REIT
Requirements) which may, in the opinion of RRT’s and/or MCRC’s and/or MCPT’s tax
advisors or legal counsel, result in the loss of Rockpoint REITs’, MCRC’s and/or
MCPT’s status (or any applicable Subsidiary REIT’s status) as a REIT, assuming
the sole asset of each such REIT is its direct or indirect interest in the
Partnership.  Furthermore, the General Partner shall structure the Partnership’s
transactions to eliminate any prohibited transaction tax or other taxes
applicable to Rockpoint REITs, RRT, MCRC, and MCPT (or any Subsidiary REIT).

 

(iii)                               The Partners acknowledge that the Partners
may desire to engage in the development and sale of condominiums and/or
subdivided parcels with respect to all or a portion of the Properties and that
such activity must be conducted, if at all, in accordance with applicable REIT
Requirements.  The Partners shall reasonably cooperate with each other to
structure such business in a manner which permits Rockpoint REITs, RRT, MCRC
and/or MCPT to comply with applicable REIT Requirements.  Furthermore, the
Partners acknowledge and agree that they will not object (and will fully
cooperate) if Rockpoint REITs, RRT, MCRC, and/or MCPT, each in its sole
discretion, determines that it would be helpful in facilitating their (or any
applicable Subsidiary REIT’s) REIT compliance that any proposed development and
sale of condominiums and/or subdivided parcels should be accomplished by the
Partnership transferring the portions of the Properties (or any additional
property in which the Partnership owns an interest) on which such condominiums
and/or subdivided parcels are intended to be constructed in an income tax-free
transaction to one or more limited liability companies the beneficial ownership
and control of which mirror that of the Partnership, with the same terms and
proportional capitalization as the Partnership, except that Rockpoint REITs’ and
RRT’s interests in such company or companies will be held by one or more taxable
REIT subsidiaries (as described in Section 856(l) of the Code) (each, a “TRS”)
and except for such other adjustments reasonably necessary to enable Rockpoint
REITs, RRT, MCRC, and/or MCPT to avoid earning income or holding assets that
would not qualify under the REIT Requirements, and provided such structure does
not materially adversely affect the Preferred Holders or their direct or
indirect owners (it being understood that creating gain from the sale or
exchange of a United States real property interest for purposes of
Section 897(h)(1) of the Code allocable to the Rockpoint Class A Preferred
Holder results in a material adverse effect for purposes of this Agreement).  If
RRT determines in its sole and absolute discretion that a TRS should be
established to provide services at the Properties, or otherwise in connection
with the Partnership’s ownership of the Properties, MCRC, MCPT, or RRT, as
applicable, may form, or cause to be formed, such TRS provided that it prepares
forms for election under Section 856(l)(l)(B) of the Code (in accordance with
guidance issued by the IRS) for the Rockpoint

 

52

--------------------------------------------------------------------------------


 

REITs, MCRC or MCPT (or any Subsidiary REIT) and causes the TRS to execute such
election form, and forwards the same to the Partnership and each Partner for
execution and filing by the Rockpoint REITs, MCRC, MCPT, or RRT, as applicable,
if it so chooses.  Each Partner shall reasonably cooperate with the formation of
any such TRS and execute any documents deemed reasonably necessary by the
Rockpoint REITs, MCRC, MCPT, or RRT (or any Subsidiary REIT) in connection
therewith.

 

12.                               RESTRICTIONS ON THE DISPOSITION OF PARTNERSHIP
INTERESTS; APPROVED SALES.

 

(a)                                 Subject to the remainder of this Section 12,
no Partner may sell, transfer, assign, pledge, syndicate, encumber or otherwise
directly or indirectly dispose of any interest (in each case, a “Transfer”) in
any Partnership Units, without the prior written consent of the General Partner,
not to be unreasonably withheld; provided, however, that withholding consent
shall not be unreasonable if the proposed Transfer is to a proposed transferee
that is a RRT Competitor; provided, further, that withholding consent is not to
be considered more reasonable by virtue of the fact that the Transfer in
question involves Class A Preferred Partnership Units and not a corresponding
portion of Class B Preferred Partnership Units, or vise-versa.  Notwithstanding
the foregoing and the remainder of this Section 12, in no event (i) without the
prior written consent of the Rockpoint Preferred Holders, may any Person serve
as the General Partner, other than RRT and no Transfer of such Partnership Units
shall be permitted if it would result in a new General Partner without the prior
written consent of the Rockpoint Preferred Holders or (ii) shall any Transfer of
Partnership Units be effected, nor shall the General Partner consent to or be
required to consent to any Transfer of Partnership Units, (A) which would
(1) cause the Partnership or any Partnership Subsidiary to be subject to ERISA,
or (2) cause the Partnership or any Subsidiary to be taxed as a corporation for
income tax purposes, and (B) unless and until the prospective transferee
executes and delivers to the Partnership a written agreement, in form reasonably
satisfactory to the General Partner, pursuant to which such Person agrees to be
bound by the terms of this Agreement.

 

(b)                                 The restrictions contained in
Section 12(a) (other than those contained in the final sentence thereof) shall
not apply (in each case, a “Permitted Transfer”) to:

 

(i)                                     Transfers of a Partner’s Partnership
Units to one or more of such Partner’s Affiliates;

 

(ii)                                  distributions by MCRLP or its Affiliates
of their equity interests in RRT, in each case to shareholders of the
distributing parties’ respective ultimate parent entities, a spin-out or initial
public offering of common stock or other common equity interests of RRT (each, a
“Public Liquidity Event”);

 

(iii)                               any Transfer of up to forty-nine percent
(49%) of a Rockpoint Preferred Holder’s Partnership Interests (in whole or in
part) (which for the sake of clarity includes the transfer of a direct or
indirect interest in a Rockpoint Preferred Holder) to any other Person, so long
as following such Transfer the Rockpoint Minimum Equity and Control Requirements
are satisfied; provided, however, that this subsection (iii) shall not, absent
prior

 

53

--------------------------------------------------------------------------------


 

written consent of the General Partner, allow a Transfer to any proposed
transferee that is a RRT Competitor;

 

(iv)                              any Transfer of up to seventy-five percent
(75%) of such Rockpoint Preferred Holder’s Partnership Interests (which for the
sake of clarity includes the transfer of a direct or indirect interest in a
Rockpoint Preferred Holder) to any other Person that is an Institutional
Investor, so long as following such Transfer the Rockpoint Minimum Equity and
Control Requirements are satisfied; provided, however, that this subsection
(iv) shall not, absent prior written consent of the General Partner, allow a
Transfer to any proposed transferee that is a RRT Competitor;

 

(v)                                 any pledge or encumbrance of a direct or
indirect interest in Partnership Interests (in whole or in part) for collateral
purposes by a Rockpoint Preferred Holder or any direct or indirect owner
thereof;

 

(vi)                              any Transfer approved by written consent of
the General Partner, as provided in Section 12(a);

 

(vii)                           any Change of Control of MCRLP, MCRC or
Rockpoint Group, L.L.C.;

 

(viii)                        for the avoidance of doubt, any transfers of
limited partnership interests in any fund affiliated with Rockpoint Group,
L.L.C.; or

 

(ix)                              for the avoidance of doubt, the sale,
conveyance, hypothecation, transfer, pledge, issuance or assignment, whether by
law or otherwise, of all or any portion of any direct or indirect ownership or
economic interest in MCRC, MCRLP or Rockpoint Group, L.L.C.

 

(c)                                  (i) Upon a Permitted Transfer pursuant to
Section 12(b), the transferring Partner will deliver a written notice to the
General Partner, which notice will disclose in reasonable detail the identity of
such transferee, but failure to provide such information shall not void the
Permitted Transfer.  Notwithstanding the foregoing or anything to the contrary
in this Agreement, Rockpoint shall not be required to provide information
regarding the identity of the limited partners in any fund affiliated with
Rockpoint Group L.L.C.

 

(ii)                                  Notwithstanding the general restriction on
Transfers contained in Section 12(a), such restrictions shall not prevent the
Transfer of the Securities of the ultimate parent entity of a Partner or the
acquisition by, or merger with, a third party of a Partner or its ultimate
parent which would otherwise be considered a change in Control with respect to
such Partner; provided the same does not (A) cause the Partnership or any
Partnership Subsidiary to be subject to ERISA, or (B) cause the Partnership or
any Partnership Subsidiary to be taxed as a corporation for income tax purposes.

 

(d)                                 Proposed Sale ROFO.  If the General Partner
determines to pursue an Approved Sale, then prior to entering into a sale or
auction process relating to any Approved Sale or commencing negotiations with
any third party with respect to a proposed Approved Sale, the General Partner
shall notify the Rockpoint Preferred Holders in writing of its intent to pursue

 

54

--------------------------------------------------------------------------------


 

an Approved Sale (the “Proposed Sale Notice”), which sets forth the General
Partner’s intended sales price for an Approved Sale at the time the Proposed
Sale Notice is given (the “Proposed Price”) and other material proposed terms
(the “Proposed Terms”), of such Approved Sale (which shall be determined by the
General Partner in its sole discretion).  For the period commencing with the
giving of the Proposed Sale Notice and terminating sixty (60) calendar days
thereafter, or as may be agreed in writing by the parties (the “Offer Period”),
the Rockpoint Preferred Holders shall have the opportunity to elect to purchase
(or cause an Affiliate of the Rockpoint Preferred Holders to purchase) the
Properties or the Partnership Interests of the General Partner, all other
Partners and their Affiliates (if any), at a price equal to or in excess of the
Proposed Price (which shall be their Partnership Interest Liquidation Value in
the case of a purchase of their Partnership Interests), and on terms not
substantially less advantageous to the Partnership and the General Partner and
its Affiliates than the Proposed Terms, by giving written notice of such
election (the “Acceptance Notice”) prior to the expiration of the Offer Period. 
Upon delivery of such Acceptance Notice, each Partner will be deemed to have
consented to and agrees to raise no objections against (and to confirm in
writing such consent to) such transaction.  If a Rockpoint Preferred Holder
fails to deliver the Acceptance Notice within the Offer Period, then the General
Partner shall be free to pursue an Approved Sale on any terms that it elects in
its sole discretion, but only if such sale is consummated within 365 days after
the expiration of the Offer Period (the “Sale Period”) at a price equal to or
greater than ninety percent (90%) of the Proposed Price, subject to (i) the
obligations under Section 8 and (ii) the acquisition of the Put/Call Interests
by the General Partner in accordance with Section 12(e).  If such a sale is not
completed within the Sale Period at a price equal to or greater than ninety
percent (90%) of the Proposed Price, then the General Partner shall offer any
subsequent proposed Approved Sale to the Rockpoint Preferred Holders in
accordance with this Section 12(d) prior to attempting to effect an Approved
Sale with a third party.

 

(e)                                  Approved Sale.  If the Rockpoint Preferred
Holders fail to deliver an Acceptance Notice with respect to a proposed Approved
Sale under Section 12(d), the General Partner shall have the right to cause the
Partnership to enter into an Approved Sale, subject to its prior compliance with
Section 8, Section 12(d) and this Section 12(e).  If the General Partner
approves a sale of all or substantially all of the Partnership’s assets
determined on a consolidated basis or proposes a sale of a majority of the
then-outstanding Partnership Interests, in each case whether by merger,
recapitalization, consolidation, reorganization, combination or otherwise, to
any bona fide third party purchaser (collectively, if consummated, an “Approved
Sale”) (such bona fide third purchaser, a “Proposed Purchaser”), the General
Partner shall deliver written notice to the Partners setting forth in reasonable
detail the terms and conditions of the Approved Sale (including, to the extent
then determined, the consideration to be paid with respect to each Partner which
shall be determined by reference to its Partnership Interest Liquidation
Value).  Rockpoint Preferred Holders shall be given the right to approve such
Approved Sale in their sole and absolute discretion; provided, for avoidance of
doubt, that any such disapproval shall not be deemed to restrict or otherwise
modify the General Partner’s right and obligation to acquire the Put/Call
Interests in connection with an Approved Sale that is not an RP Approved Sale
pursuant to Section 13.  If Rockpoint Preferred Holders approve such Approved
Sale (an “RP Approved Sale”) in writing within twenty (20) calendar days
following receipt of notice thereof from the General Partner, then each Partner
will be deemed to have consented to and agrees to raise no objections against
(and to confirm in writing such consent to) such RP Approved Sale, whether such
RP Approved Sale is with the Rockpoint Preferred Holders or their Affiliate,
pursuant to

 

55

--------------------------------------------------------------------------------


 

Section 12(d), or the Proposed Purchaser.  If Rockpoint Preferred Holders do not
approve such Approved Sale in writing within such period, then as a condition to
consummating an Approved Sale that is not an RP Approved Sale the General
Partner shall be required to  purchase the Put/Call Interests solely through
exercise of an Early Purchase as provided in Section 13 (if the Approved Sale
would occur during the Lockout Period) or solely through the exercise of the
Call Right in Section 13(g)(i) (if the Approved Sale would occur outside the
Lockout Period), in exchange for the Purchase Payments under terms described in
Section 13 by giving notice thereof in writing to the Rockpoint Preferred
Holders (a “Section 12(e) Notice”) within twenty (20) days following the earlier
of (1) the date that one or both the Rockpoint Preferred Holders provide written
notice that they do not approve the sale or (2) the date that the Rockpoint
Preferred Holders are deemed not to approve the sale due to their failure to
respond within twenty (20) days after receiving notice of the intended Approved
Sale from the General Partner.

 

If the RP Approved Sale is structured as a merger, consolidation or other
transaction for which dissenter’s appraisal or similar rights are available
under applicable law, each Partner will waive any dissenter’s rights, appraisal
rights or similar rights in connection with such transaction.

 

The obligations of the Partners with respect to an RP Approved Sale are subject
to each Partner being entitled to and receiving the same terms and conditions as
any other holder of Partnership Interests, provided that each Partner receives
its Partnership Interest Liquidation Value. Each Partner shall take all
necessary or desirable actions in connection with the consummation of the RP
Approved Sale as reasonably requested by the General Partner, including by
executing, acknowledging and delivering any and all customary consents,
assignments, waivers and other documents or instruments (including any
applicable purchase agreement, stockholders agreement, indemnification agreement
or contribution agreement), furnishing information and copies of documents,
filing applications, reports, returns and other documents or instruments with
governmental authorities, and otherwise cooperating reasonably with the Proposed
Purchaser.  Each Partner shall only be required to make representations and
warranties personal to it relating to its ownership of Partnership Interests to
be transferred; provided, however, that each Partner shall be obligated to join
strictly on a pro rata basis with respect to all operational representations and
warranties made in respect of the Partnership and its Subsidiaries (as if such
obligations reduced the aggregate proceeds available for distribution or payment
to the Partners in the determination of Partnership Interest Liquidation Value)
in any customary indemnification, escrow, holdback or other obligations that the
Partnership or the Partners agree to provide in connection with the RP Approved
Sale and that are customary in amount and duration for transactions involving
the sale of real estate generally in the United States; provided, however, that
in connection with the closing of any such RP Approved Sale, each Rockpoint
Preferred Holder shall receive at closing all consideration owed to such
Rockpoint Preferred Holder pursuant to such RP Approved Sale, other than such
amounts retained on a pro rata basis pursuant to such permitted indemnification,
escrow, or other holdback.

 

56

--------------------------------------------------------------------------------


 

13.                               GENERAL PARTNER’S PURCHASE RIGHTS;
PARTNERSHIP’S REDEMPTION/PURCHASE RIGHTS.

 

(a)                                 For purposes hereof, except as provided in
Section 13(f) and 13(g), the term “Put/Call Interests” shall mean (i) 100% of
the common interests in Rockpoint Class A Preferred Holder (other than the
interests owned by Rockpoint REIT II), (ii) 100% of the common interests in
Rockpoint REIT II, and (iii) the Class B Preferred Partnership Units held by the
Rockpoint Class B Preferred Holder.  As used herein, “Rockpoint REIT Interests”
means 100% of the common interests in the Rockpoint REITs described in clauses
(i) and (ii) above.

 

(b)                                 During the period commencing on the
Effective Date and ending on March 1, 2022 (the “Lockout Period”), the General
Partner shall not have the right to purchase any Put/Call Interests. 
Notwithstanding the foregoing, the General Partner shall have the right to
acquire the Put/Call Interests from Rockpoint Growth and Income Upper REIT
Aggregator II-A, L.L.C. and Rockpoint Growth and Income Lower REIT Aggregator
II-A, L.L.C. (the owners of the Rockpoint REIT Interests as of the date hereof,
the “REIT Owners”, who are express third-party beneficiaries under this
Agreement; such third-party beneficiaries, for the sake of clarity, do not
include any successor that is not an Affiliate of the Rockpoint Preferred
Holders on the date hereof) and Rockpoint Class B Preferred Holder, in
connection with (i) an Approved Sale that is not an RP Approved Sale, or (ii) a
Public Liquidity Event (an acquisition of the Put/Call Interests pursuant to the
events in sub-clauses (i) and (ii) above, to the extent they occur during the
Lockout Period, together, an “Early Purchase”).  Any Early Purchase may be
effectuated in whole (but not in part) at the General Partner’s sole discretion,
provided that the General Partner shall be required to effectuate an Early
Purchase as a condition to effectuating an Approved Sale during the Lockout
Period that is not an RP Approved Sale.  For avoidance of doubt, the redemption
or purchase of any Partnership Interests held by the General Partner or its
Affiliates would be subject to Section 10(b).

 

(c)                                  The Put/Call Interests shall become
automatically subject to the purchase provisions of Section 13(g) on March 1,
2027, in which case any option to defer the purchase and redemption by up to a
year set forth in Sections 13(g)(i) and 13(g)(ii) shall not apply.

 

(d)                                 To purchase all (but not less than all) of
the Put/Call Interests, except as provided in Section 13(f), the General Partner
shall make payments to (i) REIT Owners in an aggregate amount equal to the
Class A Waterfall Value, and (ii) to the Rockpoint Class B Preferred Holder in
an amount equal to its Partnership Interest Liquidation Value (such Class A
Waterfall Value and Partnership Interest Liquidation Value, the “Purchase
Payments”).

 

(e)                                  [Intentionally Omitted.]

 

(f)                                   Certain  Matters Relating to Put/Call
Interests and Conversion.

 

(i)                                     At the election of the Rockpoint Class A
Preferred Holder and the Rockpoint Class B Preferred Holder (other than in the
case of a transaction occurring pursuant to an Approved Sale) (a “Conversion
Election”), in lieu of selling the Rockpoint REIT Interests to the General
Partner or having the Partnership redeem the Preferred Interests owned by the
Rockpoint Class B Preferred Holder for a cash payment as provided in
Section 13(d) above or as provided in Section 13(g) or 13(i) below, the
Rockpoint Class A Preferred Holder (in respect of what otherwise would be a sale
of Rockpoint REIT Interests) or the Rockpoint Class B Preferred

 

--------------------------------------------------------------------------------

(1)  Name to be provided prior to closing.

 

57

--------------------------------------------------------------------------------


 

Holder, as applicable, shall be entitled to cause the Partnership Interest owned
by it to be converted into Common Interests under the terms described in
Section 13(f)(ii).  If such election is made by Rockpoint Class A Preferred
Holder, (A) the REIT Owners shall not be entitled to sell their Rockpoint REIT
Interests as provided in Section 13(d), and (B) references to the Put/Call
Interests shall not include the Rockpoint REIT Interests and shall instead refer
to the Rockpoint Class A Preferred Holder’s Preferred Interests (and for the
sake of clarity shall continue to include the Class B Preferred Partnership
Units held by the Rockpoint Class B Preferred Holder).

 

(ii)                                  Except as provided below, any Common
Interests owned by a Rockpoint Preferred Holder or any Affiliate of Rockpoint
Group, L.L.C. received pursuant to a Conversion Election shall represent the
right to share in a percentage of all Distributions, other than Distributions
with respect to any Class A Preferred Partnership Interests held by the MC
Class A Preferred Holder (if any) at the time of the exchange that are not then
being converted to Common Interests, equal to the Partnership Interest
Liquidation Value of the Put/Call Interests exchanged for Common Interests
divided by the total Partnership Interest Liquidation Value of the Partnership
Interests other than the Partnership Interest Liquidation Value of any Class A
Preferred Partnership Interests held by the MC Class A Preferred Holder that are
not then being converted to Common Interests (limited, in the case of Rockpoint
Class A Preferred Holder, to the Class A Waterfall Value of its Class A
Preferred Partnership Interests divided by the Fair Market Value of (A) all
Partnership Common Interests prior to the conversion, and (B) Preferred
Interests held by the Rockpoint Preferred Holders and (C) the Preferred Interest
held by the MC Class A Preferred Holder to the extent (if any) such Interest is
also being converted to Common Interests in such conversion).  In connection
with the conversion of the Rockpoint Class A Preferred Interests and/or
Rockpoint Class B Preferred Interests, there will be a book-up/down of the
continuing Partners’ Capital Accounts to Fair Market Value (based on relative
Partnership Interest Liquidation Values) to the extent permissible under the
Code and Regulations.  If a book-up/down is not permissible, allocations among
holders of Common Interests will be based on their Partnership Interest
Liquidation Values, except that the Agreement will provide for a special
allocation of built-in gain (determined at the time of the conversion by
reference to the difference between Fair Market Value and Gross Asset Value at
that time) among the Partners in a manner that is consistent with how such
built-in gain would have been allocated in connection with a revaluation event. 
Notwithstanding the foregoing, if the Conversion Election arises as a result of
an Early Purchase or the exercise of the Call Right, and either (A) the
Partnership Interest Liquidation Value ascribed to the Class A Preferred
Partnership Interests or Class B Preferred Partnership Interests held by a
Rockpoint Preferred Holder is less than (1) in the case of the Rockpoint Class A
Preferred Holder, the Class A Waterfall Value determined at such time, and
(2) in the case of the Rockpoint Class B Preferred Holder, the sum of the
Rockpoint Class B Preferred Holder’s Capital Contributions plus the Rockpoint
Class B Preferred Holder’s Distribution Make-Whole with respect thereto, or
(B) either the facts or applicable law governing the maintenance of Capital
Accounts in accordance with Section 704(b) of the Code do not permit the
restatement of the Capital Account of either of the Rockpoint Preferred Holders
to an amount that bears the same proportion to all Capital Accounts (other than
Capital Accounts attributable to any MC Class A Preferred Holder) as the
Distribution percentage of such Rockpoint Preferred Holder described in the
first sentence of this Section 13(f)(ii), the terms of the Common Interests of
the Partnership upon such conversion into Common Interests shall be as

 

58

--------------------------------------------------------------------------------


 

set forth on Schedule 4.  The Partners agree to modify this Agreement to reflect
the foregoing (including, if applicable, the terms of Schedule 4) upon such
conversion into Common Interests.

 

(iii)                               The Partners agree to modify this Agreement
to reflect the foregoing upon such an acquisition of Common Interests. In
addition to the foregoing, in the event the Public Liquidity Event involves an
entity other than the Partnership or if the Public Liquidity Event involves the
formation of a public UPREIT or an UPREIT beneath a public entity (in either
case, an “Alternative IPO Entity”), the Rockpoint Preferred Holders shall be
permitted to convert their Put/Call Interests into securities of such
Alternative IPO Entity based on the their respective Partnership Interest
Liquidation Values, provided that the principles of Schedule 4 shall be
implemented, mutatis mutandis, to preserve the economic arrangement among the
Rockpoint Preferred Holders and RRT, and the General Partner and the Rockpoint
Preferred Holders shall work together in good faith to prepare and execute such
documentation as may be necessary or appropriate, including, without limitation,
the amendment of any relevant governance or charter documents, as to give effect
to the foregoing and to maintain all rights of the Rockpoint Preferred Holders
as they have under this Partnership Agreement had an Alternative IPO Entity not
been used.

 

(iv)                              In the event of a Put Right due to an Uncured
Event of Default, the General Partner shall consummate the Put Right within one
hundred twenty (120) calendar days following delivery of the written notice to
the General Partner as provided in Section 26(b)(i)(B)(I) or
Section 26(b)(i)(C) notifying the General Partner of their request to exercise
the remedies under Section 26(b)(i)(B) or Section 26(b)(i)(C).

 

(v)                                 In the event of an Early Purchase in
connection with an Approved Sale that is not an RP Approved Sale, the General
Partner shall consummate the Early Purchase within one hundred twenty (120) days
following delivery of the Section 12(e) Notice (as the same may be extended to
accommodate the determination of Fair Market Value as provided in
Section 14(b)), but not later than seven (7) calendar days prior to the closing
of the Approved Sale.

 

(g)                                  Purchase After the Lockout Period: Put/Call
Rights.

 

(i)                                     The REIT Owners and the Rockpoint
Class B Preferred Holder hereby grant to the General Partner the right to
purchase all (but not less than all) of the Put/Call Interests held by them by
making payments equal to the Purchase Payments, in each case determined without
regard to the Distribution Make-Whole and any tax allocations related thereto,
subject to Section 13(f) (the “Call Right”).  The Call Right shall be
exercisable by the General Partner at any time (A) after an RP Uncured Funding
Default or (B) after the Lockout Period by delivering a written notice of
exercise to the REIT Owners and Rockpoint Class B Preferred Holder (the “Call
Notice”); provided, however, that, other than in connection with a Call Notice
delivered in connection with an RP Uncured Funding Default, Approved Sale or
Public Liquidity Event, the applicable REIT Owners and the Rockpoint Class B
Preferred Holder shall have the option (in its sole discretion) by delivery of
written notice to the General Partner within ten (10) calendar days of the date
of the Call Notice to defer such purchase and redemption by up to one (1) year
(but in no event beyond March 1, 2027) and base the valuation of the Put/Call
Interests upon the Class A Waterfall Value (in the case of the Rockpoint Class A

 

59

--------------------------------------------------------------------------------


 

Preferred Holder where no Conversion Election is made) and the Partnership
Interest Liquidation Value (in the case of the Rockpoint Class B Preferred
Holder and, if the Conversion Election is made, the Rockpoint Class A Preferred
Holder) determined at such later date.

 

(ii)                                  The General Partner hereby grants to the
REIT Owners and the Rockpoint Class B Preferred Holder the right to sell to the
General Partner all (but not less than all) of the Put/Call Interests at a
purchase price in an amount equal to the Purchase Payments determined without
regard to the Distribution Make-Whole and any tax allocations related thereto
(except in the case of an Uncured Event of Default prior to the end of the
Lockout Period, in which case the Distribution Make-Whole shall be included),
subject to Section (f) above (the “Put Right”).  The Put Right shall be
exercisable by the REIT Owners and the Rockpoint Class B Preferred Holder at any
time (A) after an Uncured Event of Default or (B) after the Lockout Period by
delivering, in either case, a written notice of exercise to the General Partner
(the “Put Notice”); provided, however, that, other than in connection with a Put
Notice delivered in connection with an Uncured Event of Default (which shall be
purchased within one hundred twenty (120) calendar days following delivery of
the written notice to the General Partner as provided in
Section 26(b)(i)(B)(I)), the General Partner shall have the option (in its sole
discretion) by delivery of written notice to the REIT Owners and the Rockpoint
Class B Preferred Holder within ten (10) calendar days of the date of the Put
Notice to defer such purchase and redemption by up to one (1) year (but in no
event beyond March 1, 2027) and base the valuation of the Put/Call Interests
upon the Class A Waterfall Value (in the case of the Rockpoint Class A Preferred
Holder where no Conversion Election is made) and the Partnership Interest
Liquidation Value (in the case of the Rockpoint Class B Preferred Holder and, if
the Conversion Election is made, the Rockpoint Class A Preferred Holder)
determined at such later date.

 

(iii)                               The consummation of the purchase and/or
redemption of all the Put/Call Interests pursuant to the exercise of any Call
Right or Put Right (and/or the conversion into Common Interests in the case of a
Conversion Election) (other than by reason of an Uncured Event of Default as
provided in Section 13(f)(iv)), and pursuant to an Early Purchase or Approved
Sale that is not an RP Approved Sale under Section 13(f)(v) shall occur within
thirty (30) calendar days after the latest to occur of (A) the date of delivery
of the Call Notice or Put Notice, and (B) the determination of the applicable
Fair Market Value and Purchase Payments in accordance with Section 14 pursuant
to sub-clause (i) or (ii) above, as the case may be.

 

(h)                                 At such time as any Conversion Election
results in the issuance of Common Interests, (i) the special rights, preferences
and remedies afforded to the Rockpoint Preferred Holders in their capacity as
Preferred Holders pursuant to Sections 2(b)(iii), 2(b)(iv), 2(b)(viii), 5(b),
10(b), 10(f), 10(g)(iii), 11(c)(iii), 11(c)(v), 13(g), 15(a) and 26 and Schedule
2, (ii) the provisions in Section 8 will no longer be applicable following the
completion of the calendar year in which the Common Interests are issued as a
result of such Conversion Election, and (iii) any restriction on Transfer
(including those in Section 12) with respect to any Partnership Interest and, if
applicable, any Common Interests then held by a Rockpoint Preferred Holder will,
in each case, automatically, without any further action required on the part of
the Partnership, the General Partner or any other Person, fully and irrevocably
terminate and be of no further force and effect; provided, however, that prior
to a Public Liquidity Event, for so long as any Rockpoint Preferred Holder holds
any Common Interests, (x) neither the General Partner

 

60

--------------------------------------------------------------------------------


 

nor any of its delegates shall make any Major Decision contemplated by Item 6
listed on Schedule 2 or take, or cause to be taken, any action in furtherance of
such a Major Decision contemplated by Item 6 listed on Schedule 2 (Affiliate
Transactions) without the prior written consent of such Rockpoint Preferred
Holder, and (y) such Rockpoint Preferred Holder shall be entitled to the
preemptive rights set forth in Section 2(b)(iii) solely with respect to any
Common Interests issued by the Partnership; provided further, that following a
Public Liquidity Event, for so long as the Rockpoint Preferred Holders
collectively own at least ten percent (10%) of the outstanding Common Interests
collectively owned by all Partners, (x) neither the General Partner nor any of
its delegates shall make any Major Decision contemplated by Item 6 listed on
Schedule 2 or take, or cause to be taken, any action in furtherance of such a
Major Decision contemplated by Item 6 listed on Schedule 2 (Affiliate
Transactions) without the prior written consent of such Rockpoint Preferred
Holder, and (y) such Rockpoint Preferred Holder shall be entitled to the
preemptive rights set forth in Section 2(b)(iii) solely with respect to any
Common Interests issued by the Partnership; and provided further, that for so
long as the Rockpoint Preferred Holders collectively own any Preferred Interests
or, alternatively, at least ten percent (10%) of the outstanding Common
Interests collectively owned by all Partners, the Rockpoint Class B Preferred
Holder shall retain its right to designate and have elected a member of the
board of trustees of RRT, in accordance with the terms of the RRT Shareholders
Agreement. The Rockpoint Preferred Holders shall, upon reasonable request of the
Partnership and at the Partnership’s cost and expense confirm in writing such
termination of the Preferred Interest and of all rights, preferences and
remedies afforded the Rockpoint Class B Preferred Holder in its capacity as a
Rockpoint Class B Preferred Holder under this Agreement, the Transaction
Documents and any related agreement (other than, if applicable, the rights
described in the provisos contained in this Section 13(h)); provided, however,
that the receipt of such requested confirmation shall not be a condition
precedent to the conversion or purchase of the Put/Calls Interests.

 

(i)                                     Notwithstanding anything in this
Agreement to the contrary (subject to the remaining provisions of this
Section 13(i)), if the indemnitor under the Indemnity Agreement fails to execute
the Indemnity Agreement or deliver a REIT Opinion (as hereinafter defined) or if
the owners of the Rockpoint REIT Interests (whether or not the REIT Owners) fail
to consummate a sale of the Rockpoint REIT Interests in accordance with the
terms of this Agreement, in connection with a transaction in which the General
Partner would be acquiring the Rockpoint REIT Interests, then the Partnership
shall acquire the Class A Preferred Interests of the Rockpoint Class A Preferred
Holder in lieu of acquiring the Rockpoint REIT Interests, and references to the
Put/Call Interests shall not be deemed to include the Rockpoint REIT Interests
(and for the sake of clarity shall continue to include the Class B Preferred
Partnership Units held by the Rockpoint Class B Preferred Holder) (a “Permitted
Partnership Interest Acquisition”).  In such case, the amount payable to the
Rockpoint Class A Preferred Holder shall equal the Partnership Interest
Liquidation Value of the Rockpoint Class A Preferred Holder’s Preferred Interest
at such time; provided that, in light of such failure, the Partnership Interest
Liquidation Value of the Rockpoint Class A Preferred Holder’s Preferred Interest
at such time shall not exceed the Class A Waterfall Value at such time.  Such
amount shall be payable in cash unless the Rockpoint Class A Preferred Holder
makes the Conversion Election.  For purposes hereof, a “REIT Opinion” is an
opinion of the RP Law Firm, Simpson Thacher & Bartlett or such other nationally
recognized independent tax counsel selected by the REIT Owners and reasonably
acceptable to the General Partner, subject to customary qualifications,
exceptions and

 

61

--------------------------------------------------------------------------------


 

assumptions for comparable legal opinions rendered by nationally recognized law
firms in the United States, to the effect that (i) commencing with its first
taxable year and for all subsequent taxable years, the Rockpoint REITs have been
organized in conformity with the requirements for qualification as a REIT under
the Code and, (ii) assuming that Partnership was operated in conformity with the
REIT Requirements at all times during the term of the Rockpoint REITs indirect
investment in Partnership, and that the REIT-related representations and
covenants in the Preferred Equity Investment Agreement have at all relevant
times been correct and complied with, each Rockpoint REIT’s method of operation
has at all times since its first taxable year enabled the Rockpoint REITs to
meet the requirements for qualification and taxation as a REIT under the Code;
provided, however, that notwithstanding the foregoing, the parties agree that
the form of REIT Opinion (taking into account the opinions described in clauses
(i) and (ii) above and representations underlying the same) to be delivered
shall be no more burdensome on the issuer thereof and on the Rockpoint REITs
than the legal opinion and representations furnished by the GP Law Firm on the
Effective Date pursuant to the Preferred Equity Investment Agreement regarding
the REIT related compliance by the Partnership.  A REIT Opinion shall be deemed
to have been delivered if any failure to deliver such opinion is due to either
the failure or inability of the General Partner and the Partnership to deliver
to the counsel referred to above in this Section 13(i) such representations
relating to the Partnership, its Subsidiaries and Applicable Entities of a
nature customarily furnished to counsel rendering comparable opinions upon which
such counsel may rely in rendering such opinion.  Notwithstanding the foregoing,
in the event the General Partner is required to purchase the Rockpoint REIT
Interests pursuant to the exercise of the Put Right in connection with or
following an Uncured Event of Default, the Rockpoint Preferred Holders shall be
free to engage a law firm of its choosing to render such REIT Opinion without
requirement that counsel be reasonably acceptable to the General Partner.

 

(j)                                    Notwithstanding anything to the contrary
in this Agreement or in any other Transaction Document, in no event shall a
purchase of the REIT Interests be consummated within the last fifteen (15)
Business Days of any calendar quarter without the consent of RRT.  Any purchase
deferred by reason of this Section 13(j) shall be consummated on the first
Business Day in the immediately succeeding calendar quarter.  The Partners agree
that REIT Owners shall have no right to exercise control over the Rockpoint
REITs following the purchase thereof pursuant to this Section 13, and a
liquidation of the Rockpoint REITs by the purchaser thereof shall not be a
breach of any provision of this Agreement.

 

14.                               APPRAISAL; VALUATION; FAIR MARKET VALUE.

 

(a)                                 Within ninety (90) calendar days of March 1,
2022 and, as needed, within ninety (90) calendar days of each annual anniversary
thereafter (or earlier if required under Section 10(b) or Section 13 or at any
time the Fair Market Value of the Partnership’s assets is to be determined), the
Partnership will engage a Valuation Firm to serve as appraiser (such Valuation
Firm, as selected pursuant to this Section 14(a) hereto, the “Appraiser”), which
is mutually agreeable to each of the General Partner and the Rockpoint Preferred
Holders, to appraise the Partnership’s net asset value and to determine the Fair
Market Value of such assets.  If the General Partner and the Rockpoint Preferred
Holders are unable to mutually agree on an Appraiser, then, within thirty (30)
calendar days following the expiration of such ninety (90) calendar day period,
the General Partner, on the one hand, and the Rockpoint Preferred Holders, on
the other hand, will each select (by delivery of written notice to the other
party) a Valuation

 

62

--------------------------------------------------------------------------------


 

Firm, which Valuation Firms will then select a third Valuation Firm to serve as
the Appraiser; provided further that if a party shall fail to timely select a
Valuation Firm, the firm selected by the other party shall serve as the
Appraiser for purposes of this Section 14.

 

(b)                                 For purposes of this Agreement, “Fair Market
Value” of any asset, property or Security means the amount which a seller of
such asset, property or Security would receive in an all-cash sale of such
asset, property or equity interest in an arms-length transaction with an
unaffiliated third party consummated on the day immediately preceding the date
on which the event occurred which necessitated the determination of the Fair
Market Value (and after giving effect to any customary transfer taxes payable by
a seller in connection with such sale).  In connection with the valuation of any
real property assets of the Partnership or any of its Subsidiaries (or the
Security (other than Partnership Interests) of any entity, directly or
indirectly, owning, secured by or derived from real property assets), Fair
Market Value shall be determined by the Appraiser, who shall, in connection with
any such valuation, take the following steps: (1) calculate the value of all
such real property assets, free and clear of encumbrances, but inclusive of
property-level incentives, such as PILOTs and other benefits a buyer would
derive if the real estate were purchased; (2) deduct the debt balance as of the
date of the determination of Fair Market Value; (3) add in any net working
capital; and (4) deduct the value determined pursuant to clauses (1) through
(3) attributable to unaffiliated joint venture partners in such asset, property
or equity interest to determine the Fair Market Value of the Partnership’s
interest in such real property asset.  In connection with (A) an Approved Sale,
the value of the consideration actually payable in such Approved Sale shall be
the basis used to determine Fair Market Value so long as such value of the
consideration actually payable is correctly set forth within, or determined
within sixty (60) days following delivery of the Section 12(e) Notice, and if
not so determined Rockpoint Preferred Holders shall have the right to cause Fair
Market Value to be determined by appraisal as provided herein, (B) a Public
Liquidity Event, the value of the Partnership shall be based on the Appraiser’s
determination of Fair Market Value as determined on a date that is no more than
one hundred twenty (120) calendar days prior to such Public Liquidity Event, and
(C) a Proposed Sale Notice, the Proposed Price shall be the basis used to
determine Fair Market Value.  The Appraiser shall also add in the value of any
non-real estate related assets at the Partnership or such Subsidiaries to the
value of the real estate assets in order to determine the Fair Market Value of
the Partnership. “Partnership Interest Liquidation Value” shall be equal to the
cash value that the holder of such Partnership Interest would receive assuming a
sale of all of the Partnership Assets for cash based on the valuations
determined pursuant to this definition of Fair Market Value, the allocation of
any resulting Profit, Loss and items under Section 7(b) in accordance with
Section 7 (including, with respect to any Permitted Sale Properties, any
Permitted Sale Property Gain that would arise therefrom), with the proceeds
being distributed pursuant to Section 15(d); provided that if the transaction
giving rise to the determination of Partnership Interest Liquidation Value
occurs within the Lockout Period, then (A) the amount to which Rockpoint Class A
Preferred Holder shall be deemed entitled for purposes of applying the
allocation provisions in Section 7  (in order to reflect any allocations
resulting from such deemed sale of assets in its Capital Account) shall be
increased by an additional amount (if any) necessary to cause the positive
balance in Rockpoint Class A Preferred Holder’s Capital Account to not be less
than the sum of (1) the amount to which the Rockpoint Class A Preferred Holder
would receive pursuant to this sentence without this proviso, plus (2) the
Distribution Make-Whole with respect to the amount in clause (1) (provided the
Partnership Interest Liquidation Value of the Class A Preferred Interests

 

63

--------------------------------------------------------------------------------


 

of the Rockpoint Class A Preferred Holder shall in no event exceed the Class A
Waterfall Value at such time); (B) the amount to which the Rockpoint Class B
Preferred Holder shall be deemed entitled for purposes of applying the
allocation provision in Section 7(b)(vii) (in order to reflect any allocations
resulting from such deemed sale of assets in its Capital Account) shall not be
less than the sum of (1) the amount to which the Rockpoint Class B Preferred
Holder would receive pursuant to this sentence without this proviso, plus
(2) the Distribution Make-Whole with respect to the Class B Capital
Contributions of the Rockpoint Class B Preferred Holder; and (C) the amount to
which any other Partner shall be deemed entitled shall take into account the
foregoing clauses (A) and (B).  The intent is that Partnership Interest
Liquidation Value comply with Regulations Sections 1.704-1(b)(2)(ii)(b)(2) and
the forgoing shall be interpreted consistently therewith.  “Class A Waterfall
Value” shall mean the amount the Rockpoint Class A Preferred Holder would
receive pursuant to Sections 9(a)(ii) and 9(d) (for the sake of clarity,
including any Distribution Make-Whole and without regard to Section 15(d)) based
on a hypothetical Distribution of an amount equal to the Fair Market Value of
the Partnership assets, without regard to any limitations in
Section 9(d) (which, for the sake of clarity, shall include the Distribution to
Rockpoint Class A Preferred Holder of Distributions that previously were
deferred by reason of Section 9(d) and any Distribution Make-Whole that would be
distributable in connection with such Distribution).

 

15.                               TERMINATION AND DISSOLUTION; BANKRUPTCY
CONSENTS REQUIRED.

 

(a)                                 The Partnership shall be dissolved, and its
affairs shall be wound up only upon the first to occur of:  (i) the written
determination of the General Partner and, during the Lockout Period, the
Rockpoint Preferred Holders; (ii) the entry of a decree of judicial dissolution
of the Partnership under the Act; (iii) an event of withdrawal of the General
Partner occurring under the Act unless the business of the Partnership is
continued in accordance with the Act; or (iv) at any time that there are no
limited partners of the Partnership unless the Partnership is continued in
accordance with the Act.

 

(b)                                 The Partnership shall terminate when (i) all
of the assets of the Partnership, after payment of or due provision for all
debts, liabilities and obligations of the Partnership, shall have been
distributed to the Partners in the manner provided for in Section 15(d) and
(ii) the Certificate of Limited Partnership shall have been canceled in the
manner required by the Act.

 

(c)                                  During and following dissolution, the
Partnership shall continue solely for the purposes of winding up its affairs in
an orderly manner, liquidating the Partnership and satisfying the claims of its
creditors and the Partners.  No Partner shall take any action that is
inconsistent with winding up the business and affairs pertaining to the
Partnership. The General Partner has the responsibility to oversee the winding
up and liquidation of the Partnership.

 

(d)                                 After the Partnership’s assets which are to
be liquidated have been liquidated, the cash proceeds therefrom, plus any
Partnership assets not liquidated, to the extent sufficient, shall be applied
and distributed in the following order of priority:

 

(i)                                     First, to creditors of the Partnership
(including Partners who are creditors, to the extent otherwise permitted by law)
in satisfaction of all of the debts and

 

64

--------------------------------------------------------------------------------


 

liabilities of the Partnership, whether by payment or the making of reasonable
provision for payment thereof (including the creation of reserves for
contingencies which the General Partner determines to be necessary); and

 

(ii)                                  The remainder, within the time specified
in Regulations Section 1.704-1(b)(2)(ii)(b)(2), to the Partners in accordance
with the positive balances in their Capital Accounts, after taking into account
all allocations pursuant to Section 7.

 

(e)                                  Except as otherwise provided herein, upon
dissolution of the Partnership, the Partners shall look solely to the
Partnership’s assets for the return of their Capital Contributions, and if the
assets of the Partnership remaining after payment of or due provision for all
debts, liabilities and obligations of the Partnership are insufficient to return
such Capital Contributions, the Partners shall have no recourse against the
Partnership or any other Partner.  Except as otherwise provided herein, no
Partner shall be required to pay to the Partnership or any other Person any
deficit or negative balance which may exist in such Partner’s Capital Account
from time to time or upon liquidation of the Partnership.  A negative Capital
Account shall not be considered a loan from or an asset of the Partnership.

 

16.                               INDEMNIFICATION.

 

(a)                                 To the fullest extent permitted by law, each
Partner shall indemnify, defend and hold harmless the other Partners and the
Partnership and any Subsidiaries from and against any and all losses, claims,
demands, costs, damages, liabilities, expenses of any nature (including
reasonable attorneys’ fees and disbursements), judgments, fines, settlements,
taxes and other amounts relating to or arising out of, directly or indirectly
and in whole or in part, any activity or liability of the indemnifying party
that is outside the scope or purpose of this Agreement and the other Transaction
Documents, or regarding any period prior to the Effective Date. This
indemnification shall continue as to a Person that has ceased to be a Partner. 
The indemnification shall inure to the benefit of the heirs, successors and/or
personal representatives of any such party.

 

(b)                                 To the fullest extent permitted by law,
except as may otherwise be provided herein or in any other Transaction Document,
no Limited Partner, in its capacity as such, shall be liable, responsible or
accountable in damages or otherwise to the Partnership or the other Partners for
any action taken or failure to act on behalf of the Partnership within the scope
of authority conferred upon such Limited Partner, unless such action or omission
was performed or omitted fraudulently, or constituted (i) willful misconduct,
(ii) gross negligence, or (iii) a knowing and intentional violation of law which
violation of law materially and adversely affects the Partnership. Except with
respect to a Limited Partner’s indemnification obligations under this Agreement
or as may otherwise be provided in any other Transaction Document, no Limited
Partner, in its capacity as such, shall be liable for the debts, liabilities,
contracts or any other obligations of the Partnership beyond such Partner’s
Capital Contributions.  Except as may be provided in this Agreement or any other
Transaction Document, no Limited Partner, in its capacity as such, shall have
any personal liability for the repayment of the Capital Contributions of the
other Partners. Except as may be provided in any other Transaction Document, any
obligation of a Limited Partner, in its capacity as such, to return or repay
funds to the Partnership

 

65

--------------------------------------------------------------------------------


 

hereunder or under the Act shall be the obligation of such person and not of the
remaining Partners. This Section 16(b) shall continue as to a Person who/that
has ceased to be a Partner.

 

(c)                                  Except as otherwise provided herein or in
the other Transaction Documents, to the fullest extent permitted by law, the
Partnership and its successors and assigns shall indemnify the Partners (each,
an “Indemnified Party” and collectively, the “Indemnified Parties”) from and
against any losses, claims, demands, costs, damages, liabilities, expenses of
any nature (including reasonable attorneys’ fees and disbursements), judgments,
fines, settlements, taxes and other amounts arising from any and all claims,
demands, actions, suits or proceedings, whether civil, criminal, administrative
or investigative involving causes of actions or claims made by unaffiliated
third parties (i.e., not Affiliated with a Partner) against an Indemnified Party
(“Claims”), in which the Indemnified Party was involved or may be involved, or
threatened to be involved, as a party or otherwise, arising out of or incidental
to a Partner’s investment in the Partnership and ownership of Partnership
Interests as well as the Business of the Partnership and its Subsidiaries to the
fullest extent permitted by law unless such Claims arise out of an act or
omission of the Indemnified Party which was performed fraudulently, or
constituted (i) willful misconduct, (ii) gross negligence, or (iii) a knowing
and intentional violation of law which violation of law materially and adversely
affects the Partnership, or, solely with respect to an act or omission of the
General Partner, constituted a knowing and intentional breach of this
Agreement.  This indemnification shall continue as to a Person who/that has
ceased to be a Partner.  The indemnification shall inure to the benefit of the
heirs, successors and/or personal representatives of any such party.

 

17.                               Partners’ Authority and Other Activities. 
Except to the extent specified in this Agreement, no Partner shall have any
authority to bind or act for, or assume any obligation or responsibility on
behalf of, the Partnership, any Subsidiary or any other Partner.  Subject to a
Partner’s indemnification obligation under this Agreement or as otherwise set
out in this Agreement or the Act, none of the Partnership, any Subsidiary or any
Partner shall be responsible or liable for any indebtedness or other obligation
or liability of any other Partner incurred or arising either before or after the
execution and delivery of this Agreement.  This Agreement shall not be deemed to
create a relationship among the Partners with respect to any activities
whatsoever other than activities within the scope of the business of the
partnership and its subsidiaries.  Any Partner who takes any action not
authorized by, pursuant to or under this Agreement shall be responsible to, and
shall indemnify and hold harmless, the other Partners and the Partnership and
any Subsidiaries from and against liabilities or expenses of any nature arising
out of, or resulting from, such unauthorized action.

 

18.                               NOTICES.

 

18.1                        Except as otherwise provided herein, any notice or
writing required, permitted or desired to be served, given or delivered
hereunder shall be in writing and shall be given in person, by a reputable
courier or delivery service with expenses of delivery prepaid, by first-class
certified or registered mail, return receipt requested and postage prepaid, or
by facsimile or PDF/e-mail transmission, and shall become effective: (a) on
delivery, if delivered in person or by

 

66

--------------------------------------------------------------------------------


 

courier or delivery service; (b) on the earlier of delivery or three
(3) Business Days after deposited in the mails, if deposited in the mails and
properly addressed to the party to be notified; and (c) when proof of successful
transmission to the correct facsimile number has been received by the sender of
the notice, if sent by facsimile transmission during normal business hours in
the place of the recipient; and (d) when sent if sent by pdf/e-mail transmission
during normal business hours in the place of the recipient.  Notices or writings
to be delivered to the Partnership shall be delivered to the General Partner and
each Partner and shall be sent to the address, email address and/or facsimile
number directed to the Persons set forth on Schedule 1, or to such other address
as such Person shall have designated by written notice delivered to the
Partnership in accordance with this Section 18.

 

18.2                        A copy of each such notice (which copy shall not
constitute notice) shall also be delivered to counsel for each of the General
Partner and each Partner at the address specified below or such address as the
General Partner or such other Partner shall have designated by written notice
delivered to the Partnership and the Partners in accordance with this
Section 18:

 

If to counsel for the General Partner:

Seyfarth Shaw LLP

620 Eighth Avenue

New York, NY 10018

Facsimile: (212) 218-5526

E-mail: jnapoli@seyfarth.com

bhornick@seyfarth.com

Attention: John P. Napoli

Blake Hornick

 

 

If to counsel for either Rockpoint Preferred Holder:

Gibson, Dunn & Crutcher LLP

2029 Century Park East, Suite 4000

Los Angeles, CA

Facsimile: (213) 229-6638

E-mail: jsharf@gibsondunn.com

gpollner@gibsondunn.com

Attention: Jesse Sharf

Glenn R. Pollner

 

19.                               Amendment.  While any Preferred Interest is
outstanding, this Agreement may only be amended with the prior written consent
of (i) the holders of not less than a majority of the Preferred Interests,
(ii) The Rockpoint Preferred Holders, (iii) the General Partner and Common
Holders holding not less than a majority of the Common Interests. 
Notwithstanding anything to the contrary contained in this Agreement:  (a) to
the extent any amendment would disproportionately adversely affect any Partner
or its direct or indirect owners without similarly affecting all other Partners
or their direct or indirect owners, then the prior written consent of such
disproportionately adversely affected Partner shall also be required; (b) any
change to Section 4 or the definition of “Business” shall require the
affirmative written consent of

 

67

--------------------------------------------------------------------------------


 

all of the Partners; and (c) any amendment to the tax related rights of the
Rockpoint Preferred Holders or the REIT Owners that can materially adversely
affect them or their direct or indirect owners shall require the written consent
of the Rockpoint Preferred Holders (or the REIT owners if the Rockpoint REIT
Interests have been acquired pursuant to Sections 12 or 13, even if they no
longer own a direct or indirect interest in the Partnership).  Notwithstanding
the foregoing, the holders of Preferred Interests shall receive written notice
of, but its consent shall not be required for, ministerial amendments that do
not adversely affect the rights of the holders of Common Interests or Preferred
Interests, including without limitation, amendments to reflect the admission of
new Partners with rights subordinate to the holders of Preferred Interests.

 

20.                               Waiver of Partition; Nature of Interest. 
Except as otherwise expressly provided in this Agreement, to the fullest extent
permitted by law, each Partner hereby irrevocably waives any right or power that
such Partner might have to cause the Partnership or its Subsidiaries or any of
their respective assets to be partitioned, to cause the appointment of a
receiver for all or any portion of the assets of the Partnership, to compel any
sale of all or any portion of the assets of the Partnership pursuant to any
applicable law or to file a complaint or to institute any proceeding at law or
in equity to cause the dissolution, liquidation, winding up or termination of
the Partnership.  The Partnership Interest of each partner is personal property.

 

21.                               Benefits of Agreement; no Third-Party Rights. 
None of the provisions of this Agreement shall be for the benefit of or
enforceable by any creditor of the Partnership or any Subsidiary, or by any
creditor of any Partner or its Affiliates. Nothing in this Agreement shall be
deemed to create any right in any Person (other than Indemnified Parties) not a
party hereto, and this Agreement shall not be construed in any respect to be a
contract in whole or in part for the benefit of any third Person (other than
Indemnified Parties).

 

22.                               CONFIDENTIALITY COVENANTS.

 

(a)                                 Each Partner recognizes and acknowledges
that it has and may in the future receive certain confidential and proprietary
information and trade secrets of the Partnership and its Subsidiaries,
including, but not limited to, confidential information of the Partnership and
its Subsidiaries regarding identifiable, specific and discrete business
opportunities being pursued by the Partnership or its Subsidiaries (the
“Confidential Information”).  Each Partner (on behalf of itself and its
Representatives) agrees that it will not and will cause its respective
Representatives not to, during or for a period of two (2) years after it and its
Affiliates are no longer are a Partner, whether directly or indirectly through
any Controlling or Controlled Affiliate or otherwise, disclose Confidential
Information to any Person for any reason or purpose whatsoever, except: (i) to
authorized Representatives in the course of performing such Partner’s
obligations or enforcing such Partner’s rights under this Agreement, the
Transaction Documents and other agreements expressly contemplated hereby,
provided that such disclosing Partner shall be responsible for any breach of
this Section 22(a) by such

 

68

--------------------------------------------------------------------------------


 

Representative; (ii) as part of such Partner’s normal reporting, rating or
review procedure (including normal credit rating and pricing process), or in
connection with such  Partner’s or such Partner’s Affiliates’ normal
fundraising, marketing, informational or reporting activities, or to such
Partner’s Affiliates, auditors, accountants, attorneys, lenders, investors,
potential lenders or investors or other agents; (iii) to any (A) investor or
permitted, bona fide prospective investor in such Partner or its Affiliates,
(B) permitted, bona fide prospective purchaser of the equity or assets of such
Partner or its Affiliates or the Securities held by such Partner, or
(C) prospective merger partner of such Partner or its Affiliates, provided that
such investor, prospective investor, purchaser or merger partner agrees to be
bound by the provisions of this Section 22(a) or substantially comparable
confidentiality restrictions; or (iv) as is required to be disclosed by order of
a court of competent jurisdiction, administrative body or governmental body, or
by subpoena, summons or legal process, or by law, rule or regulation; provided
that the Partner required to make such disclosure pursuant to clause (iv) above
shall, to the extent permitted by applicable law, rule or regulation, provide to
the Partnership prompt notice of such disclosure.

 

(b)                                 For purposes of this Section 22(b), the term
“Confidential Information” shall not include any information of which (x) such
Person learns from a source other than the Partnership or any of its
Representatives, and in each case who is not known by such Person to be bound by
a confidentiality obligation to the Partnership, or (y) at the time of
disclosure or thereafter is in or becomes generally available to the public
other than as a result of disclosure directly or indirectly by such Person or
any of such Person’s Affiliates or Representatives, or (z) was or is
independently developed by such Person or its Representatives or on their
respective behalves without use of the Confidential Information and otherwise
violating the terms of this Section 22(b).  Nothing in this Section 22(b) shall
in any way limit or otherwise modify any confidentiality covenants entered into
by any employee of the Partnership pursuant to any other agreement.

 

23.                               GENERAL PROVISIONS.

 

(a)                                 To the fullest extent permitted by law, the
rights of and restrictions on the Partnership and the Partners hereunder shall
be binding on, apply to and govern the operations and acts of all Subsidiaries.
The Partners agree to execute and deliver such documents and agreements required
to give effect to the foregoing, as may be required or requested by the General
Partner.

 

(b)                                 This Agreement, together with the other
Transaction Documents, constitutes the entire agreement and understanding of the
Partners with respect to the matters covered hereby and shall supersede all
previous written, oral or implied agreements, representations, statements,
promises and understandings between them with respect to such matters.

 

(c)                                  This Agreement shall be binding upon, and
inure to the benefit of, the parties to this Agreement and their respective
permitted successors and assigns.

 

(d)                                 The validity, interpretation and enforcement
of this Agreement shall be governed by the laws of the State of Delaware without
regard to its principles of conflicts of law.

 

69

--------------------------------------------------------------------------------


 

(e)                                  Each Partner hereby submits to the
exclusive jurisdiction of any United States Federal court sitting in New York
County or New York State Court located in New York County in any action or
proceeding arising out of or relating to this Agreement.

 

(f)                                   EACH OF THE PARTNERS HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, A TRIAL BY JURY IN ANY ACTION ARISING OUT OF
MATTERS RELATED TO THIS AGREEMENT, WHICH WAIVER IS INFORMED AND VOLUNTARY.

 

(g)                                  Subject to Section 23(e), if any provision
in this Agreement shall be determined by a court of competent jurisdiction to be
invalid or unenforceable, such provision shall be enforced to the extent it can
be so enforced and such determination shall not affect the remaining provisions
of this Agreement, all of which shall remain in full force and effect.

 

(h)                                 The failure of any Partner to enforce at any
time any of the provisions of this Agreement shall not be construed to be a
waiver of any such provision or of any other provision, nor in any way affect
the validity of this Agreement or the right of any Partner to enforce each and
every such provision in the future. No waiver of any breach of this Agreement
shall be held to be a waiver of any other or subsequent breach.  Any Partner
may, at such Partner’s option, waive any provision of this Agreement provided
such waiver is in writing.

 

(i)                                     The rights and remedies of the Partners
set forth in this Agreement are not exclusive and each Partner shall be entitled
to all rights and remedies available to such party under applicable legal or
equitable principles.

 

(j)                                    The headings of the Sections in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

 

(k)                                 Whenever the context may require, any
pronoun used in this Agreement shall include the corresponding masculine,
feminine and neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural, and vice versa.

 

(l)                                     This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original against any party
who signed such counterpart, but all of which together shall constitute one and
the same instrument.  A facsimile or electronic PDF copy of a signature hereto
shall be fully effective as if an original.

 

(m)                             The Schedules and Exhibits annexed hereto or
otherwise set forth in the Supplemental Letter are an integral part of this
Agreement and all references herein to this Agreement shall encompass such
Schedules and Exhibits.

 

(n)                                 Unless otherwise indicated, all section
references are to this Agreement.

 

(o)                                 Each Partner hereby agrees and acknowledges
that: (i) the General Partner and Roseland Residential Holding, LLC, as a
Limited Partner, has retained Seyfarth Shaw LLP (the “GP Law Firm”), the
Rockpoint Preferred Holders, as a Limited Partner, has retained Gibson, Dunn &
Crutcher LLP (the “RP Law Firm”), in each case, in connection with the drafting
of this Agreement, and (ii) each of the General Partner and Roseland Residential

 

70

--------------------------------------------------------------------------------


 

Holding, LLC, on the one hand, and the Rockpoint Preferred Holders, on the other
hand, expects to continue to retain the GP Law Firm and the RP Law Firm,
respectively, in connection with matters involving the Partnership.  The other
Partners agree that the GP Law Firm may continue to represent MCRC, MCRLP, MCPT,
the General Partner, the Partnership and related Affiliates and Subsidiaries. 
Each of the Partners agrees and waives any present or future conflict for such
representation. The RP Law Firm shall be free to represent the Rockpoint
Preferred Holders and their respective Affiliates in the enforcement of the
Transaction Documents.  Each of the Rockpoint Preferred Holders agrees and
acknowledges that in the event of a default on the part of any of the Rockpoint
Preferred Holders, the GP Law Firm shall be free to represent each of the
Partners (other than the Rockpoint Preferred Holders) and their respective
Affiliates and Subsidiaries in the enforcement of the Transaction Documents.
Each Partner has had, and will have, the opportunity to retain its own
independent counsel with respect to this Agreement and as to any other matters
related hereto and to future matters, but unless otherwise agreed to, shall pay
all its own fees and expenses of such independent counsel.

 

24.                               CERTIFICATION OF PARTNERSHIP INTERESTS.

 

(a)                                 Each Partnership Interest shall constitute
and shall remain a “security” within the meaning of, and governed by,
(i) Article 8 of the Uniform Commercial Code (including Section 8-102(a)(15)
thereof) as in effect from time to time in the States of Delaware and New York
and (ii) the corresponding provisions of the Uniform Commercial Code of any
other applicable jurisdiction that now or hereafter substantially includes the
1994 revisions to Article 8 of the Uniform Commercial Code as adopted by the
American Law Institute and the National Conference of Commissioners on Uniform
State Laws and approved by the American Bar Association on February 14, 1994
(and each Partnership Interest shall be treated as such a “security” for all
purposes, including, without limitation, perfection of the security interest
therein under Article 8 of each applicable Uniform Commercial Code as the
Partnership has “opted-in” to such provisions).  Notwithstanding any provision
of this Agreement to the contrary, to the extent that any provision of this
Agreement is inconsistent with any non-waivable provision of Article 8 of the
Uniform Commercial Code as in effect in the State of Delaware (6 Del C. § 8-101,
et. seq.) (the “UCC”), such provision of Article 8 of the UCC shall be
controlling.

 

(b)                                 Upon the issuance of Partnership Interests
to any Person in accordance with the provisions of this Agreement or with
respect to any Partnership Interests that have already been issued by the
Partnership and are currently outstanding and owned by any Person, without any
further act, vote or approval of any Partner or any officer, director or officer
of the Partnership, or any Person, the Partnership and the General Partner as
the General Partner on behalf of the Partnership, may, but shall not be required
to, issue or cause to be issued one or more non-negotiable certificates in the
name of such Person evidencing the ownership of the Partnership Interests in the
Partnership of such Person (each such certificate, a “Partnership Interest
Certificate”).  Each such Partnership Interest Certificate shall be denominated
in terms of the Partnership Units in the Partnership evidenced by such
Partnership Interest Certificate and shall be signed by the General Partner on
behalf of the Partnership.

 

(c)                                  Without any further act, vote or approval
of any Partner, the Partnership and the General Partner on behalf of the
Partnership shall issue or cause to be issued a new

 

71

--------------------------------------------------------------------------------


 

Partnership Interest Certificate in place of any Partnership Interest
Certificate previously issued if the holder of the Partnership Interests
represented by such Partnership Interest Certificate, as reflected on the books
and records of the Partnership:

 

(i)                                     makes proof by affidavit, in form and
substance satisfactory to the General Partner on behalf of the Partnership, that
such previously issued Partnership Interest Certificate has been lost, stolen or
destroyed; and

 

(ii)                                  requests the issuance of a new Partnership
Interest Certificate before the Partnership has written notice that such
previously issued Partnership Interest Certificate has been acquired by a
purchaser for value in good faith and without notice of an adverse claim.

 

(f)                                   Upon a Partner’s transfer in a transaction
that constitutes a Permitted Transfer in accordance with the provisions of this
Agreement of any or all Partnership Interests represented by a Partnership
Interest Certificate, the transferee of such Partnership Interests shall deliver
such Partnership Interest Certificate to the Partnership for cancellation
(executed by such transferee on the reverse side thereof), and the Partnership
shall thereupon issue a new Partnership Interest Certificate to such transferee
for the Partnership Units in the Partnership being transferred and, if
applicable, cause to be issued to such Partner a new Partnership Interest
Certificate for that percentage of Partnership Interests in the Partnership that
were represented by the canceled Partnership Interest Certificate and that are
not being transferred.

 

25.                               REGISTRATION OF PARTNERSHIP INTERESTS.

 

The Partnership shall maintain books for the purpose of registering the Transfer
of Partnership Interests.  A Transfer of a Partner’s Partnership Interests shall
be effective upon registration of such Transfer in the books of the Partnership,
subject to, and in accordance with, the terms of this Agreement.

 

26.                               EVENTS OF DEFAULT; REMEDIES.

 

(a)                                 Events of Default.  Any of the following
shall constitute an “Event of Default”:

 

(i)                                     The Partnership fails to pay to a
Rockpoint Preferred Holder or its Affiliates, as applicable, any financial
obligations required to be paid to it pursuant to this Agreement, including,
without limitation, the Purchase Payments, and such failure continues for five
(5) Business Days following the General Partner’s receipt of written notice from
the Rockpoint Class A Preferred Holder with respect to such non-payment;

 

(ii)                                  The occurrence of a Rockpoint Class A Base
Return Default and such failure continues for five (5) Business Days following
the General Partner’s receipt of written notice from the Rockpoint Class A
Preferred Holder with respect to such Rockpoint Class A Base Return Default;

 

(iii)                               The Partnership, the General Partner, MCRC
or any other MCRC Party or Partnership Party, each as defined in the Investment
Agreement, fails to perform or

 

72

--------------------------------------------------------------------------------


 

observe any other material covenant or agreement (not specified in
Section 26(a)(i) above) contained in the Transaction Documents on such Person’s
part to be performed or observed and such failure continues (A) for twenty (20)
Business Days following the General Partner’s receipt of written notice from a
Rockpoint Preferred Holder with respect to such default or (B) if such failure
is not capable of being cured within twenty (20) Business Days, the General
Partner delivers to each Rockpoint Preferred Holder a written notice indicating
that such failure is not capable of being cured within twenty (20) Business
Days, then such Person shall have up to an additional twenty (20) Business Days
to cure such failure; provided such Person uses its commercially reasonable
efforts to cure in a diligent fashion such failure within such period; and

 

(iv)                              A FIRPTA Event shall occur.

 

(b)                                 Remedies.

 

(i)                                     If any Event of Default occurs:

 

(A)                               and is continuing, the rate of the Rockpoint
Class A Base Return and any Deficiency Return described in clause (i)(A) of the
definition of such term shall automatically increase to eighteen percent (18%)
per annum, compounded monthly and based on a thirty (30)-day month and three
hundred sixty (360)-day year;

 

(B)                               (I) described in Section 26(a)(i) remains
uncured for a period of one hundred twenty (120) calendar days following the
General Partner’s receipt of written notice of such Event of Default from the
Rockpoint Preferred Holders (an “Uncured Event of Default”), which such Uncured
Event of Default, once triggered at the end of such one hundred twenty (120)
calendar day period, may not be subsequently cured without the written consent
of the Rockpoint Preferred Holders, and (II) such Event of Default is continuing
following the tenth (10th) anniversary of the Effective Date, the Rockpoint
Preferred Holders may effect their right to expand the RRT Board of Trustees and
to nominate and have elected a majority of the members of the RRT Board of
Trustees as provided in the RRT Shareholders Agreement;

 

(C)                               during the Lockout Period and such Event of
Default is an Uncured Event of Default, then, for the purposes set forth in this
Section 26(b)(i)(C), the Rockpoint Preferred Holders may by delivery of written
notice to the Partnership cause the Lockout Period to be treated as having ended
as of the date of such notice and the Rockpoint Preferred Holders and the REIT
Owners shall have the right to cause the General Partner to acquire the Put/Call
Interests in the same manner as if the General Partner were acquiring the
Put/Call Interest in connection with an Early Purchase (which, for the avoidance
of doubt, would include the right to any Distribution Make-Whole and the right
to make the Conversion Election and cause the Partnership to issue Common
Interests in exchange for the Preferred Interests held by the Rockpoint
Preferred Holders in accordance with Section 13(f)).  Nothing in this
Section 26(b)(i)(C) shall be deemed to end the Lockout Period for purposes of
the General Partner’s or Partnership’s rights to cause the Put/Call Interests to
be acquired.

 

(ii)                                  The remedies specified in
Section 26(b)(i) above are not intended to be exclusive of any other remedy and
shall be in addition to every other remedy now or hereafter existing at law or
in equity.

 

73

--------------------------------------------------------------------------------


 

* * * * * Signature page follows * * * * *

 

74

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the General Partner has executed and delivered this Second
Amended and Restated Limited Partnership Agreement of Roseland Residential, L.P.
as of the date first above written.

 

 

General Partner

 

 

 

ROSELAND RESIDENTIAL TRUST, a Maryland real estate investment trust

 

 

 

 

 

By:

/s/ Gary T. Wagner

 

Name: Gary T. Wagner

 

Title: General Counsel and Secretary

 

[signatures continue on next page]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Limited Partners have executed and delivered this Second
Amended and Restated Limited Partnership Agreement of Roseland Residential, L.P.
as of the date first above written.

 

 

Limited Partners

 

 

 

RPIIA-RLA, L.L.C., a Delaware limited liability company

 

 

 

By:

/s/ Ron J. Hoyl

 

Name:

Ron J. Hoyl

 

Title:

Vice President

 

 

 

RPIIA-RLB, L.L.C., a Delaware limited liability company

 

 

 

By:

/s/ Ron J. Hoyl

 

Name:

Ron J. Hoyl

 

Title:

Vice President

 

[signatures continue on next page]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, solely with respect to Sections 8(b) and 10(g)(iii), each of
MCRLP and MCRC has executed and delivered this Second Amended and Restated
Limited Partnership Agreement of Roseland Residential, L.P. as of the date first
above written.

 

 

 

 

MACK-CALI REALTY, L.P.,

 

a Delaware limited partnership

 

 

 

 

By:

Mack-Cali Realty Corporation, a Maryland corporation its General Partner

 

 

 

 

 

By:

/s/ Gary T. Wagner

 

 

Name: Gary T. Wagner

 

 

Title: General Counsel and Secretary

 

 

 

 

 

MACK-CALI REALTY CORPORATION,

 

a Maryland corporation

 

 

 

 

 

By:

/s/ Gary T. Wagner

 

 

Name:  Gary T. Wagner

 

 

Title: General Counsel and Secretary

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

COMMITMENTS; CAPITAL CONTRIBUTIONS; PARTNERSHIP UNITS; PERCENTAGE INTERESTS

 

 

 

 

 

 

 

RRT Initial

 

 

 

 

 

 

 

Capital

 

Capital

 

Capital

 

 

 

Percentage

 

Name and Address

 

Commitment

 

Contribution

 

Contribution

 

Partnership Units

 

Interests

 

GENERAL PARTNER:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Roseland Residential Trust
c/o Mack-Cali Realty Corporation
Harborside 3
210 Hudson Street, Suite 400
Jersey City, NJ 07311
Fax: (732) 590-1009

 

$

0

 

$

1,230,000,000

 

$

1,217,700,000

 

1,230,000 Common Partnership Units

 

89.13

%

 

 

 

 

 

 

 

 

 

 

 

 

LIMITED PARTNERS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RPIIA-RLA, L.L.C.
500 Boylston Street
Boston, MA 02116
Fax: (617) 437-7011(1)

 

$

297,000,000

 

$

147,000,000

 

 

 

147,000 Class A Partnership Units

 

10.65

%

 

 

 

 

 

 

 

 

 

 

 

 

RPIIA-RLB, L.L.C.
500 Boylston Street
Boston, MA 02116
Fax: (617) 437-7011

 

$

3,000,000

 

$

3,000,000

 

 

 

3,000 Class B Partnership Units

 

0.22

%

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

$

1,380,000,000

 

 

 

1,380,000Partnership Units

 

100

%

 

--------------------------------------------------------------------------------

(1)           All notices to RP should be sent to the attention of:  Paisley
Boney, Ron Hoyl, Steve Chen and Joe Goldman.

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

MAJOR DECISIONS

 

Each of the following shall be a Major Decision as to which the prior written
consent of the Rockpoint Preferred Holders (subject to Sections 5(b)(iii),
10(b), 12(c)(iii) and 13(h)) is required before the General Partner may make any
such Major Decision or take any action, directly or indirectly, in furtherance
thereof (including causing (i) any Subsidiary, (ii) the general partner or
manager of any Subsidiary or (iii) the Partnership to consent to any action
pursuant to the organizational documents of any Subsidiary which is a Major
Decision):

 

1.                                      Any debt financing in excess of
sixty-five percent (65%) of the ratio of (i) loan-to-cost, with respect to for
development Properties (including any Properties the Partnership or any
Subsidiary may acquire), and (ii) loan-to-value, with respect to existing
Properties or Properties acquired; provided that any proceeds from the debt
financing of an existing asset must be retained at the Partnership level and
used for acquisition, renovation and/or development.

 

2.                                      Financing at the level of the
Partnership. that is pari-passu or senior to the Preferred Interests, except for
any financing contemplated by the Credit Enhancement Services Agreement.

 

3.                                      Any new investment opportunity to the
extent such opportunity requires an equity capitalization in excess of ten
percent (10%) of the Partnership’s most recent Fair Market Value, as determined
pursuant to Section 14; provided that the Partnership’s existing, pre-identified
development pipeline at the Closing Date as set forth in the applicable schedule
to the Supplemental Letter is hereby deemed pre-approved by the Rockpoint
Preferred Holders.

 

4.                                      Any new investment opportunities located
in a metropolitan statistical area where neither the Partnership nor any
Subsidiary owned property as of its previous fiscal quarter.

 

5.             Declaration of Bankruptcy by the Partnership or the General
Partner.

 

6.                                      Any transaction or arrangement between
the Partnership or any of its Subsidiaries, on the one hand, and MCRC, MCRLP or
any of their respective Affiliates, on the other hand (including, without
limitation, any financings involving such Persons or any change, modification,
termination or amendment to, or waiver of, any provision of an agreement between
the Partnership or any of its Subsidiaries and any of such Persons (including,
without limitation, the Shared Services Agreement and the Credit Enhancement
Agreement); provided further that the transfer price for repurposing any site
which is not set forth in the Supplemental Letter shall be MCRC’s or MCRLP’s
book value for such site.  For the avoidance of doubt, the transfer prices for
repurposing of the Roseland Option Properties are deemed pre-approved by the
Rockpoint Preferred Holders and the transfer of such Properties shall be
accomplished consistent with, and pursuant to, the provisions of Section 5(c) of
the Agreement.

 

--------------------------------------------------------------------------------


 

7.                                      Any equity granted, or equity incentive
plan adopted, in each case at the level of the Partnership or any of its
Subsidiaries.

 

8.                                      Other than making ordinary course
borrowings under the Credit Enhancement Agreement and making ordinary course
repayments thereof, make any decision or concede any right under or with respect
to the Credit Enhancement Agreement.

 

4

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

SUBSIDIARIES

 

1.                                      M-C Harsimus Partners L.L.C. (NJ)

 

2.                                      Plaza VIII & IX Associates L.L.C. (NJ)

 

3.                                      Mack-Cali Harborside Unit A L.L.C. (NJ)

 

4.                                      MC Richmond NB L.L.C. (NJ)

 

5.                                      MC Riverwatch NB L.L.C. (NJ)

 

6.                                      RRT 2 Campus L.L.C. (NJ)*

 

7.                                      Roseland Residential TRS Corp. (DE)

 

8.                                      MC Roseland TRS Operating L.L.C. (DE)

 

9.                                      BA Roseland L.L.C. (DE)

 

10.                               Roseland/RBA, L.L.C. (NJ)

 

11.                               Roseland Hospitality Corp. (NJ)

 

12.                               Roseland Services L.L.C. (DE)

 

13.                               Roseland Management Services, L.P. (DE)

 

14.                               Roseland Designs, L.L.C. (NJ)

 

15.                               Roseland Asset Services, L.L.C. (NJ)

 

16.                               Roseland Residential Development, L.L.C. (NJ)

 

17.                               Roseland Management Holding, L.L.C. (NJ)

 

18.                               Roseland Management Company, L.L.C. (NJ)

 

19.                               Port Imperial South 1/3 Holding, L.L.C. (NJ)

 

20.                               Port Imperial South 1/3 Garage, L.L.C. (NJ)

 

21.                               Roseland/Port Imperial South, L.L.C. (NJ)

 

5

--------------------------------------------------------------------------------


 

22.                               Port Imperial South, L.L.C. (NJ)

 

23.                               Roseland 4/5 Holding, L.L.C. (NJ)

 

24.                               Port Imperial South 4/5 Holding L.L.C. (NJ)

 

25.                               Port Imperial South 4/5 Garage, L.L.C. (NJ)

 

26.                               Port Imperial South 4/5 Retail, L.L.C. (NJ)

 

27.                               MC Roseland Port Imperial 11 L.L.C. (NJ)**

 

28.                               Port Imperial South 11, L.L.C. (NJ)**

 

29.                               Port Imperial South 11 Holding, L.L.C. (NJ)**

 

30.                               Port Imperial South 11 Urban Renewal, L.L.C.
(NJ)

 

31.                               Roseland Freehold LLC (NJ)

 

32.                               MC Roseland Epsteins L.L.C. (DE)

 

33.                               MC Roseland Jersey City II L.L.C. (DE)

 

34.                               MC Roseland NJ Holdings L.L.C. (NJ)

 

35.                               MC Roseland Monaco L.L.C.(DE)

 

36.                               MC Roseland/North Retail, L.L.C. (DE)

 

37.                               MC Port Imperial Hotel L.L.C. (NJ)

 

38.                               XS Hotel Urban Renewal Associates LLC (NJ)

 

39.                               XS Hotel Associates LLC (NJ)

 

40.                               MC Port Imperial Hotel TRS, L.L.C. (NJ)

 

41.                               Port Imperial South 1/3 Retail, L.L.C. (NJ)

 

42.                               MC Roseland Marbella South L.L.C. (DE)

 

43.                               Roseland/Riverwalk G, L.L.C. (NJ)**

 

44.                               PruRose Riverwalk G, L.L.C. (NJ)

 

45.                               MC Roseland Hillsborough, L.L.C. (DE)

 

46.                               MC Roseland/Waterfront Partners, L.L.C. (DE)

 

6

--------------------------------------------------------------------------------


 

47.                               Roseland / Harrison, L.L.C. (NJ)

 

48.                               Roseland/Port Imperial, L.L.C. (NJ)

 

49.                               Roseland / Lincoln Harbor, L.L.C. (NJ)

 

50.                               233 Canoebrook Associates, L.L.C. (NJ)

 

51.                               Overlook Ridge L.L.C. (DE)

 

52.                               Roseland/Overlook, L.L.C. (NJ)

 

53.                               Overlook Ridge JV, L.L.C. (DE)**

 

54.                               MC Chestnut Street Realty, L.L.C. (PA)**

 

55.                               MC Roseland MA Holdings L.L.C. (MA)

 

56.                               Roseland/Overlook 2C/3B, L.L.C. (NJ)

 

57.                               Overlook Ridge JV 2C/3B, L.L.C. (DE)

 

58.                               Overlook Ridge Apartments Investors LLC (DE)

 

59.                               Overlook Ridge Chase II L.L.C. (DE)

 

60.                               Overlook Ridge III L.L.C. (DE)

 

61.                               MC Roseland Portside at Pier One L.L.C. (DE)

 

62.                               Portside Master Company, L.L.C. (NJ)

 

63.                               Portside Apartment Holdings, L.L.C. (DE)

 

64.                               Portside Apartment Developers, L.L.C. (DE)

 

65.                               Alterra I L.L.C. (DE)

 

66.                               MC Roseland Portside L.L.C. (DE)**

 

67.                               Portside Holdings, L.L.C. (DE)**

 

68.                               Portside 5/6, L.L.C. (DE)

 

69.                               Portside 1/4, L.L.C. (DE)

 

70.                               MC Roseland Worcester L.L.C. (DE)

 

71.                               Mack-Cali TC L.L.C. (DE)**

 

7

--------------------------------------------------------------------------------


 

72.                               MC Roseland Washington Street L.P. (DE)

 

73.                               MC Monument Apartment L.P. (PA)

 

74.                               Roseland Monument L.L.C. (DE)

 

75.                               MC Roseland VA Holdings L.L.C. (VA)

 

76.                               CHAI JV Member LLC (VA)

 

77.                               MC Roseland NY Holdings L.L.C. (NY)

 

78.                               Roseland/Eastchester, L.L.C. (DE)

 

79.                               150 Main Street, L.L.C. (DE)

 

80.                               55 Corporate Realty L.L.C. (DE)

 

81.                               55 Corporate Partners L.L.C. (DE)

 

82.                               MC 55 Corporate Drive LLC (DE)

 

83.                               Alterra II L.L.C. (DE)

 

84.                               MC 55 Corporate Manager LLC (DE)

 

85.                               Rahway Apts TIC L.L.C. (NJ)

 

86.                               Park Square TIC L.L.C. (NJ)

 

87.                               PSA Rahway TIC L.L.C. (NJ)

 

88.                               Greenbelt/Springhill Lake Associates L.L.C.
(MD)

 

89.                               Greenbelt L Realty LLC (MD)

 

90.                               Greenbelt Holding LLC (MD)

 

91.                               Greenbelt GKA Realty LLC (MD)

 

92.                               Greenbelt I-1 Realty LLC (MD)

 

93.                               Mack-Cali Johnson Road L.L.C. (NJ)

 

94.                               M-C Plaza VI & VII L.L.C. (NJ)

 

95.                               Littleton Realty Associates L.L.C. (NJ)

 

96.                               Parcel 8-9 at Port Imperial LLC (NJ)

 

8

--------------------------------------------------------------------------------


 

97.                               Parcel 1-3 at Port Imperial LLC (NJ)

 

98.                               Parcel 16 at Port Imperial LLC (NJ)

 

99.                               Park Parcel at Port Imperial LLC (NJ)

 

100.                        Parcel 2 at Port Imperial LLC (NJ)

 

101.                        Port Imperial Marina LLC (NJ)

 

102.                        MC Plaza 8-9 PM L.L.C. (NJ)

 

103.                        MC Roseland Parcel 2 L.L.C (NJ)

 

104.                        Rosewood Morristown, L.L.C. (NJ)

 

105.                        Morristown Epsteins, L.L.C. (NJ)

 

106.                        Epsteins B Rentals, L.L.C. (NJ)

 

107.                        Epsteins B Metropolitan Rosewood Unit, L.L.C. (NJ)

 

108.                        Epsteins B 40 Park Rosewood Unit, L.L.C. (NJ)

 

109.                        40 Park Holdings, L.L.C. (NJ)

 

110.                        40 Park, L.L.C. (NJ)

 

111.                        Marbella RoseGarden, L.L.C. (NJ)

 

112.                        PruRose Marbella I, L.L.C. (DE)

 

113.                        Marbella Tower Urban Renewal Associates, L.L.C.
(Ground Lessee)(NJ)

 

114.                        Marbella Tower Associates, L.L.C. (Ground
Lessor)(NJ)

 

115.                        RoseGarden Monaco L.L.C. (NJ)

 

116.                        RoseGarden Monaco Holdings L.L.C. (NJ)

 

117.                        Monaco Holdings, L.L.C. (NJ)

 

118.                        PruRose Monaco Holdings, L.L.C. (NJ)

 

119.                        Monaco South Urban Renewal, LLC (NJ)

 

120.                        Monaco North Urban Renewal, L.L.C. (NJ)

 

121.                        Port Imperial North Retail, L.L.C. (NJ)

 

9

--------------------------------------------------------------------------------


 

122.                        Rose Garden Marbella South, L.L.C. (NJ)

 

123.                        PruRose Marbella II, L.L.C. (DE)

 

124.                        Marbella Tower Urban Renewal Associates South,
L.L.C. (NJ)

 

125.                        Riverwalk G Urban Renewal, L.L.C. (NJ)

 

126.                        Hillsborough 206 Holdings, L.L.C. (NJ)

 

127.                        Grand Jersey Waterfront Urban Renewal Associates,
L.L.C. (NJ)

 

128.                        Roseland / Port Imperial Partners, L.P. (DE)

 

129.                        Crystal House Apartments Investors LLC (DE)

 

130.                        Capitol Place Mezz LLC (DE)

 

131.                        Port Imperial Clubhouse, L.L.C. (NJ)

 

132.                        Riverwalk C Urban Renewal, L.L.C. (NJ)

 

133.                        Station Townhouses LLC (DE)

 

134.                        Atlantis Charter Company, L.L.C. (NJ)

 

135.                        Andover Place Apts, L.L.C. (DE)**

 

136.                        120 Passaic Street LLC (NJ)***

 

137.                        1 Water Street L.L.C. (NY)***

 

138.                        135 Chestnut Realty L.L.C. (NJ)***

 

139.                        85 Livingston SPE LLC****

 

140.                        6 Becker SPE LLC****

 

--------------------------------------------------------------------------------

*Currently owned by qualified intermediary, Roseland Residential, L.P. is
non-member manager.

**Dissolution papers being filed.

***Repurposing properties to be transferred prior to closing.

****Roseland option properties pursuant to limited partnership agreement
anticipated to be transferred post closing.

 

Limited Controlled Subsidiaries

 

141.                        Epsteins C Lofts, L.L.C. (NJ)

 

10

--------------------------------------------------------------------------------


 

142.                        Harborside Unit A Urban Renewal, L.L.C. (NJ)

 

Non-Controlled Subsidiaries

 

143.                        Belle Associates, L.L.C. (NJ)

 

144.                        Riverpark at Harrison I Urban Renewal, L.L.C. (NJ)

 

145.                        Millrose Developers, L.L.C. (NJ)

 

146.                        Elmajo Urban Renewal Associates, LLC*

 

147.                        Estuary Urban Renewal Unit B, LLC*

 

--------------------------------------------------------------------------------

* Sold membership interest in these entities February 15, 2017.

 

11

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

PRINCIPLES OF CONVERSION TO COMMON INTERESTS

 

If the conditions to the application of this Schedule 4 are met, then the
Partnership shall determine the Percentage Interests of each Partner (other than
any MC Class A Preferred Holder, if it is a Partner at such time).  In order to
determine Percentage Interest, each Partner’s Numerator and the Denominator must
be computed.

 

The Denominator is the sum of the Partnership Interest Liquidation Values for
all Partnership Interests (other than any Class A Preferred Partnership Interest
remaining outstanding).

 

The Numerator for Rockpoint Class A Preferred Holder (if it makes the Conversion
Election) is the Class A Waterfall Value.

 

The Numerator of the Rockpoint Class B Preferred Holder (if it makes the
Conversion Election) is the Partnership Interest Liquidation Value of the
Class B Preferred Partnership Interest owned by the Rockpoint Class B Preferred
Holder, or, if greater, the Rockpoint Class B Preferred Holder’s Capital
Contributions plus the Rockpoint Class B Preferred Holder’s Distribution
Make-Whole with respect thereto.

 

The Numerator of RRT is the Denominator minus the Numerators for the Rockpoint
Preferred Holders that make the Conversion Election.  For the sake of clarity,
if any Common Interests are issued after the Effective Date, such Common
Interests (including any Common Interests acquired by the Rockpoint Preferred
Holders or their Affiliates) shall be included within the reference to RRT in
this schedule, and shall share pro rata based on the Common Interests owned by
them at the time of conversion.

 

Each holder of Common Interests will be entitled to non-liquidating
distributions based on its Percentage Interest.  Target allocations of Profit
and Loss (or, alternatively, Modified Net Income and remaining items of income
or loss, as determined by the Rockpoint Preferred Holders after consultation
with its tax advisors at the time the Agreement is being modified to reflect
this schedule) to cause the Rockpoint Class A Preferred Holder and/or Rockpoint
Class B Preferred Holder’s Capital Account (increased by its share of minimum
gain and by any built-in gain specially allocated, as described below) to be in
the same proportion to its Percentage Interest .  Notwithstanding the foregoing,
Rockpoint Class A Preferred Member shall have the right, at the time the
Conversion Election is implemented, to cause future Losses to be allocated to
the Members in proportion to their respective Percentage Interests if it deems
necessary after consultation with its tax advisors.

 

In connection with the conversion of the Rockpoint Class A Preferred Interests
and/or Rockpoint Class B Preferred Interests, there will be a book-up/down to
FMV to the extent permissible or, if not permissible, a modification of the
Agreement to specially allocate built-in gain at the time of the conversion
(determined by reference to the difference between Fair Market Value and Gross
Asset Value at that time) among the Partners in a manner that is

 

12

--------------------------------------------------------------------------------


 

consistent with how such built-in gain would have been allocated in connection
with a revaluation event.

 

Example:

 

Assume:

 

·                                          An event results in a transaction
that would cause a purchase of the Rockpoint REIT Interests.

 

·                                          FMV (net of all debt) of the
Partnership is determined to be $1.8B.

 

·                                          If the $1.8B were distributed
pursuant to section 9(a)(ii) and 9(d), the REIT Owners would be entitled to the
distributions under Sections 9(a)(ii) and 9(d) equal to $500M, including any
previously deferred amounts and any Distribution Make-Whole (this is the Class A
Waterfall Value).

 

·                                          Rockpoint’s Class B Capital
Contributions were $5M.

 

·                                          Upon a sale of Partnership assets for
FMV (including any assets of Applicable Entities that own Permitted Sale
Properties), there would be Permitted Sale Property Gain of $40M, and therefore
the Partnership Interest Liquidation Value of the Rockpoint Class B Preferred
Holder’s Class B Preferred Interest is $9M.

 

·                                          All other Permitted Sale Property
Gain has been distributed.

 

·                                          Based on a deemed asset sale at FMV,
and the allocation under Article 7 of all amounts that would arise therefrom,
the Capital Accounts of the Partners would be:

 

·                                          Rockpoint Class A Preferred Holder: 
$450M

 

·                                          Rockpoint Class B Preferred Holder:
$9M

 

·                                          RRT: $1.341B

 

·                                          Rockpoint Class A Preferred Holder
and Rockpoint Class B Preferred Holder make the Conversion Election.

 

·                                          Members’ Capital Accounts before the
Conversion Election are:

 

·                                          Rockpoint Class A Preferred Holder: 
$295M (19.667%)

 

·                                          Rockpoint Class B Preferred Holder:
$5M (0.333%)

 

·                                          RRT: $1.2B (80%)

 

·                                          No MC Class B Preferred Interests and
no other Partnership Interests have been issued.

 

13

--------------------------------------------------------------------------------


 

Consequences:

 

1.                                      If there is an ability to restate
Capital Accounts in connection with the Conversion election.

 

a.                                      Capital Accounts of the Partners will be
restated to equal (subject to availability of sufficient items):

 

·                                          Rockpoint Class A Preferred Holder: 
$450M

 

·                                          Rockpoint Class B Preferred Holder:
$9M

 

·                                          RRT: $1.341B

 

b.                                      Percentage Interests of the Partners
from and after the conversion are:

 

·                                          Rockpoint Class A Preferred Holder: 
27.78% (500/1800)

 

·                                          Rockpoint Class B Preferred Holder:
0.5% (9/1800)

 

·                                          RRT: 71.72% (1291[which is 1800 minus
500 minus 9]/1800)

 

c.                                       Liquidating distributions will be made
in accordance with positive Capital Account balances.

 

d.                                      First dollars of [Net Profit]/[Modified
Net Income] will be allocated to Rockpoint Class A Preferred Holder and
Rockpoint Class B Preferred Holder, and if Rockpoint Class A Preferred Holder so
determines, first dollars of [Net Loss]/[Losses] may be allocated to RRT, until
the Partners’ adjusted Capital Accounts (Capital Accounts plus
partnership/partner minimum gain) are in proportion to their respective
Percentage Interests.

 

e.  Once adjusted Capital Accounts are in proportion to Percentage Interests,
then future allocations will be based on Percentage Interests.

 

2.  Assume no ability to restate Capital Accounts solely as a result of the
Conversion Election

 

a.                                      Capital Accounts immediately following
conversion remain as set forth above.

 

b.                                      Non-liquidating distributions will be
made in the same Percentage Interests as described in 1.b. above.

 

c.                                       Liquidating distributions will be made
in accordance with positive Capital Account balances.

 

d.                                      Partnership agreement will be amended to
allocate existing built-in gain of $300M among the partners in the same manner
as if the assets of the partnership had been revalued in connection with the
conversion.  This would result in a special allocation of the first dollars of
gain $155M to Rockpoint Class A Preferred Holder. $4M to Rockpoint Class B

 

14

--------------------------------------------------------------------------------


 

Preferred Holder, and $141M to RRT.  This gain would be included in the Capital
Account in the same manner as minimum gain for purposes of applying the target
allocation provisions.

 

e.                                       First dollars of [Net Profit]/[Modified
Net Income] will be allocated to Rockpoint Class A Preferred Holder and
Rockpoint Class B Preferred Holder, and if Rockpoint Class A Preferred Holder so
determines, first dollars of [Net Loss]/[Losses] may be allocated to RRT, until
the Partners’ adjusted Capital Accounts (Capital Accounts plus
partnership/partner minimum gain and, for these purposes, including gain
specially allocated under d. above) are in proportion to their respective
Percentage Interests.

 

f.  Once adjusted Capital Accounts are in proportion to Percentage Interests,
then future allocations will be based on Percentage Interests.

 

15

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form of Shared Services Agreement

 

See attached.

 

16

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Form of Credit Enhancement Services Agreement

 

See attached.

 

17

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Form of Indemnity Agreement

 

See attached.

 

18

--------------------------------------------------------------------------------


 

INDEMNITY AGREEMENT

 

THIS INDEMNITY AGREEMENT (this “Indemnity Agreement”) made as of the    day of
         , 20   by and among Rockpoint Growth and Income Real Estate Fund II,
L.P., a Delaware limited partnership (“Indemnitor”); Mack-Cali Realty
Corporation, a Maryland corporation (“MCRC”); Mack-Cali Realty, L.P., a Delaware
limited partnership (“MCRLP”); Mack-Cali Property Trust, a Maryland business
trust (“MCPT”); Roseland Residential Trust, a Maryland business trust (“RRT”);
and [Mack-Cali Purchaser] (the “Purchaser”, and together with MCRC, MCRLP, MCPT
and RRT, the “Indemnitees” and each, individually, an “Indemnitee”).  Each of
the Indemnitor and the Indemnitees is referred to herein individually as a
“Party”, and collectively, as “Parties.”

 

W I T N E S S E T H:

 

WHEREAS, RRT, RPIIA-RLA, L.L.C., a Delaware limited liability company that has
elected to be treated as a real estate investment trust for U.S. federal income
tax purposes (“REIT I”), RPIIA-RLB, L.L.C., a Delaware limited liability
company, and MCRLP have entered into that certain Second Amended and Restated
Limited Partnership Agreement of Roseland Residential, L.P. (the “Partnership”),
dated as of March 10, 2017 (such agreement, including any subsequent amendments
thereto, the “LP Agreement”); and

 

WHEREAS, the Indemnitor is an affiliate of REIT I and of Rockpoint Growth and
Income Upper REIT II-A, L.L.C., a Delaware limited liability company that has
elected to be treated as a real estate investment trust for U.S. federal income
tax purposes and that is an owner of common equity in REIT I (“REIT II”; each of
REIT I and REIT II are referred to herein as a “REIT” and together, the
“REITs”); and

 

WHEREAS, as contemplated in Section 13(f)(iii) of the LP Agreement, Purchaser
shall acquire one hundred percent (100%) of the outstanding common equity
interests of each REIT (with the sole exception of the common equity interests
of REIT I owned by REIT II) (collectively, the “REIT Interests”), from the
owners thereof (each owner individually a “Seller” and such owners,
collectively, the “Sellers”); and

 

WHEREAS, as a material inducement to Purchaser’s acquiring the REIT Interests
(it being recognized and agreed by the Parties that Purchaser would not
otherwise acquire the REIT Interests but for Indemnitor’s entering into this
Indemnity Agreement), the Indemnitor agrees to indemnify the Indemnitees as
provided herein.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the covenants and
agreements of the Parties herein contained and for other good and valuable
consideration, the receipt and sufficiency of which is hereby
acknowledged, Indemnitor and the Indemnitees hereby agree as follows:

 

1.                                      Indemnity.  Except as otherwise set
forth herein (including but not limited to Sections 3(h), 3(i) and
3(j)), Indemnitor shall indemnify and hold harmless each of the Indemnitees,
together with the officers, directors, employees, affiliates, successors and
permitted

 

19

--------------------------------------------------------------------------------


 

assigns of the Indemnitees (collectively, the “Indemnitee Parties” and each,
individually, an “Indemnitee Party”), in the event, and to the extent, that any
of them shall incur any damage, loss, liability, claim, action, judgment,
settlement, interest, award, penalty, fine, cost, U.S. tax, or other expense of
any type or kind solely as a result of the failure of any of the specified
matters (the “Specified Matters”) set forth in Section 2 of this Indemnity
Agreement to be true and correct in any material respect as of the date of this
Indemnity Agreement (a “Loss”), provided that indemnification in the event of a
Loss that is a result of a failure of a Specified Matter set forth in
Section 2(e) to be true and correct (i) shall be limited to U.S. taxes,
interest, penalties, additions to tax, contest costs, and other reasonable
professional fees and expenses and (ii) shall be paid by the Indemnitor on an
after-tax basis, and provided further that indemnification for Losses shall not
include (A) any incidental, consequential, special and indirect damages except
to the extent such damages are actually incurred and were reasonably
foreseeable, and (B) any punitive damages and damages based on any multiple of
revenue or income unless, and only to the extent, actually awarded by a
governmental authority or other third party.

 

 

2.                                      Specified Matters.  The Specified
Matters referred to in Section 1 are as follows:

 

(a)                                 Each REIT is a limited liability company
duly organized, validly existing and in good standing under the Delaware Limited
Liability Company Act, as amended.  Indemnitor has all necessary limited
partnership power and authority to enter into this Indemnity Agreement and to
carry out its obligations hereunder.  Indemnitor is a limited partnership duly
organized, validly existing and in good standing under the Delaware Revised
Uniform Limited Partnership Act, as amended.  Indemnitor has all necessary
right, power and authority to enter into this Indemnity Agreement, and to carry
out its obligations hereunder.  Each Seller has all necessary right, power and
authority to effectuate the sale of its interest in the REIT Interests to
Purchaser.  The execution and delivery by Indemnitor of this Indemnity
Agreement, the performance by Indemnitor of its obligations hereunder and the
consummation by each Seller of the sale of its interest in the REIT Interests
contemplated hereby have been duly authorized by all requisite actions on the
part of Indemnitor and Seller, as applicable.  This Indemnity Agreement has been
duly executed and delivered by the Indemnitor and constitutes a legal, valid and
binding obligation thereof, enforceable against Indemnitor in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and by general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity).  Each person signing
this Indemnity Agreement on behalf of Indemnitor is authorized to do so.

 

(b)                                 The execution, delivery and performance by
Indemnitor of this Indemnity Agreement, and the consummation of the transactions
contemplated hereby, does not and will not: (1) result in a violation or breach
of any provision of the limited partnership agreement, certificate of
incorporation, bylaws, certificate of formation, operating agreement, and/or any
other formation, organizational or governing document, as applicable, of
Indemnitor, any Seller, or either REIT; (2) result in a violation or breach of
any provision of any law or governmental order applicable to Indemnitor, any
Seller, or either REIT; or (3) require the consent, notice or other action by
any person under, conflict with, result in a violation or breach of, constitute
a default under or result in the acceleration of any agreement to which
Indemnitor, any Seller, or either REIT is a party, except in the cases of this
clause (3) or clause (2) above, where the violation, breach, conflict, default,
acceleration or failure to give notice, obtain consent or take

 

20

--------------------------------------------------------------------------------


 

other action would not have a material adverse effect on such Indemnitor’s,
Seller’s, or REIT’s ability to consummate the transactions contemplated hereby,
and except, in the case of clause (3) above, for any consents, notices or
actions that have been or will be duly and timely obtained, given or taken as
required. No consent, approval, permit, governmental order, declaration or
filing with, or notice to any governmental authority is required by or with
respect to Indemnitor in connection with the execution and delivery of this
Indemnity Agreement and the consummation of the transactions contemplated hereby
other than any that have been or will be duly and timely obtained, received,
made or filed as required.

 

(c)                                  Each Seller has exclusive legal title to,
is the sole owner of, and has the unrestricted power, right and authority to
sell, convey, transfer, assign and deliver its interest in the REIT Interests
free and clear of all encumbrances of any kind or nature.  Following the
acquisition by Purchaser of the REIT Interests as contemplated herein and in the
LP Agreement, Purchaser shall have legal title to, and shall be the exclusive
legal and equitable owner of, the REIT Interests free and clear of all
encumbrances of any kind or nature (other than any encumbrances arising from
acts of the Purchaser or any other Indemnitee).

 

(d)                                 Other than as expressly set forth in the
Transaction Documents (as defined in the LP Agreement), as of the date hereof,
each REIT has (i) no material indebtedness or other material liabilities
including material contingent liabilities, and (ii) in the case of REIT I, no
material assets other than ownership of  Class A Preferred Partnership Units (as
defined in the LP Agreement) in the Partnership and, in the case of REIT II,
ownership of an interest in REIT I (it being understood that any obligation to
return or restore an amount pursuant to Section 9(d) of the LP Agreement shall
not be a Specified Matter giving rise to indemnity under this Agreement).

 

(e)                                  Except as may result from (i) an action
expressly permitted in the Transaction Documents, or (ii) any action taken by or
at the written request of Indemnitees or their affiliates, each REIT (A) has
never been classified as an association taxable as a corporation (other than a
corporation that has elected to be treated as a real estate investment trust
within the meaning of the Internal Revenue Code of 1986, as amended (the
“Code”)) for U.S. federal income tax purposes, (B) was eligible to make and
timely made an election to be taxed as a real estate investment trust within the
meaning of the Code, (C) other than during any period in which it was a
disregarded entity or partnership for U.S. federal income tax purposes, for each
year of its existence, beginning with its first taxable year, has qualified as a
real estate investment trust within the meaning of the Code, (D) has operated in
such a manner as to qualify as a real estate investment trust within the meaning
of the Code for each such year and through the effective date of the applicable
Seller’s sale of its interest in the REIT Interests to Purchaser as contemplated
herein and in the LP Agreement, and (E) has not taken, omitted to take, or
permitted or suffered to be taken any action which would cause such REIT to fail
to qualify as a real estate investment trust within the meaning of the Code.

 

(f)                                   Each of Indemnitor, each Seller, and each
REIT has not (i) made a general assignment for the benefit of creditors,
(ii) filed any voluntary petition in bankruptcy or suffered the filing of any
involuntary petition by its creditors, (iii) suffered the appointment of a
receiver to take possession of all, or substantially all, of its assets,
(iv) suffered the attachment or other judicial seizure of all, or substantially
all, of its assets, (v) admitted in writing to outside third

 

21

--------------------------------------------------------------------------------


 

parties (which, for the avoidance of doubt, shall not be deemed to include
internal communications or  privileged or confidential communications with
counsel, accountants, financial advisors or other consultants, advisors,
representatives or agents of any of the Indemnitor, any Seller or any REIT or
similar parties acting for or on behalf of the Indemnitor or any Seller or REIT)
its inability to pay its debts generally as they come due, or (vi) made an offer
of settlement, extension or composition to its creditors generally.

 

(g)                                  There are no claims, actions, causes of
action, demands, lawsuits, arbitrations, inquiries, notice of violations,
proceedings, litigations, tax audits, citations, summons, subpoenas or
investigations of any nature, civil, criminal, administrative, regulatory or
otherwise, whether at law or in equity (each, an “Action”) pending or, to
Seller’s knowledge, threatened in writing against Indemnitor, any Seller, or
either REIT (or an affiliate of Indemnitor, any Seller, or either REIT) that
would have a material adverse effect on either REIT, on Indemnitor’s ability to
satisfy its obligations pursuant to this Indemnity Agreement, or on any Seller’s
ability to sell its interest in the REIT Interests as contemplated herein and in
the LP Agreement.  To the knowledge of Indemnitor, no event has occurred and no
circumstances exist that would be reasonably likely to give rise to, or serve as
a basis for, any such Action.  There are no outstanding governmental orders and
no unsatisfied judgments, penalties or awards against or adversely affecting
either REIT or that would otherwise prevent Indemnitor from being able to
perform its obligations under this Indemnity Agreement or prevent any Seller
from being able to sell its interest in the REIT Interests to Purchaser.

 

3.                                      Contests.

 

(a)                                 If the Purchaser, any other Indemnitee or
any affiliate thereof receives any written notice of a pending or threatened
audit, investigation, inquiry, assessment, proposed adjustment, notice of
deficiency, litigation, contest or other dispute that could result in a Loss for
which the Indemnitor is obligated to indemnify an Indemnitee under this
Indemnity Agreement (a “Claim”), the Purchaser agrees promptly to notify the
Indemnitor in writing of such Claim.

 

(b)                                 Upon written notice from the Indemnitor to
the Purchaser within fifteen (15) days after receipt by Indemnitor of the notice
referred to in Section 3(a), the Indemnitor or its designee shall have the sole
right to represent the REITs in the applicable Claim at the expense of the
Indemnitor, with counsel selected by the Indemnitor and in the forum selected by
the Indemnitor; provided that in the case of a Claim in respect of Section 2(e),
the Indemnitor or its designee shall be entitled so to represent the REITs only
in a controversy with the Internal Revenue Service (the “IRS”) for a taxable
period ending on or before or that includes the date of Purchaser’s acquisition
of the REIT Interests pursuant to the LP Agreement (the “Purchase Date”);
provided that the Purchaser or its designee shall be entitled to assume such
representation if upon the Purchaser’s request the Indemnitor is not able to
demonstrate to the Purchaser’s reasonable satisfaction that the Indemnitor has
the financial capability to satisfy its obligations hereunder with respect to
the applicable Claim.  Notwithstanding the foregoing, the Indemnitor shall not
be entitled to settle any controversy so conducted by the Indemnitor without the
prior written consent of the Purchaser (not unreasonably to be withheld, delayed
or conditioned) if such settlement could (i) adversely affect the tax status or
liability of either REIT, any Indemnitee or any affiliate thereof for any
taxable period commencing on or after or that

 

22

--------------------------------------------------------------------------------


 

includes the Purchase Date or (ii) reasonably be expected to result in a Loss to
an Indemnitee for which such Indemnitee would not be indemnified under this
Indemnity Agreement.

 

(c)                                  The Purchaser or its designee shall contest
any Claim not contested by the Indemnitor or its designee pursuant to
Section 3(b), in good faith at the expense of the Indemnitor (such expenses,
including reasonable legal, accounting and investigatory fees and costs, to be
paid currently by the Indemnitor), with counsel selected by the Purchaser and in
the forum selected by the Purchaser upon written request therefor from  the
Indemnitor to the Purchaser within thirty (30) days after receipt by the
Indemnitor of the notice referred to in Section 3(a) accompanied by proof
reasonably satisfactory to the Purchaser that the Indemnitor has the financial
capability to satisfy its obligations hereunder with respect to the applicable
Claim along with an opinion in form and substance reasonably satisfactory to
Purchaser of independent tax counsel or accountants of recognized standing
reasonably satisfactory to the Purchaser to the effect that there is substantial
authority for the position that the Purchaser seeks to take in the contest of
such Claim, provided that (i) the Purchaser shall not be required to pursue any
appeal of a judicial decision under this Section 3(c) unless timely so requested
in writing by Indemnitor and shall not be obligated to contest any Claim in the
U. S. Supreme Court, and (ii) the Indemnitor shall advance to the Purchaser on
an interest free basis sufficient funds to pay the applicable tax, interest,
penalties and additions to tax to the extent necessary for the contest to
proceed in the forum selected by the Purchaser.  The Purchaser shall have the
sole right to represent the REITs in any controversy with the IRS that does not
constitute a Claim or that is solely with respect to taxable periods beginning
after the Purchase Date and to employ counsel of its choice at its expense.  The
Purchaser shall (except to the extent provided in Section 3(d)) have full
control over the conduct of any contest under this Section 3(c) but shall keep
the Indemnitor informed as to the progress of such contest, shall provide the
Indemnitor with all documents and information related to such contest reasonably
requested in writing by the Indemnitor (other than tax returns (except for
(i) separate company tax returns of either or both REITS or (ii) portions of tax
returns that include but are not limited to either or both REITS or information
therefrom compiled by the Purchaser) and other confidential information), and
shall consider in good faith any suggestions made by the Indemnitor as to the
conduct of such contest.  Neither the Purchaser nor any REIT or any Indemnitee
shall waive or extend the statute of limitations with respect to any taxable
year of either REIT ending on or before or that includes the Purchase Date
without the prior written consent of the Indemnitor (not unreasonably to be
withheld, delayed or conditioned).

 

(d)                                 Purchaser shall advise Indemnitor in writing
of any settlement offer made by the IRS with respect to a controversy being
contested pursuant to Section 3(c).  Purchaser shall not be entitled to settle
or compromise, either administratively or after the commencement of litigation,
any controversy conducted by it pursuant to Section 3(c) without the prior
written consent of the Indemnitor (not unreasonably to be withheld, delayed or
conditioned) if such settlement or compromise (i) would give rise to an
obligation of Indemnitor to indemnify an Indemnitee under this Indemnity
Agreement (unless Purchaser waives payment of such indemnity) or (ii) could
adversely affect the liability of Indemnitor or any direct or indirect owner of
Indemnitor for taxes.  If the Indemnitor requests in writing that the Purchaser
accept a settlement or compromise offer (other than a settlement or compromise
offer that would adversely affect the status of any Indemnitee or any affiliate
(other than the REITs) as a real estate investment trust for Federal income tax
purposes or a settlement or compromise offer

 

23

--------------------------------------------------------------------------------


 

conditioned upon agreement with respect to any matter not indemnified against by
Indemnitor under this Indemnity Agreement), the Purchaser shall either accept
such settlement offer or agree with the Indemnitor that the liability of the
Indemnitor with respect to such Claim under this Indemnity Agreement shall be
limited to an amount calculated on the basis of such settlement offer.

 

(e)                                  Indemnitor shall pay any indemnity amount
due under this Indemnity Agreement in respect of a Claim that is contested as
set forth in Section 3(b) or 3(c), and Purchaser shall refund to Indemnitor any
amount advanced by Indemnitor pursuant to clause (ii) of the proviso to the
first sentence of Section 3(c) in excess of the portion thereof due to Purchaser
under this Indemnity Agreement, within fifteen (15) Business Days (as defined in
the LP Agreement) after the earlier of (i) a decision, judgment, decree or other
order by any court of competent jurisdiction which has become final and is not
appealed pursuant to this Indemnity Agreement, or (ii) entry into a closing
agreement or other settlement agreement or compromise in connection with an
administrative or judicial proceeding. Indemnitor shall pay any indemnity amount
due under this Indemnity Agreement in respect of a Claim other than a Claim that
is contested as set forth in Section 3(b) or 3(c) within fifteen (15) Business
Days (as defined in the LP Agreement) after written demand therefor by the
Purchaser accompanied by reasonable evidence of the liability for and amount of
the indemnity. Late payments shall bear interest at the rate of eighteen percent
(18%) per annum compounded monthly (or if less, the highest rate allowed by
law).

 

(f)                                   Except as provided above, the Purchaser
and the other Indemnitees shall have full control over any decisions in respect
of contesting or not contesting any tax matter and may pursue or not pursue
administrative and/or judicial remedies and conduct any contest in any manner as
they may determine, in each case in their sole and absolute discretion.

 

(g)                                  The Parties shall use commercially
reasonable efforts to mitigate any Loss, including by availing the REITs at the
expense of the Indemnitor of the mitigation provisions available to real estate
investment trusts under the Code.

 

(h)                                 Notwithstanding anything herein to the
contrary, under no circumstances shall the Indemnitor be liable for any Loss: 
(i) incurred by any Person (as defined in the LP Agreement) other than the
REITs  after the earlier of (A) the day immediately prior to the last day of the
calendar quarter that includes the Purchase Date or (B) the last day of the tax
year of the REITs that includes the Purchase Date (regardless of when during the
Survival Period such taxes are assessed by the IRS) (it being understood that
any tax arising from a failure to comply with Section 856(c)(4) of the Code in
any quarter is incurred no sooner than the last day of the applicable quarter);
or (ii) incurred by either or both of the REITs that results from a transaction
(including a transaction deemed to occur for income tax purposes) that occurs
after the date which is six (6) months following the Purchase Date (regardless
of when during the Survival Period such taxes are assessed by the IRS);
provided, however, that Indemnitor’s liability for any Loss  relating to taxes
shall be determined by reference to, and shall not exceed, the RP REITs’ Tax
Liability Limitation (as hereinafter defined).  For purposes of this Agreement,
the  term “RP REITs’ Tax Liability Limitation” shall mean the tax liabilities of
the REITs that would have resulted had REIT I sold its assets on the Purchase
Date for the value used to determine the Purchase Payments (as defined in the LP
Agreement) under the LP Agreement (such maximum

 

24

--------------------------------------------------------------------------------


 

tax liabilities to be determined (x) for the sake of clarity, taking into
account any additional tax arising from such sale resulting from the actual
failure of a REIT to qualify as a real estate investment trust within the
meaning of Section 856 of the Code on or prior to the Purchase Date, and
(y) without giving effect to any items of deduction or credits unrelated to such
deemed sales that such REITs would have had available to reduce their tax
liabilities resulting from such sales).

 

(i) Notwithstanding anything contained herein to the contrary, no Specified
Matter shall be treated as failing to be true and correct, and therefore no such
Specified Matter shall be the basis for indemnification under this Indemnity
Agreement, to the extent any failure of such Specified Matter to be true and
correct is the result of a breach by the Partnership or any Indemnitee of any
representation or covenant in any Transaction Document, including any failure by
the Partnership to operate in accordance with the REIT Requirements (as defined
in the LP Agreement), or as a result of any Event of Default (as defined in the
LP Agreement).

 

(j)                                    The amount for which Indemnitor is
otherwise liable hereunder shall be reduced by reason of any liability that it
would not have incurred but for an Event of Default having occurred.

 

4.                                      Entire Agreement.  This Indemnity
Agreement constitutes the entire understanding among the Parties with respect to
the subject matter hereof and supersedes any prior agreement or understanding
among the Parties with respect to the subject matter hereof.

 

5.                                      Governing Law; Submission to
Jurisdiction; Waiver of Trial by Jury.  The validity, interpretation and
enforcement of this Indemnity Agreement shall be governed by the laws of the
State of New York without regard to its principles of conflicts of law.  Each
Party hereby submits to the exclusive jurisdiction of any United States Federal
court sitting in New York County or New York State Court located in New York
County in any action or proceeding arising out of or relating to this Indemnity
Agreement.  EACH OF THE PARTIES HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, A TRIAL BY JURY IN ANY ACTION ARISING OUT OF MATTERS RELATED TO THIS
INDEMNITY AGREEMENT, WHICH WAIVER IS INFORMED AND VOLUNTARY.

 

6.                                      Amendments.  This Indemnity Agreement
shall not be modified, altered, supplemented or amended, except pursuant to a
written agreement executed and delivered by all of the Parties.

 

7.                                      Notices.  Any notice, demand or request
may be given in writing by email transmission to the Party for whom it is
intended, or (a) by registered or certified mail (return receipt requested and
postage prepaid), (b) by a nationally recognized overnight courier providing for
signed receipt of delivery, or (c) by facsimile, with delivery confirmed by the
sender and followed by copy sent by nationally recognized overnight courier
providing for signed receipt of delivery, in each case at the following address,
or such other address as may be designated in writing by notice given in
accordance with this Section 7:

 

25

--------------------------------------------------------------------------------


 

If to any Indemnitee:

c/o Roseland Residential Trust
210 Hudson Street, Suite 400
Jersey City, NJ 07311
Facsimile:(732) 590-1009
E-mail: Baron@Roselandres.com
Attention: Ivan Baron

 

with a copy to:

Mack-Cali Realty Corporation
Harborside 3
210 Hudson Street, Suite 400
Jersey City, NJ 07311
Facsimile: (732) 205-9015
Email:gwagner@mack-cali.com
Attention: Gary Wagner
Executive Vice President and General Counsel

 

with a copy to:

Seyfarth Shaw LLP
620 Eighth Avenue
New York, NY 10018
Facsimile: (212) 218-5526
E-mail: jnapoli@seyfarth.com
bhornick@seyfarth.com
Attention: John P. Napoli
Blake Hornick

 

26

--------------------------------------------------------------------------------


 

If to Indemnitor:

 

Rockpoint Growth and Income Real Estate Fund II

 

 

500 Boylston Street

 

 

Boston, MA 02116

 

 

Facsimile: (617) 437-7011

 

 

E-mail: pboney@rockpointgroup.com

 

 

jgoldman@rockpointgroup.com

 

 

Attention: Paisley Boney

 

 

Joseph Goldman

 

 

 

and

 

Rockpoint Growth and Income Real Estate Fund II

 

 

Woodlawn Hall at Old Parkland

 

 

3953 Maple Avenue, Suite 300

 

 

Dallas, TX 75219

 

 

Facsimile: (972) 934-8836

 

 

E-mail: rhoyl@rockpointgroup.com

 

 

Attention: Ron Hoyl

 

 

 

with a copy to:

 

Gibson, Dunn & Crutcher LLP

 

 

2029 Century Park East, Suite 4000

 

 

Los Angeles, CA 90067

 

 

Facsimile: (213) 229-6638

 

 

E-mail: jsharf@gibsondunn.com

 

 

gpollner@gibsondunn.com

 

 

Attention: Jesse Sharf

 

 

Glenn R. Pollner

 

All notices (i) shall be deemed to have been delivered on the date that the same
shall have been actually delivered in accordance with the provisions of this
Section 7 and (ii) may be delivered either by a Party or by such Party’s
attorneys.  Any Party may, from time to time, specify as its address for
purposes of this Indemnity Agreement any other address upon the giving of ten
(10) days’ written notice thereof to the other Parties.

 

8.                                      Term.  The term of this Indemnity
Agreement shall survive for the full period of all applicable statutes of
limitations (giving effect to any waiver, mitigation or extension thereof) plus
sixty (60) days (the “Survival Period”).

 

9.                                      Counterparts.  This Indemnity Agreement
may be executed in one or more counterparts, all of which taken together shall
constitute one and the same instrument.  Delivery of such counterpart signature
pages may be effectuated by email pursuant to Section 7.

 

27

--------------------------------------------------------------------------------


 

10.                               Severability.  If any provision of this
Indemnity Agreement is held to be illegal, invalid, or unenforceable under
present or future laws effective during the term of this Agreement, such
provision shall be fully severable and this Indemnity Agreement shall be
construed and enforced as if such illegal, invalid, or unenforceable provision
had never comprised a part of this Indemnity Agreement, and the remaining
provisions of this Indemnity Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Indemnity Agreement, unless such continued effectiveness
of this Indemnity Agreement, as modified, would be contrary to the basic
understandings and intentions of the Parties as expressed herein.

 

11.                               Recitals.  The recitals and introductory
paragraphs hereof are a part hereof, form a basis for this Indemnity Agreement
and shall be considered prima facie evidence of the facts and documents referred
to therein.

 

12.                               Third Party Beneficiaries.  None of the
provisions of this Indemnity Agreement shall be for the benefit of or
enforceable by any person not a party hereto, provided, however, that
notwithstanding the foregoing, those Indemnitee Parties who are not parties to
this Indemnity Agreement are third party beneficiaries hereof, it being agreed
to and understood that such Indemnitee Parties shall have the right to be
indemnified by Indemnitor pursuant to the terms of this Indemnity Agreement (and
shall have the right to enforce this Indemnity Agreement against Indemnitor) as
if such Indemnitee Parties were parties hereto.

 

13.                               Successors and Assigns.  This Indemnity
Agreement shall inure to the benefit of, and be binding upon, the Parties hereto
and their respective successors and permitted assigns, provided, however, that
Indemnitor shall not be entitled to assign its obligations pursuant to this
Indemnity Agreement without the express written consent of the Indemnitees
(which consent shall not be unreasonably withheld).

 

14.                               Sole Remedy.  Notwithstanding anything to the
contrary in this Indemnity Agreement, the indemnification provided for in this
Indemnity Agreement shall be the sole and exclusive remedy of the Purchaser for
the failure of any of the Specified Matters set forth in Section 2 to be true
and correct in any material respect as of the date of this Indemnity Agreement
(taking into account the proviso to the lead in sentence of Section 2) or with
respect to any other matter with respect to which indemnification of the
Purchaser is contemplated by this Indemnity Agreement.  For the avoidance of
doubt, the failure of any of the Specified Matters set forth in Section 2 to be
true and correct at any time shall not relieve the Purchaser from its obligation
to purchase the Put/Call Interests (as defined in the LP Agreement) from
Rockpoint Preferred Holders (as defined in the LP Agreement) at any time such
purchase is required pursuant to the terms of the LP Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK;

SIGNATURE PAGES FOLLOW]

 

28

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have duly executed this Indemnity Agreement as
of the date first written above.

 

 

INDEMNITOR:

 

 

 

ROCKPOINT GROWTH AND INCOME FUND II

 

 

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

 

 

INDEMNITEES:

 

 

 

MACK-CALI REALTY CORPORATION

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

 

 

MACK-CALI REALTY, L.P.

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

[PURCHASER]

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

MACK-CALI PROPERTY TRUST

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

i

--------------------------------------------------------------------------------


 

 

ROSELAND RESIDENTIAL TRUST

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

ii

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Example (Special Allocation of Modified Net Income)

 

Assume net 704(b) income for year is $0, Permitted Sale Property Gain included
in that amount is $20M, and Depreciation included in that amount is $40M.  Also
assume Gross Asset Value is $1.5B ($1.5B - $40M Depreciation + $40M Cash ($20M
attributable to Permitted Sale Property Gain and $20M attributable to operating
cash sheltered by Depreciation).

 

Also assume that during the year, the accrued Base Return for Rockpoint and RRT
are $18M and $72M, respectively, there is no Deficiency or Distribution
Make-Whole applicable, and there have been no adjustments to the RRT Initial
Capital Contribution (so that Rockpoint has an initial Capital Account of $300M
and RRT has an initial Capital Account of $1.2B).  For simplicity, assume there
is no Capital Account attributable to the Rockpoint Class B Preferred Interest.

 

First, determine Modified Net Income:

 

Net Income

 

($0M)

Less Permitted Sale Property Gain

 

($20M)

Plus Depreciation

 

$40M

Modified Net Income

 

$20M

 

Next, it is necessary to determine application of cash under the waterfall upon
a deemed  liquidation, selling assets for Gross Asset Value.  First, the $20M
attributable to Permitted Sale Property Gain would be divided 10% to the
Rockpoint Class B Preferred Interest ($2M) and 90% to RRT ($18M).  The remaining
$1.48B would be distributed as follows:

 

Section 9(a)(ii)(B) - Accrued Rockpoint Class A Base Return - $18M to Rockpoint

 

Section 9(a)(ii)(C) — Unreturned Class A Capital Contributions - $300M to
Rockpoint

 

Section 9(a)(ii)(D) and (E) — 5% to Rockpoint and 95% to RRT until RRT has
received its RRT Base Return and Unreturned Capital - $58.1M to Rockpoint
$1,103,900,000 to RRT.

 

As the next step, it is necessary to determine how much income must be allocated
to the Rockpoint Class A Preferred Holder in order to bring its Capital Account
equal to its cash entitlement under the distribution waterfall.  Rockpoint
Class A beginning Capital Account is $300M, and it’s target year-end Capital
Account is $376.1M ($300M + $18M + $58.1M).

 

Items of Modified Net Income would be allocated to Rockpoint Class A up to
$76.1M in order to increase the Rockpoint Class A Capital Account to $376.1. 
Because Modified Net

 

iii

--------------------------------------------------------------------------------


 

Income is only $20M for the year, that amount would be allocated entirely to
Rockpoint Class A, bringing Rockpoint Class A Preferred Holder’s Capital Account
to $320M.  The Capital Account attributable to Rockpoint Class B Preferred
Holder would equal $2M (again, assuming for this purpose no Class B Capital
Contribution).

 

By excluding Modified Net Income from Profit and Loss, $40M of Depreciation is
left for allocation, and that amount would be allocated entirely to RRT.  As a
result, RRT’s capital account at the end of the year would be equal to
$1,178,000,000 ($1.2B + $18M (the Permitted Sale Property Gain allocation) -
$40M).

 

iv

--------------------------------------------------------------------------------